EXHIBIT 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made.

The confidential material has been filed separately with the Securities and
Exchange Commission.

 

Execution Version

 

TERM LOAN AND SECURITY AGREEMENT

 

Dated as of June 28, 2018

 

--------------------------------------------------------------------------------

 

SUMMER INFANT, INC., and

 

SUMMER INFANT (USA), INC.,

 

as Borrowers, and

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

 

AND

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders

 

and

 

PATHLIGHT CAPITAL LLC,

 

as Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

1.1.

DEFINITIONS

1

 

 

 

1.2.

ACCOUNTING TERMS

34

 

 

 

1.3.

UNIFORM COMMERCIAL CODE AND PPSA

34

 

 

 

1.4.

CERTAIN MATTERS OF CONSTRUCTION

34

 

 

 

1.5.

CERTAIN REVOLVER LOAN AGREEMENT PROVISIONS

35

 

 

 

1.6.

CURRENCY EQUIVALENTS

35

 

 

 

SECTION 2. CREDIT FACILITIES

36

 

 

 

2.1.

TERM LOAN COMMITMENTS

36

 

 

 

2.2.

[RESERVED]

39

 

 

 

2.3.

[RESERVED]

39

 

 

 

SECTION 3. INTEREST, FEES AND CHARGES

39

 

 

 

3.1.

INTEREST

39

 

 

 

3.2.

FEES

39

 

 

 

3.3.

COMPUTATION OF INTEREST, FEES, YIELD PROTECTION

39

 

 

 

3.4.

PREPAYMENT PREMIUM

40

 

 

 

3.5.

REIMBURSEMENT OBLIGATIONS

40

 

 

 

3.6.

ILLEGALITY

41

 

 

 

3.7.

INABILITY TO DETERMINE RATES

41

 

 

 

3.8.

INCREASED COSTS; CAPITAL ADEQUACY

42

 

 

 

3.9.

MITIGATION

43

 

 

 

3.10.

FUNDING LOSSES

43

 

 

 

3.11.

MAXIMUM INTEREST

43

 

 

 

SECTION 4. LOAN ADMINISTRATION

44

 

 

 

4.1.

MANNER OF BORROWING AND FUNDING OF TERM LOANS

44

 

 

 

4.2.

[RESERVED]

44

 

 

 

4.3.

[RESERVED]

44

 

 

 

4.4.

BORROWER AGENT

44

 

 

 

4.5.

ONE OBLIGATION

44

 

 

 

4.6.

EFFECT OF TERMINATION

44

 

 

 

SECTION 5. PAYMENTS

44

 

 

 

5.1.

GENERAL PAYMENT PROVISIONS

44

 

 

 

5.2.

[RESERVED]

45

 

i

--------------------------------------------------------------------------------


 

5.3.

[RESERVED]

45

 

 

 

5.4.

PAYMENT OF OTHER OBLIGATIONS

45

 

 

 

5.5.

MARSHALING; PAYMENTS SET ASIDE

45

 

 

 

5.6.

APPLICATION AND ALLOCATION OF PAYMENTS

45

 

 

 

5.7.

DOMINION ACCOUNTS

46

 

 

 

5.8.

ACCOUNT STATED

47

 

 

 

5.9.

TAXES

47

 

 

 

5.10.

LENDER TAX INFORMATION

48

 

 

 

5.11.

NATURE AND EXTENT OF EACH BORROWER’S LIABILITY

50

 

 

 

SECTION 6. CONDITIONS PRECEDENT

52

 

 

 

6.1.

CONDITIONS PRECEDENT TO INITIAL LOANS

52

 

 

 

6.2.

[RESERVED]

55

 

 

 

SECTION 7. COLLATERAL

55

 

 

 

7.1.

GRANT OF SECURITY INTEREST

55

 

 

 

7.2.

LIEN ON DEPOSIT ACCOUNTS; CASH COLLATERAL

56

 

 

 

7.3.

[RESERVED]

56

 

 

 

7.4.

OTHER COLLATERAL

57

 

 

 

7.5.

NO ASSUMPTION OF LIABILITY

57

 

 

 

7.6.

FURTHER ASSURANCES

57

 

 

 

SECTION 8. COLLATERAL ADMINISTRATION

57

 

 

 

8.1.

BORROWING BASE CERTIFICATES

57

 

 

 

8.2.

ADMINISTRATION OF ACCOUNTS

58

 

 

 

8.3.

ADMINISTRATION OF INVENTORY

58

 

 

 

8.4.

ADMINISTRATION OF EQUIPMENT

59

 

 

 

8.5.

ADMINISTRATION OF DEPOSIT ACCOUNTS

59

 

 

 

8.6.

ADMINISTRATION OF INTELLECTUAL PROPERTY

60

 

 

 

8.7.

GENERAL PROVISIONS

60

 

 

 

8.8.

POWER OF ATTORNEY

61

 

 

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

61

 

 

 

9.1.

GENERAL REPRESENTATIONS AND WARRANTIES

61

 

 

 

9.2.

COMPLETE DISCLOSURE

68

 

 

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

68

 

 

 

10.1.

AFFIRMATIVE COVENANTS

68

 

 

 

10.2.

NEGATIVE COVENANTS

73

 

 

 

10.3.

FINANCIAL COVENANTS

78

 

 

 

10.4.

RESTRICTIONS ON ACTIVITIES OF COMPANY

78

 

ii

--------------------------------------------------------------------------------


 

10.5.

RESTRICTIONS ON ACTIVITIES OF FOREIGN SUBSIDIARIES

79

 

 

 

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

79

 

 

 

11.1.

EVENTS OF DEFAULT

79

 

 

 

11.2.

REMEDIES UPON DEFAULT

82

 

 

 

11.3.

LICENSE

82

 

 

 

11.4.

SETOFF

82

 

 

 

11.5.

REMEDIES CUMULATIVE; NO WAIVER

83

 

 

 

SECTION 12. AGENT

83

 

 

 

12.1.

APPOINTMENT, AUTHORITY AND DUTIES OF AGENT

83

 

 

 

12.2.

AGREEMENTS REGARDING COLLATERAL AND BORROWER MATERIALS

84

 

 

 

12.3.

RELIANCE BY AGENT

85

 

 

 

12.4.

ACTION UPON DEFAULT

85

 

 

 

12.5.

RATABLE SHARING

85

 

 

 

12.6.

INDEMNIFICATION

85

 

 

 

12.7.

LIMITATION ON RESPONSIBILITIES OF AGENT

85

 

 

 

12.8.

SUCCESSOR AGENT AND CO-AGENTS

86

 

 

 

12.9.

DUE DILIGENCE AND NON-RELIANCE

86

 

 

 

12.10.

REMITTANCE OF PAYMENTS AND COLLECTIONS

87

 

 

 

12.11.

INDIVIDUAL CAPACITIES

87

 

 

 

12.12.

TITLES

87

 

 

 

12.13.

[RESERVED]

87

 

 

 

12.14.

NO THIRD PARTY BENEFICIARIES

88

 

 

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

88

 

 

 

13.1.

SUCCESSORS AND ASSIGNS

88

 

 

 

13.2.

PARTICIPATIONS

88

 

 

 

13.3.

ASSIGNMENTS

89

 

 

 

13.4.

REPLACEMENT OF CERTAIN LENDERS

89

 

 

 

SECTION 14. THE GUARANTEE

90

 

 

 

14.1.

GUARANTEE

90

 

 

 

14.2.

OBLIGATIONS UNCONDITIONAL

90

 

 

 

14.3.

REINSTATEMENT

91

 

 

 

14.4.

SUBROGATION

91

 

 

 

14.5.

REMEDIES

91

 

 

 

14.6.

INSTRUMENT FOR THE PAYMENT OF MONEY

91

 

 

 

14.7.

CONTINUING GUARANTEE

91

 

iii

--------------------------------------------------------------------------------


 

14.8.

GENERAL LIMITATION ON AMOUNT OF OBLIGATIONS GUARANTEED

91

 

 

 

14.9.

JOINT ENTERPRISE

91

 

 

 

14.10.

SUBORDINATION

92

 

 

 

14.11.

CONFLICTS WITH CANADIAN GUARANTY OR UK GUARANTY

92

 

 

 

SECTION 15. MISCELLANEOUS

92

 

 

 

15.1.

CONSENTS, AMENDMENTS AND WAIVERS

92

 

 

 

15.2.

INDEMNITY

93

 

 

 

15.3.

NOTICES AND COMMUNICATIONS

93

 

 

 

15.4.

PERFORMANCE OF OBLIGORS’ OBLIGATIONS

94

 

 

 

15.5.

CREDIT INQUIRIES

94

 

 

 

15.6.

SEVERABILITY

94

 

 

 

15.7.

CUMULATIVE EFFECT; CONFLICT OF TERMS

94

 

 

 

15.8.

COUNTERPARTS

94

 

 

 

15.9.

ENTIRE AGREEMENT

95

 

 

 

15.10.

RELATIONSHIP WITH LENDERS

95

 

 

 

15.11.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

95

 

 

 

15.12.

CONFIDENTIALITY

95

 

 

 

15.13.

GOVERNING LAW

96

 

 

 

15.14.

CONSENT TO FORUM

96

 

 

 

15.15.

WAIVERS BY OBLIGORS

96

 

 

 

15.16.

PATRIOT ACT NOTICE

96

 

 

 

15.17.

CANADIAN ANTI-MONEY LAUNDERING LEGISLATION

97

 

 

 

15.18.

PUBLICITY

97

 

 

 

15.19.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

97

 

 

 

15.20.

INTERCREDITOR AGREEMENT

98

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A                                                                                       
Assignment and Acceptance

Exhibit B                                                                                       
Assignment Notice

 

Schedule
1.1                                                                     
Commitments of Lenders

Schedule 1.1(b)                                                       Accruals

Schedule 1.1(c)                                                        Existing
Letters of Credit

Schedule
8.5                                                                      Deposit
Accounts

Schedule 8.7.1                                                           
Business Locations

Schedule 9.1.4                                                            Names
and Capital Structure

Schedule 9.1.5                                                            Title
to Properties; Liens

Schedule 9.1.8                                                            Surety
Obligations

Schedule 9.1.10                                                     Brokers

Schedule 9.1.11                                                     Patents,
Trademarks, Copyrights and Licenses

Schedule 9.1.13                                                     Compliance
with Laws

Schedule 9.1.14                                                    
Environmental Matters

Schedule 9.1.15                                                     Restrictive
Agreements

Schedule 9.1.16                                                     Litigation

Schedule 9.1.18                                                     Pension
Plans

Schedule 9.1.20                                                     Labor
Contracts

Schedule 10.2.1                                                     Existing
Debt

Schedule 10.2.2                                                     Permitted
Liens

Schedule 10.2.17                                              Existing Affiliate
Transactions

 

v

--------------------------------------------------------------------------------


 

TERM LOAN AND SECURITY AGREEMENT

 

THIS TERM LOAN AND SECURITY AGREEMENT dated as of June 28, 2018 (this
“Agreement”), among SUMMER INFANT, INC., a Delaware corporation (the “Company”),
SUMMER INFANT (USA), INC., a Rhode Island corporation (“SI USA”, and together
with Company, collectively, “Borrowers”), THE GUARANTORS FROM TIME TO TIME PARTY
HERETO, the financial institutions from time to time party to this Agreement
from time to time as lenders (collectively, “Lenders”), and PATHLIGHT CAPITAL
LLC, as agent for the Lenders (“Agent”).

 

R E C I T A L S:

 

The Borrowers and Bank of America, N.A. (as administrative agent, in such
capacity, the “Revolver Agent” as hereinafter further defined) for itself and
the other lenders from time to time party thereto (collectively, the “Revolver
Lenders” as hereinafter further defined) are parties to a certain Second Amended
and Restated Loan and Security Agreement, dated as of June 28, 2018 (as amended
to date, and as may be further amended, amended and restated, supplemented, or
otherwise modified from time to time, the “Revolver Loan Agreement” as
hereinafter further defined), pursuant to which the Revolver Lenders, have made
loans and advances and provided other financial accommodations to the Borrowers;

 

The Borrowers have requested, and the Lenders have agreed to make available to
the Borrowers, a term loan facility to: (a) refinance certain existing
liabilities, (b) fund certain fees and expenses associated with the consummation
of the transactions contemplated hereby, and (c) general working capital
requirements, in each case on the terms and conditions set forth herein;

 

The Borrowers desire to secure all of their Obligations (as hereinafter defined)
under the Term Loan Documents (as hereinafter defined) by granting to the Agent,
for the benefit of the Secured Parties (as hereinafter defined), a security
interest in and Lien upon all of the Collateral (as hereinafter defined); and

 

Subject to the terms hereof, each Subsidiary (as hereinafter defined) which is
not a Borrower (other than any Immaterial Foreign Subsidiary (as hereinafter
defined)) is willing to guaranty all of the Obligations of the Borrowers and to
grant to the Agent, for the benefit of the Secured Parties, a security interest
in and Lien upon all of its Collateral.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1.                                           DEFINITIONS; RULES OF
CONSTRUCTION

 

1.1.                            Definitions.  As used herein, the following
terms have the meanings set forth below:

 

Account: as defined in the UCC (or, with respect to any account receivable of
any Canadian Guarantor to which the PPSA is applicable, as defined in the PPSA
or, with respect to any UK Guarantor, Book Debts), including all rights to
payment for goods sold or leased, or for services rendered.

 

Account Debtor: a Person obligated under an Account, Chattel Paper, General
Intangible or Intangible.

 

Accounts Formula Amount: 15% of the Value of Eligible Accounts.

 

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or Subsidiary

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

with another Person.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

 

Agent Professionals: attorneys, accountants, field examiners, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by Agent.

 

Agreement Currency: as defined in Section 1.5.

 

Allocable Amount: as defined in Section 5.11.3.

 

Amazon Companies:  collectively, Amazon.com, Inc. and its Affiliates.

 

Anti-Corruption Laws: means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to any Obligor, including Laws that
prohibit the corrupt payment, offer, promise, or authorization of the payment or
transfer of anything of value (including gifts or entertainment), directly or
indirectly, to any foreign government official, foreign government employee or
commercial entity to obtain a business advantage; including the FCPA, and all
national and international Laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions.

 

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act, the Canadian Anti-Money Laundering & Anti-Terrorism Legislation
and the UK Anti-Terrorism Laws.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities, and including, without limitation, the
CPSC Regulations.

 

Applicable Margin: means (i) with respect to Term Loans that bear interest at
LIBOR, nine percent (9.0%), and (ii) with respect to Term Loans that bear
interest at the Base Rate, eight percent (8%).

 

Applicable Percentage:  with respect to any Lender, with respect to Term Loans,
Term Overadvance Loans, or Protective Advances, a percentage equal to a fraction
the numerator of which is such Lender’s Term Loan Commitment and the denominator
of which is the aggregate Term Loan Commitments (provided, that if the Term
Commitments have terminated or expired, each Lender’s Applicable Percentage
shall be determined based upon such Lender’s share of the aggregate Term
Exposure at such time).

 

“Appraised Value” means with respect to (a) Eligible Intellectual Property, the
net orderly liquidation value of Eligible Intellectual Property, and
(b) Eligible Equipment, the forced liquidation value of Eligible Equipment, in
each case as set forth in the most recent appraisal of Eligible Intellectual
Property and Eligible Equipment, as the case may be, as determined from time to
time by an independent appraiser engaged by the Agent.

 

2

--------------------------------------------------------------------------------


 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Approved Processors:  collectively, Port Erie Plastics, Inc., TNT Plastic
Molding, Inc., AMA Plastics, Norco Plastics, Inc., and such other processors as
Agent shall approve from time to time in its Permitted Discretion.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A.

 

Availability: at any time, (a) the lesser of (i) the aggregate Term Commitments
at such time and (ii) the Term Loan Borrowing Base, at such time (including any
Reserves in effect at such time), minus (b) the Term Exposure at such time.

 

Availability Reserve: and all constituent definitions contained in such term as
set forth in the Revolver Loan Agreement shall have the meaning set forth in the
Revolver Loan Agreement, it being understood and agreed that any Reserve imposed
by the Agent in respect of Priority Payables shall not be duplicative of any
similar Availability Reserve imposed by the Revolver Agent in respect of such
Priority Payables; and such additional reserves, in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time.

 

Bail-In Action:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) foreign exchange products or services; (c) products
under Hedging Agreements; (d) commercial credit card and merchant card services;
and (e) other banking products or services as may be requested by any Borrower
or Subsidiary.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.5%.

 

Beneficial Ownership Certification: a certification regarding beneficial
ownership required by the

 

3

--------------------------------------------------------------------------------


 

Beneficial Ownership Regulation.

 

Beneficial Ownership Regulation:  31 C.F.R. §1010.230.

 

Blocked Person: means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Book Debts:  as defined in the UK Security Agreements.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) unreimbursed reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.

 

Borrower Agent: as defined in Section 4.4.

 

Borrower Materials: Revolver Borrowing Base and Term Loan Borrowing Base
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.

 

Borrowing: a group of Loans of one type that are made on the same day or are
converted into Loans of one type on the same day.

 

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and (i) if such day relates to a Term Loan that bears
interest at LIBOR, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market or (ii) if the
term “Business Day” has a different meaning in the Canadian Security Agreements
or the UK Security Agreements, the definition in such other document shall
control as to issues covered in both this Agreement and such other document.

 

Canadian Anti-Money Laundering & Anti-Terrorism Legislation: the Criminal Code,
R.S.C. 1985, c. C-46, the Proceeds of Crime Act and the United Nations Act,
R.S.C. 1985, c. U-2 or any similar Canadian legislation, together with all
rules, regulations and interpretations thereunder or related thereto including,
without limitation, the Regulations Implementing the United Nations Resolutions
on the Suppression of Terrorism and the United Nations Al-Qaida and Taliban
Regulations promulgated under the United Nations Act.

 

Canadian Defined Benefit Pension Plan: a Canadian Pension Plan with a “defined
benefit provision” as such term is defined in the Income Tax Act (Canada).

 

Canadian Dollars:  lawful money of Canada.

 

4

--------------------------------------------------------------------------------


 

Canadian Guarantor: each Canadian Subsidiary that guarantees payment or
performance of the Obligations, including, without limitation, Summer Infant
Canada, Limited.  The definition of “Canadian Guarantors” means all of such
entities collectively.

 

Canadian Guaranty: that certain Guarantee and Indemnity Agreement dated as of
the Closing Date made by the Canadian Guarantor, as may be amended, restated,
confirmed, replaced, supplemented or otherwise modified from time to time.

 

Canadian MEPP:  any “multi-employer pension plan” as such term is defined in the
PBA under which any Obligor or its Subsidiaries has any liability, contingent or
otherwise.

 

Canadian Pension Plan:  a pension plan that is required to be registered as a
pension plan under the PBA or the Income Tax Act (Canada) under which any
Obligor or its Subsidiaries has any liability, contingent or otherwise, but
excludes a Canadian MEPP.

 

Canadian Priority Payables Reserve: on any date of determination, reserves
established by Agent in its Permitted Discretion for amounts payable by Canadian
Guarantors and secured by any Liens, choate or inchoate, which rank or which
would reasonably be expected to rank in priority to or pari passu with Agent’s
Liens on Collateral in the Revolver Borrowing Base, amounts deemed to be held in
trust, or held in trust, pursuant to Applicable Law and/or for amounts which
represent costs in connection with the preservation, protection, collection or
realization of the Collateral, including, without limitation, any such amounts
due and not paid for wages, vacation pay, amounts (including severance pay)
payable under the Wage Earner Protection Program Act (Canada) or under the
Bankruptcy and Insolvency Act (Canada), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due under the Income
Tax Act (Canada), sales tax, goods and services tax, value added tax, harmonized
tax, excise tax, tax payable pursuant to Part IX of the Excise Tax Act (Canada)
or similar applicable provincial legislation, government royalties, amounts
currently or past due and not paid for realty, municipal or similar taxes and
all solvency deficiencies or wind-up deficiencies under the PBA and all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan or under the Canada Pension Plan or any similar statutory or other
claims that would have or would reasonably be expected to have priority over or
pari passu with any Liens granted to Agent in the future (“Priority Payables”).

 

Canadian Security Agreements:  (a) the Guarantee and Indemnity and General
Security Agreement dated as of the Closing Date, in form and substance
reasonably acceptable to Agent, executed by the Canadian Guarantors in favor of
Agent, as the same may be amended, restated, confirmed, supplemented or
otherwise modified from time to time, and (b) any other Canadian security
agreement required to be executed by any Obligor in favor of Agent after the
Closing Date, in each case, as the same may be amended, restated, confirmed,
supplemented, replaced or otherwise modified from time to time.

 

Canadian Subsidiary:  any Subsidiary of Company that is organized under the
federal laws of Canada or any province or territory thereof.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, provided, however, notwithstanding
anything to the contrary in the financial statements of the Obligors, the Lease
dated March 24, 2009 between Faith Realty II, LLC and SI USA shall not
constitute a “Capital Lease” for purposes of this Agreement.

 

5

--------------------------------------------------------------------------------


 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations arising form of relating to any inchoate, contingent or other
Obligations, an amount equal to Agent’s good faith estimate of the amount that
is due or could become due, including all fees and other amounts relating to
such Obligations.  “Cash Collateralization” has a correlative meaning.

 

Cash Dominion Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than the Cash Dominion Trigger Amount;
and (b) continuing until (x) no Event of Default shall have occurred and be
continuing and (y) during the preceding 30 consecutive days, Availability shall
have been greater than the Cash Dominion Trigger Amount at all times.

 

Cash Dominion Trigger Amount:  at any time, an amount equal to the greater of
(a) $5,000,000 and (b) 10% of the lesser of (i) the aggregate Revolver
Commitments at such time and (ii) the Revolver Borrowing Base (calculated
without giving effect to the Term Loan Push Down Reserve) at such time.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States,
Canadian, the United Kingdom or English government, maturing within 12 months of
the date of acquisition; (b) certificates of deposit, time deposits and bankers’
acceptances maturing within 12 months of the date of acquisition, and overnight
bank deposits, in each case which are issued by Bank of America or a commercial
bank organized under the laws of the United States, Canada, the United Kingdom
or England or any state, province or district thereof, rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper issued by Bank of America or rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by a Lender or
any of its affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

Casualty Event: means casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation, expropriation or similar proceeding
of (and payments in lieu thereof), any property or asset of an Obligor.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental

 

6

--------------------------------------------------------------------------------


 

Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, guidelines, requirements or
directives (i) under or relating to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar authority) or any other Governmental Authority including CRD IV.

 

Change of Control: an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 45% or more of the Equity Interests
of a Borrower entitled to vote for members of the board of directors or
equivalent governing body of such Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such person or group has the right
to acquire pursuant to any option right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of a Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

 

(c)                                  Company ceases to own, directly or
indirectly 100% of the Equity Interests of any Subsidiary (other than
Subsidiaries that are joint ventures permitted hereunder);

 

(d)                                 a Borrower ceases to own, directly or
indirectly 100% of the Equity Interests of any Subsidiary (other than
Subsidiaries that are joint ventures permitted hereunder), including, but not
limited to, the Canadian Guarantor and/or the UK Guarantor;

 

(e)                                  any “Change of Control” or similar event,
as defined in the Revolver Loan Agreement or any other Revolver Loan Document
shall have occurred; or

 

(f)                                   the sale or transfer of all or
substantially all of an Obligor’s assets except to another Obligor.

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Loan Documents, Borrower Materials, or the use

 

7

--------------------------------------------------------------------------------


 

thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

 

Closing Date: means the first date all the conditions precedent in Section 6.1
are satisfied or waived.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment.  “Commitments” means the aggregate amount of all Revolver
Commitments.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Company:  as defined in the Preamble hereto.

 

Competitor:  on any date, (a) any competitor (as reasonably determined by
Borrowers) of SI Holdings and its Subsidiaries (other than bona fide fixed
income investors or debt funds) that are identified to Agent by Borrower Agent
in writing on or prior to the Closing Date; (b) any other Person (other than any
bona fide fixed income investor or debt funds) that is a competitor (as
reasonably determined by Borrowers) of SI Holdings and its Subsidiaries, which
Person has been designated as a “Competitor” by written notice from Borrower
Agent to Agent not less than two (2) Business Days prior to such date; and
(c) any Affiliate of a “Competitor described in clause (a) or (b) of this
definition, which Affiliate has been designated as a “ Competitor” by written
notice from Borrower Agent to Agent not less than two (2) Business Days prior to
such date; provided, that “Competitors shall exclude any Person that Borrower
Agent has designated as no longer being a “Competitor” by written notice to
Agent from time to time.  For the avoidance of doubt, to the extent that Persons
are identified as Competitors in writing by Borrower Agent after the Closing
Date, the inclusion of such Persons as Competitors shall not retroactively apply
to prior assignments or participations in respect of any Loan or Term Loan
Commitment under this Agreement.

 

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, containing a detailed calculation of the Fixed Charge Coverage Ratio as
of the Fiscal Month most recently ended, and, if a Financial Covenant Testing
Period shall be in effect, certifying compliance with Section 10.3.1.

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise, capital, or branch
profits Taxes.

 

Consolidated EBITDA: shall have the same meaning as “EBITDA”, as such term is
defined herein.

 

Consolidated Total Assets:  shall mean, as of any date, the total assets of the
Borrowers and their Subsidiaries determined in accordance with GAAP, as of the
last day of the Fiscal Quarter ended immediately prior to the date of such
determination for which financial statements are required to have been delivered
pursuant to Sections 10.1.2(a) or (b).

 

8

--------------------------------------------------------------------------------


 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

CPSC: means the U.S. Consumer Products Safety Commission.

 

CPSC Regulations: means all laws and regulations enforced by the CPSC.

 

CRD IV: (a) Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms; and (b) Directive 2013/36/EU of the European Parliament and of
the Council of 26 June 2013 on access to the activity of credit institutions and
the prudential supervision of credit institutions and investment firms.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of any Obligor, the Obligations. 
The Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Deposit Account: all “deposit accounts” as such term is defined in the UCC
and/or with respect to any Deposit Account located in Canada, any account with a
deposit function.

 

Deposit Account Control Agreements: the Deposit Account control or blocked
account agreements to be executed by each institution maintaining a Deposit
Account for an Obligor, in favor of Agent, as security for the Obligations.

 

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

 

Dilution Reserve: a reserve in an initial amount as of the Closing Date equal to
$1,000,000 established by the Company and reflected on the balance sheet of the
Company and its Subsidiaries in respect of the accruals described on Schedule
1.1(b) attached hereto, as the same may be adjusted from time to time by Agent
in its Permitted Discretion based upon the most recent field examination
conducted by Agent.

 

9

--------------------------------------------------------------------------------


 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than a rights distribution and/or payment-in-kind
by the Company); any distribution, advance or repayment of Debt to a holder of
Equity Interests; or any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest.

 

Documents: means all “documents” as such term is defined in the UCC and/or with
respect to any Documents of an Obligor domiciled in Canada, a ‘document of
title’ as defined in the PPSA.

 

Dollars: lawful money of the United States.

 

Dominion Account: a collection or similar account established by an Obligor at
Bank of America over which Agent has control for withdrawal purposes.

 

EBITDA: determined on a consolidated basis for Company and Subsidiaries, for
each period of twelve consecutive months, equal to the aggregate of (a) net
income for such period, calculated before (i) interest expense, (ii) provision
for income taxes and (iii) depreciation and amortization expense; plus (b) the
sum (without duplication) of the following: (i) expenses, fees and charges
incurred in connection with the closing of the transactions contemplated by this
Agreement; (ii) non-cash charges resulting from the write-down of goodwill,
furniture, fixtures, equipment and software; (iii) non-cash charges associated
with the issuance and periodic re-measurement of Equity Interests in the
Company; (iv) non-cash losses attributable to deferred financing costs;
(v) non-cash losses attributable to fluctuations in currency values;
(vi) non-cash charges attributable to the issuance and/or exercise of employee
non-cash stock compensation to the extent permitted by this Agreement;
(vii) non-cash losses or charges resulting from the impact of purchase
accounting adjustments in connection with any Permitted Acquisition;
(viii) other non-cash losses or charges deducted in determining net income
(including, without limitation, non-cash losses or charges resulting from the
application of Statement of Financial Accounting Standards No. 142, Goodwill and
other Intangible Assets (FAS-142) and FAS-144, Accounting for Impairment of
Long-Lived Assets); (ix) losses attributable to the early retirement of
Indebtedness (other than the Obligations); (x) transaction related fees and
expenses incurred in connection with any Permitted Asset Disposition or any
Permitted Acquisition, all as approved by Agent in its Permitted Discretion;
(xi) indemnification payments made by the Obligors and for which the Obligors
have received reimbursement from third parties; (xii) fees and expenses of
advisors and independent consultants retained by Obligors and approved by Agent
in its Permitted Discretion, provided, that the aggregate amount of such fees
and expenses added back to EBITDA pursuant to this clause (b)(xii) shall not
exceed $250,000 during any Fiscal Quarter; (xiii) fees and expenses paid to
members of the Board of Directors of the Company in an aggregate amount not to
exceed $500,000 during any twelve-month period; (xiv) restructuring charges;
(xv) earn-out payments and severance payments; provided, that, for any period of
twelve consecutive months, the sum of the aggregate amounts added back pursuant
to clauses (b)(xii), (b)(xiii), (b)(xiv) and (b)(xv) shall not exceed $1,000,000
in the aggregate; and (xvi) losses arising from the sale of fixed or capital
assets; minus the sum (without duplication) of the following: (i) non-cash
income or gains resulting from the write-up of goodwill, furniture, fixtures,
equipment and software; (ii) non-cash income or gains attributable to
fluctuations in currency values; (iii) any other non-cash income or gains;
(iv) income or gains arising from the sale of fixed or capital assets;
(v) income or gains attributable to the early retirement of Indebtedness (other
than the Obligations); and (vi) any other non-recurring or extraordinary gains
(in each case, to the extent included in determining net income).

 

EBITDA for Company and Subsidiaries for each of the months set forth below shall
be deemed to be the amount set forth below opposite such month:

 

Monthly Period

 

EBITDA

 

 

 

April 2017

 

$

[***]

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

May 2017

 

$

[***]

June 2017

 

$

[***]

July 2017

 

$

[***]

August 2017

 

$

[***]

September 2017

 

$

[***]

October 2017

 

$

[***]

November 2017

 

$

[***]

December 2017

 

$

[***]

January 2018

 

$

[***]

February 2018

 

$

[***]

March 2018

 

$

[***]

April 2018

 

$

[***]

 

EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Account: an Account owing to an Obligor that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars, Canadian
Dollars or GBP and is deemed by Agent, in its Permitted Discretion, to be an
Eligible Account.  Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 120 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts as a
result of the application of the foregoing clause (a); (c) when aggregated with
other Accounts owing by the Account Debtor and its Affiliates, it exceeds 15% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time) (provided that, only the
amount of Accounts in excess of the percentage set forth in this clause (c) (or
such higher percentage as Agent may establish with respect to any Account Debtor
in accordance with this clause (c)) shall be deemed ineligible under this clause
(c)), provided, further, that this clause (c) shall not apply to the following
Account Debtors: (i) the Amazon Companies, (ii) the Wal-Mart Companies, or
(iii) the Target Companies; (d) with respect to any Account owing from the
Amazon Companies, when aggregated with other Accounts owing from the Amazon
Companies, it exceeds 45% of the aggregate Eligible Accounts, provided, however,
that if, at any time, the corporate credit rating of Amazon.com, Inc. falls
below “BBB-” (by S&P or Fitch) or “Baa3” (by Moody’s), the Agent shall have the
right, in its sole discretion to decrease such maximum percentage (provided
further, that only the amount of Accounts in excess of the percentage set forth
in this clause (d) (or such lower percentage as shall be specified by Agent in
accordance with the foregoing proviso) shall be deemed ineligible under this
clause (d)); (e) with respect to any Account owing from the Wal-Mart Companies,
when aggregated with other Accounts owing from the Wal-Mart Companies, it
exceeds 35% of the aggregate Eligible Accounts, (provided, that only the amount
of Accounts in excess of the percentage set forth in this clause (e) shall be
deemed ineligible under this clause (e)); (f) with respect to any Account owing
by the Target Companies, when aggregated with other Accounts owing by the Target
Companies, it exceeds 25% of the aggregate Eligible

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

Accounts (provided, that only the amount of Accounts in excess of the percentage
set forth in this clause (f) shall be deemed ineligible under this clause (f));
(g) it does not conform with a covenant or representation herein in all material
respects, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and (B) in the case of any representation and
warranty qualified by “materiality”, “Material Adverse Effect”, or similar
language, they shall be true and correct in all respects; (h) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (i) an Insolvency Proceeding has been commenced by or against
the Account Debtor or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
Solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (j) the Account
Debtor is organized or has its principal offices or assets outside the United
States, Canada or the United Kingdom, unless the Account is (i) supported by a
letter of credit (delivered to and directly drawable by Agent) satisfactory in
all respects to Agent; or (ii) is a Mexican subsidiary of Target Corporation or
Wal-Mart Stores, Inc. and the aggregate amount of all Accounts deemed eligible
by this clause (j)(ii) does not exceed $1,000,000 at any time; (k) it is owing
by a Governmental Authority, unless the Account Debtor is the United States,
Canada or any province or territory thereof or the United Kingdom or any
department, agency or instrumentality thereof and the Account has been assigned
to and is enforceable by Agent in compliance with the federal Assignment of
Claims Act or other Applicable Law (including the Financial Administration Act
(Canada)); (l) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien, other than Liens permitted
under clauses (b), (d), and (h) of Section 10.2 and any other Lien with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such Lien and the Agent; (m) the goods giving rise to it have not been
delivered to the Account Debtor, or it otherwise does not represent a final
sale; (n) it is evidenced by Chattel Paper or an Instrument of any kind unless
such Chattel Paper or Instrument is in the possession of the Agent, and to the
extent necessary or appropriate, endorsed to Agent, or has been reduced to
judgment; (o) its payment has been extended or the Account Debtor has made a
partial payment, provided, that, with respect to any Account for which partial
payment has been made, only the Account for which a partial payment has been
made (and not any other Account owing from the same Account Debtor) shall be
deemed ineligible under this clause (o); (p) it arises from a sale to an
Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale-or-return,
sale-on-approval, consignment, guaranteed sales, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (q) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(r) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 120 days old will
be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within two Business Days after notice of
the proposed assignment) and Agent, which extends term loan credit facilities of
this type in its ordinary course of business; and (c) during any Event of
Default, any Person acceptable to Agent in its discretion; provided, that, in no
event shall the term “Eligible Assignee” include any Competitor.

 

Eligible Equipment: means Equipment and Fixtures owned by a Borrower; provided,
that unless the Agent in its Permitted Discretion otherwise agrees, none of the
following shall be deemed to be Eligible Equipment:

 

(a)                                 Any Equipment (including Fixtures) (i) that
is not subject to a perfected first-priority security interest in favor of the
Agent, or (ii) with respect to which a Borrower does not

 

12

--------------------------------------------------------------------------------


 

have, or have the ability to, convey good and valid title thereto, free and
clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents); and

 

(b)                                 Any Equipment (including Fixtures) has not
been appraised by a third party appraiser engaged by the Agent or otherwise
reasonably acceptable to the Agent in its discretion exercised in good faith
utilizing procedures and criteria acceptable to the Agent for determining the
Appraised Value of such Equipment (including Fixtures); and

 

(c)                                  As to which Equipment (including Fixtures),
such Borrower is not in compliance with the representations, warranties and
covenants set forth in the Security Documents; and

 

(d)                                 Any Equipment (including Fixtures) that is
worn out or obsolete, that is not usable in the ordinary course of such
Borrower’s business, or is in inoperable condition, excluding, in all accounts
with regard to routine maintenance requirements for normal wear and tear, and
(i) such condition continues for any period of more than thirty (30) consecutive
days or (ii) such worn, obsolete, unusable and/or inoperable Equipment
(including Fixtures) is in excess of five percent (5%) of the aggregate
Appraised Value of Equipment (including Fixtures), irrespective of the thirty
(30) period set forth in the immediately preceding subclause (i);

 

(e)                                  Any Equipment (including Fixtures) that
does not meet, in all material respects, all applicable safety or regulatory
standards applicable to it for the use for which it is intended or for which it
is being used, excluding in all accounts with regard to routine maintenance;

 

(f)                                   In the case of rolling stock that is
subject to a certificate of title issued by the appropriate Governmental
Authority, (x) the ownership of which is not evidenced by a certificate of title
that has the name of a Borrower (or a Person that has executed and delivered a
Guaranty) noted thereon as the owner of it or is not otherwise properly
registered in one of the States of the United States or provinces or territories
of Canada to a Borrower (or such Person that has executed and delivered a
Guaranty) in the state, province or territory that has issued such certificate
of title in accordance with all applicable Laws; or (y) any rolling stock that
does not meet, in all material respects, all applicable standards of all motor
vehicle Laws or other statutes and regulations established by any Governmental
Authority or is subject to any licensing or similar requirement that would limit
the right of Agent to sell or otherwise dispose of such rolling stock.

 

Eligible Intellectual Property: means Intellectual Property deemed by the Agent
to be eligible for inclusion in the calculation of the Term Loan Borrowing Base
and which, except as otherwise agreed by the Agent in its Permitted Discretion,
satisfies all of the following conditions:

 

(a)                                 Such Intellectual Property is validly
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office, Canadian Intellectual Property Office, any applicable UK intellectual
property office, European Union Intellectual Property Office, European Patent
Office, or such other applicable jurisdiction as Agent shall determine
appropriate in its exclusive discretion, as applicable;

 

(b)                                 A Borrower owns such Intellectual Property
or exclusively licenses such Intellectual Property from a third party;

 

(c)                                  Such Borrower is in compliance in all
material respects with the representations, warranties and covenants set forth
in the Security Agreement relating to such Intellectual Property;

 

(d)                                 The Agent shall have received evidence that
all actions that the Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens

 

13

--------------------------------------------------------------------------------


 

(subject only to Permitted Liens (other than encumbrances securing Debt (other
than with respect to the Revolver Debt) which have priority over the Lien of the
Agent by operation of Law) on such Intellectual Property (including, without
limitation, filings at the U.S. Patent and Trademark Office or the U.S.
Copyright Office, and/or the Canadian Intellectual Property Office, as
applicable) has been taken; and

 

(e) The Agent shall have received an appraisal (and periodic updates to such
appraisal as set forth herein) of such Intellectual Property by a third party
appraiser engaged by the Agent or otherwise reasonably acceptable to the Agent
in its discretion exercised in good faith utilizing procedures and criteria
acceptable to the Agent for determining the Appraised Value of such Intellectual
Property.

 

Eligible In-Transit Inventory: Inventory owned by a Borrower or Guarantor that
would be Eligible Inventory if it were not subject to a Document and in transit
from a foreign location to a location of the applicable Borrower or Guarantor
within the United States, Canada or the United Kingdom, and that Agent, in its
Permitted Discretion, deems to be Eligible In-Transit Inventory.  Without
limiting the foregoing, no Inventory shall be Eligible In-Transit Inventory
unless it (a) is subject to a negotiable Document showing Agent (or, with the
consent of Agent, the applicable Borrower or Guarantor) as consignee, which
Document is in the possession of Agent or such other Person as Agent shall
approve; (b) is fully insured by marine cargo or other similar insurance, in
such amounts, with such insurance companies and subject to such deductibles as
are reasonably satisfactory to Agent and in respect of which Agent has been
named as loss payee; (c) is not sold by a vendor that has a right to reclaim,
divert shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom any
Borrower or Guarantor is in default of any obligations; (d) is evidenced by a
full set of clean, original negotiable bills of lading consigned to the order of
Agent and such original bills of lading are in the possession of Agent or a
customs broker from whom Agent has received an executed Customs Broker Agreement
with respect to such inventory and title has passed to the applicable Borrower
or Guarantor at the time such inventory is delivered to the common carrier;
(e) is shipped by a common carrier that is not affiliated with the vendor and is
not subject to any Sanction or on any specially designated nationals list
maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.

 

Eligible Inventory: Inventory owned by a Borrower or Guarantor that Agent, in
its Permitted Discretion, deems to be Eligible Inventory.  Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies, provided that component parts and replacement parts
shall not be deemed ineligible under this clause (a) to the extent the most
recent inventory appraisal delivered to Agent ascribes a value to such component
parts and/or replacement parts; (b) is not held on consignment, nor subject to
any deposit or down payment; (c) is in saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale; (d) is not slow-moving,
perishable, obsolete or unmerchantable, and does not constitute returned or
repossessed goods, provided that slow-moving or obsolete inventory shall not be
deemed ineligible under this clause (d) to the extent the most recent inventory
appraisal delivered to Agent ascribes a value to such slow-moving or obsolete
inventory; (e) meets all standards imposed by any Governmental Authority, has
not been acquired from a Person subject to any Sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is within the continental United States, New
Brunswick or Ontario, Canada, or the United Kingdom, is not in transit except
between locations of Borrowers or Guarantors, unless such inventory constitutes
Eligible In-Transit Inventory and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document (other than Eligible
In-Transit Inventory subject to a Lien Waiver); (j) is not subject to any
License or other property or property right or other arrangement that restricts
such Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an

 

14

--------------------------------------------------------------------------------


 

appropriate Lien Waiver or is otherwise satisfied that it could sell such
inventory without infringing on the rights of such licensor following an Event
of Default; (k) is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person is an Approved Processor and
(i) has delivered a Lien Waiver or (ii) an appropriate Rent and Charges Reserve
has been established for such location; and (l) is reflected in the details of a
current perpetual inventory report.

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right to act in an Obligor’s Insolvency
Proceeding or to credit bid Obligations, or otherwise).

 

Environmental Laws: all Applicable Laws and agreements with Governmental
Authorities (including all programs, permits and guidance promulgated by
regulatory agencies), relating to public health and safety matters or conditions
(but excluding occupational safety and health, to the extent regulated by OSHA)
or the protection or pollution of the environment, including but not limited to
CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equipment Formula Amount: 50% of the Appraised Value of Eligible Equipment.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan; (e) the determination that
any Pension Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Obligor or ERISA Affiliate; or (h) failure by an Obligor or ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or to make a required contribution to
a Multiemployer Plan.

 

15

--------------------------------------------------------------------------------


 

EU Bail-In Legislation Schedule:  means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Event of Default: as defined in Section 11.

 

Excluded Deposit Account: a Deposit Account maintained by any Obligor (a) which
has been established and is used exclusively for the sole purpose of making
payroll and withholding tax payments related thereto and other employee wage and
benefit payments to or for the benefit of such Obligor’s employees and accrued
and unpaid employee compensation (including salaries, wages, benefits and
expense reimbursements), (b) which is a zero balance operational disbursement or
similar account, (c) has been established and is used exclusively for the sole
purpose of making and remitting sales and use taxes, VAT and/or such Canadian
sales and use tax equivalents or (d) which is used for petty cash or similar
purposes so long as the amount on deposit (i) in each such individual Deposit
Account described in this clause (d) does not exceed $10,000 during any period
of seventy-two consecutive hours and (ii) in all Deposit Accounts referred to in
this clause (d) does not exceed $50,000 in the aggregate during any period of
seventy-two consecutive hours.

 

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor

 

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal and Canadian
federal withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to its interest in a Loan or Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by Borrower Agent under Section 13.4) or changes its Lending Office,
unless the Taxes were payable to its assignor immediately prior to such
assignment or to the Lender immediately prior to its change in Lending Office;
(c) Taxes attributable to a Recipient’s failure to comply with Section 5.10; and
(d) U.S. federal withholding Taxes imposed pursuant to FATCA.  In no event shall
“Excluded Taxes” include any U.S. withholding Tax imposed on amounts paid by or
on behalf of a foreign Obligor to a Recipient that has complied with
Section 5.10.2.

 

Existing Credit Agreement: means that certain Amended and Restated Loan and
Security Agreement dated as of April 21, 2015, among the Borrowers, the
financial institutions party thereto, and Bank of America, as administrative
agent.

 

Extraordinary Expenses: all costs, expenses or advances that Agent or Lenders
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to: (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the

 

16

--------------------------------------------------------------------------------


 

monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  “Extraordinary Expenses” shall include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

 

Fair Salable Value: the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

 

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

 

Fee Letter: that certain fee letter dated as of May 25, 2018 among Agent and
Company.

 

Financial Covenant Testing Period:  with respect to the occurrence of any
Financial Covenant Trigger Date, the period (a) commencing on the last day of
the Fiscal Month for which financial statements have been (or are required to
have been) delivered to Agent immediately prior to such Financial Covenant
Trigger Date, and (b) continuing thereafter until Availability for sixty (60)
consecutive days shall have exceeded the Financial Covenant Trigger Amount.

 

Financial Covenant Trigger Amount:  at any time of determination, if
Availability is an amount less than the greater of (a) 10% of the Revolver
Borrowing Base as of such date (calculated without giving effect to the Term
Loan Push Down Reserve), and (b) $5,000,000.

 

Financial Covenant Trigger Date:  any date on which Availability falls below the
Financial Covenant Trigger Amount.

 

Fiscal Month:  any fiscal month of any Fiscal Year, which fiscal month shall
consist of either four or five weeks and generally end on the Saturday closest
to the last day of each calendar month in accordance with the fiscal accounting
calendar of the Company and its Subsidiaries.

 

Fiscal Quarter: any fiscal quarter of any Fiscal Year, which fiscal quarter
shall consist of thirteen weeks divided into three Fiscal Months of four, four
and five weeks, which fiscal quarters shall generally end on the Saturday
closest to the last day of March, June, September and December of each Fiscal
Year in accordance with the fiscal accounting calendar of the Company and its
Subsidiaries.

 

Fiscal Year: the fiscal year of Company and its Subsidiaries for accounting and
tax purposes, generally ending on the Saturday closest to the last day of
December of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Company and its Subsidiaries for the most recent period of twelve consecutive
months, of (a) EBITDA minus Capital Expenditures (except those financed with
(i) Borrowed Money other than Revolver Loans or (ii) proceeds

 

17

--------------------------------------------------------------------------------


 

of Casualty Events or the issuance of Equity Interests to the extent such
Capital Expenditures are made substantially contemporaneously with the receipt
of such proceeds) and cash taxes paid for such period, to (b) Fixed Charges paid
in cash during such period.

 

Fixed Charges: the sum of cash interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including, without limitation, the
Term Debt and the Revolver Loans which result in a permanent reduction in the
Revolver Commitments), and Distributions made.  Notwithstanding the foregoing,
any principal payments made in respect of any loans under the Existing Credit
Agreement prior to, or on, the Closing Date shall not constitute “Fixed Charges”
for purposes hereof.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any Lender that is not a U.S. Person.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or Canada; or (b) mandated by a government other than the
United States, Canada or the United Kingdom for employees of any Obligor or
Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers; provided, however, that SI
Canada and SI UK shall be deemed to not be Foreign Subsidiaries.

 

Full Payment: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are inchoate or contingent in nature, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
reasonable discretion, in the amount of required Cash Collateral).  No Loans
shall be deemed to have been paid in full until all Commitments related to such
Loans have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

GBP: means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, provincial, territorial, municipal,
local, foreign or other agency, authority, body, commission, court,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority,
in each case whether associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, the United Kingdom
or a country thereof or any other foreign entity or government (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors:  SI Canada, SI UK and each other Person who guarantees payment or
performance of any Obligations.

 

Guaranty: Section 14 of this Agreement and each guaranty agreement executed by a
Guarantor in favor of Agent, including, without limitation, the Canadian
Guaranty and the UK Guaranty.

 

18

--------------------------------------------------------------------------------


 

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Immaterial Foreign Subsidiary: shall mean, at any date of determination after
the Closing Date, any Foreign Subsidiary of a Borrower (a) the total assets of
which, in the aggregate with all other Immaterial Foreign Subsidiaries,
determined as of the Fiscal Quarter most recently ended, were less than 2.0% of
the Consolidated Total Assets of the Borrowers and their Subsidiaries as of such
date of determination, or (b) the Consolidated EBITDA attributable to such
Foreign Subsidiary for the period of four (4) consecutive Fiscal Quarters ending
on such date does not exceed, in the aggregate with all other Immaterial Foreign
Subsidiaries, 2.0% of the Consolidated EBITDA of the Borrowers and their
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided, that (i) Borrowers shall not designate any additional Foreign
Subsidiary as an Immaterial Foreign Subsidiary if such designation would result
in a failure to comply with the provisions set forth in clause (a) or
(b) immediately above and (ii) no Foreign Subsidiary that owns any other Foreign
Subsidiary that fails to comply with clause (a) or (b) above shall be deemed to
be an Immaterial Foreign Subsidiary; and provided, further, if the total assets
and/or gross revenues of all Foreign Subsidiaries so designated by the Borrowers
as “Immaterial Foreign Subsidiaries” shall at any time exceed the limits set
forth in either clause (a) or (b) immediately above, then the Borrowers shall
promptly re-designate one or more of such Foreign Subsidiaries as not
constituting Immaterial Foreign Subsidiaries, in each case in a written notice
to Agent, so that, as result of such re-designation, the total assets and gross
revenues of all Foreign Subsidiaries still designated as “Immaterial Foreign
Subsidiaries” do not exceed such limits; provided, further, if the gross
revenues of Born Free Holdings Ltd. shall at any time exceed $250,000, then the
Borrowers shall promptly re-designate such Foreign Subsidiary as not
constituting an Immaterial Foreign Subsidiary by written notice to Agent
(following which re-designation the provisions of Sections 7 and 10.1.9 shall
thereafter be applicable to such Foreign Subsidiary).

 

Increased Field Exam/Appraisal Period:  with respect to the occurrence of any
Increased Field Exam/Appraisal Trigger Date, the period (a) commencing on the
Increased Field Exam/Appraisal Trigger Date and (b) continuing until
Availability for thirty (30) consecutive days shall have exceeded 12.5% of the
Revolver Borrowing Base (calculated without giving effect to the Term Loan Push
Down Reserve).

 

Increased Field Exam/Appraisal Trigger Date: any date on which Availability
shall have been less than 12.5% of the Revolver Borrowing Base (calculated
without giving effect to the Term Loan Push Down Reserve).

 

Indebtedness: shall have the same meaning as “Debt”, as such term is defined
herein.

 

Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

Indemnitees: Agent Indemnitees and Lender Indemnitees.

 

Insolvency Law: collectively, the Bankruptcy Code, or any other insolvency,
debtor relief, debt adjustment, arrangement, receivership, or similar law
(whether state, provincial, territorial, federal or foreign), including, without
limitation, the Bankruptcy and Insolvency Act (Canada), the Companies Creditors
Arrangement Act (Canada), the Winding Up and Restructuring Act, any applicable
governing corporate statutes providing for arrangements, and the Insolvency Act
1986 (UK).

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, territorial, federal or foreign law for, or any
agreement of such Person to, (a) the seeking or any entry of an order for relief
under any Insolvency Law; (b) the appointment of a receiver, interim receiver,
monitor, reviewer and manager, trustee, liquidator, administrator, conservator
or other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of

 

19

--------------------------------------------------------------------------------


 

creditors.

 

Intellectual Property: means all present and future: trade secrets, know-how and
other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world and including the goodwill
associated therewith; copyrights, copyrightable works (registered or
unregistered) and copyright applications (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications and patent disclosures; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, all rights in computer software
including source codes, object codes, and executable code, data, databases and
other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property and any proceeds and products
thereof; and all common law and other rights throughout the world in and to all
of the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing or by
suit) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale or
distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Intercreditor Agreement: the Intercreditor Agreement dated as of the Closing
Date between Agent and the Revolver Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

Interest Payment Date: means (i) the first Business Day of each month,
commencing with the first such date to occur after the Closing Date and
continuing to the Maturity Date, and (ii) the Maturity Date.

 

Interest Period: means each period commencing on an Interest Payment Date (or,
in the case of the initial Interest Period, commencing on the Closing Date) and
ending on the subsequent Interest Payment Date.

 

Inventory: as defined in the UCC (or, with respect to any inventory of any
Canadian Guarantor to which the PPSA is applicable, as defined in the PPSA),
including all goods intended for sale, lease, display or demonstration; all work
in process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Borrower’s or Guarantor’s business (but excluding
Equipment).

 

Inventory Formula Amount: 10% of the NOLV Percentage of the Value of Eligible
Inventory.

 

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.

 

IP Advance Rate: means sixty percent (60%), provided, that the IP Advance Rate
shall be reduced (a) by one and one-quarter percent (1.25%) for each $218,0750
in Term Loan principal reduction repayments (whether such repayment made is
(i) mandatory or (ii) voluntary) received by the Lenders, and (b) by the IP
Advance Rate Reduction Amount, where applicable

 

20

--------------------------------------------------------------------------------


 

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

 

IP Formula Amount: means, as of each applicable date of determination, the IP
Advance Rate multiplied by the Appraised Value of Eligible Intellectual
Property.

 

IP Advance Rate Reduction Amount means, as of each applicable date of
determination, if EBITDA for the immediately preceding twelve Fiscal Months
(such calculation commencing with the Borrowers’ delivery to Agent of the
monthly financial statements required under Section 10.1.2(c) for the
September 2018 Fiscal Month, and as of each applicable date of determination
thereafter) is less than $7,500,000, the IP Advance Rate will reduce by 10.0
percentage points from the then applicable IP Advance Rate; if after an IP
Advance Rate Reduction Amount is implemented EBITDA is greater than $7,500,000,
for two (2) consecutive measurement periods, the IP Advance Rate will increase
by 10.0 percentage points from the then applicable IP Formula Amount for such
time as trailing twelve month EBITDA is greater than $7,500,000; provided, that
in the event the IP Advance Rate is increased in accordance with the immediately
preceding sentence following a prior reduction thereof as provided herein, the
IP Advance Rate may be further reduced if at any subsequent measurement date
trailing twelve month EBITDA is determined to be less than $7,500,000; provided,
further, in no event shall the IP Advance Rate be greater than 60%.

 

IP Reserves: means such reserves as the Agent and the Required Lenders from time
to time determines in the Agent’s and the Required Lenders’ Permitted Discretion
as being appropriate to reflect the impediments to the Agent’s and the Lenders’
ability to realize upon any Eligible Intellectual Property or to reflect
Intellectual Property Claims and liabilities that the Agent and the Required
Lenders determine will need to be satisfied in connection with the realization
upon any Eligible Intellectual Property, to the extent not taken in to account
in the Appraised Value of the Eligible Intellectual Property.

 

IRS: the United States Internal Revenue Service.

 

Judgment Currency: as defined in Section 1.5.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance, including
any Lending Office of the foregoing.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 

LIBOR: the per annum rate of interest for deposits of Dollars for an interest
period of three months (rounded up to the nearest 1/8th of 1% and in no event
less than zero) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to an interest period, for a term equivalent to such period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

 

LIBOR Screen Rate: the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).

 

LIBOR Successor Rate: as defined in Section 3.6(b).

 

21

--------------------------------------------------------------------------------


 

LIBOR Successor Rate Conforming Changes:  with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of Agent, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice (or, if Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as Agent determines in consultation with Borrower Agent).

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge,
hypothecation, trust, reservation, encroachment, easement, right-of-way,
covenant, condition, restriction, leases, or other title exception, adverse
right/claim or interest or deemed trust, or encumbrance.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

Loan: a Term Loan.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event, fact, circumstance or change
that, taken alone or in conjunction with other events or circumstances, (a) has
a material adverse effect on the business, assets, Properties, liabilities,
operations, or financial condition of the Obligors, taken as a whole, on the
value of any material Collateral, on the enforceability of any Loan Document, or
on the validity or priority of Agent’s Liens on any material portion of the
Collateral; (b) that could materially impair the ability of the Obligors, taken
as a whole, to perform their obligations under the Loan Documents, including
repayment of any Obligations; (c) that could reasonably be expected to
materially and adversely affect the Loans or the transactions contemplated by
this Agreement and the Loan Documents; or (d) otherwise materially impairs the
ability of Agent or any Lender to enforce or collect any Obligations or realize
upon any material portion of the Collateral. In determining whether any
individual event would

 

22

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then-existing
events would result in a Material Adverse Effect.

 

Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; or (b) that relates to Subordinated Debt, or to Debt in an aggregate
amount of $3,000,000 or more.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes(including any reasonable estimate of taxes to be paid within one
(1) year of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that any such estimated taxes not
actually due or payable by the end of such one year period shall constitute Net
Proceeds upon the earlier of the date that such taxes are determined by the
Borrower or any Subsidiary, as applicable, not to be actually payable and the
end of such one year period, and (d) reasonable reserves in accordance with GAAP
for any liabilities or indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchasers and other retained liabilities in respect of such Asset Disposition
undertaken by Borrower or any Subsidiary in connection with such Asset
Disposition; provided that to the extent that any such amount ceases to be so
reserved (other than any reduction in such reserve to make a payment in respect
of such liability or indemnification obligations), the amount thereof shall be
deemed to be Net Proceeds of such Asset Disposition at such time.

 

NOLV Percentage: the net orderly liquidation value of Inventory of any Borrower
or Guarantor, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of such Borrower’s and/or
Guarantor’s Inventory performed by an appraiser and on terms satisfactory to
Agent (as determined by Agent in its Permitted Discretion). The NOLV Percentage
shall be based on the applicable percentage in the most recent acceptable (as
determined by Agent in its Permitted Discretion) appraisal conducted as set
forth in Section 10.1.1.

 

Obligations: all (a) principal of and premium, if any, on the Loans,
(b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents
(including for the avoidance of doubt any applicable Prepayment Premium (as
determined in the manner set forth in the Fee Letter)), (d) [reserved], and
(e) other Debts, obligations and liabilities of any kind owing by Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, acceptance, loan,
guaranty, indemnification or otherwise, and whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

23

--------------------------------------------------------------------------------


 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

OFAC Lists: means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the
rules and regulations of OFAC or pursuant to any other applicable executive
orders.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, articles of
amalgamation, limited partnership agreement, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, voting trust
agreement, or similar agreement or instrument governing the formation or
operation of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each fee letter, Lien Waiver, Revolver Borrowing Base
Certificate, Term Loan Borrowing Base Certificate, Intercreditor Agreement,
Deposit Account Control Agreements, Compliance Certificates, Borrower Materials,
or other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by an Obligor or other Person to
Agent or a Lender in connection with any transactions relating hereto.

 

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

 

Participant: as defined in Section 13.2.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBA: the Pension Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefits standards legislation under which any Canadian
Pension Plan or Canadian MEPP is registered, as amended.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA

 

24

--------------------------------------------------------------------------------


 

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years,
but for greater certainty excludes a Canadian Pension Plan and a Canadian MEPP.

 

Permitted Acquisition: any Acquisition (i) consented to by the Agent or the
Required Lenders, (ii) for which total consideration is paid entirely in an
amount not greater than $1,000,000; or (iii) as long as (a) no Event of Default
exists or is caused thereby; (b) the Acquisition is consensual; (c) the assets,
business or Person being acquired is useful or engaged in same or similar the
business of Borrowers and Subsidiaries, is located and organized within the
United States or Canada as applicable (or such other jurisdiction as Agent shall
approve in its Permitted Discretion) and had positive EBITDA for the 12 month
period most recently ended; (d) no Debt or Liens are incurred, assumed or result
from the Acquisition, except Debt permitted under Section 10.2.1(f) or (i);
(e) the Person to be acquired (or its board of directors or equivalent governing
body) has not (i) announced it will oppose such Acquisition or (ii) commenced
any action which alleges that such Acquisition violates, or will violate, any
Applicable Law; (f) upon giving pro forma effect thereto, either
(i) Availability (calculated without giving effect to the assets acquired in the
Acquisition unless Agent has completed its diligence (including a field exam)
with respect to such assets) is at least equal to 20% of the aggregate Revolver
Commitments for the 30 days preceding and as of the Acquisition and the Fixed
Charge Coverage Ratio, determined on a pro forma basis giving effect to the
Acquisition, is not less than 1.00 to 1:00 at any time or (ii) Availability
(calculated without giving effect to the assets acquired in the Acquisition
unless agent has completed its diligence (including a field examination) with
respect to such assets) is at least equal to 25% of the aggregate Revolver
Commitments for the 30 days preceding and as of the date of the Acquisition;
(g) in the case of any Acquisition where the consideration to be paid for such
Acquisition equals or exceeds $2,000,000, the Borrower Agent shall have
furnished the Agent with thirty (30) days’ prior written notice of such intended
Acquisition and shall have furnished the Agent with a current draft of the
Acquisition documents (and final copies thereof as and when executed), a summary
of any due diligence undertaken by the Obligors in connection with such
Acquisition, appropriate financial statements of the Person which is the subject
of such Acquisition, pro forma projected financial statements for the twelve
(12) month period following such Acquisition after giving effect to such
Acquisition (including balance sheets, cash flows and income statements by month
for the acquired Person, individually, and on a consolidated basis with all
Obligors), and such other information as the Agent may reasonably require, all
of which shall be reasonably satisfactory to the Agent; (h) after giving effect
to the Acquisition, if the Acquisition is an Acquisition of the Equity
Interests, a Borrower shall acquire and own, directly or indirectly, a majority
of the Equity Interests in the Person being acquired and shall control a
majority of any voting interests or shall otherwise control the governance of
the Person being acquired or formed; (i) either (1) the legal structure of the
Acquisition shall be acceptable to the Agent in its Permitted Discretion, or
(2) the Borrowers shall have provided the Agent with a favorable solvency
opinion from an unaffiliated third party valuation firm reasonably satisfactory
to the Agent; (j) if the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Borrower, or if the assets acquired in an
acquisition will be transferred to a Subsidiary which is to be an Obligor, such
Subsidiary shall have been joined as a “Borrower” hereunder or as a Guarantor,
as the Agent shall determine in its Permitted Discretion, and the Agent shall
have received a first priority security and/or mortgage interest (except for
those Permitted Liens that have priority in such Collateral by operation of law
and, subject to the Intercreditor Agreement, the ABL Priority Collateral) in
such Subsidiary’s Equity Interests, Inventory, Accounts, Equipment, Intellectual
Property and other property of the same nature as constitutes Collateral under
the Security Documents; provided, that in the event such Subsidiary is joined as
a “Borrower” the assets of such Person will only be eligible for inclusion in
the Revolver Borrowing Base and Term Loan Borrowing Base, as the case may be,
after a satisfactory field examination, appraisals and legal diligence is
conducted by Agent in its Permitted Discretion; (k) the purchase price payable
in respect of (i) any single Acquisition or series of related Acquisitions shall
not exceed $2,500,000 in the aggregate and (ii) all

 

25

--------------------------------------------------------------------------------


 

Acquisitions (including the proposed Acquisition) shall not exceed $5,000,000 in
the aggregate during the term of this Agreement.

 

Permitted Asset Disposition: as long as no Event of Default exists and at any
time a Cash Dominion Period exists, all Net Proceeds are remitted to Agent or
Revolver Agent pursuant to the terms of the Intercreditor Agreement, an Asset
Disposition that is (i) a sale of Inventory in the Ordinary Course of Business;
(ii) Asset Dispositions of property that does not constitute Term Priority
Collateral that is no longer used or useful in the conduct of the business of
the Obligors, that in the aggregate during any 12 month period has a fair market
or net book value (whichever is more) of $750,000 or less; (iii) a disposition
of Inventory that is obsolete, surplus, unmerchantable or otherwise unsalable in
the Ordinary Course of Business; (iv) [reserved]; (v) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from an Obligor’s default; (vi) the disposition of accounts
receivable in connection with the collection or compromise thereof;
(vii) non-exclusive licenses, sublicenses, leases or subleases of Intellectual
Property granted to others in the Ordinary Course of Business or not interfering
in any material respect with the business of the Borrower or any Subsidiary;
(viii) with prior written notice to the Agent and the Required Lenders, the sale
or abandonment of Equipment of an Obligor or any of its Subsidiaries in the
Ordinary Course of Business that is not material and is no longer used or useful
in the business of any Obligor, is not affixed to or used in connection with any
of the Collateral or any of the books and records of such Obligor relating to
the Collateral and in the case of abandonment, does not have any material value;
provided, that Dispositions of Equipment under this clause (viii) that does not
constitute Eligible Equipment shall not exceed $50,000 in the aggregate in any
Fiscal Year; (ix) in the case of sales or other Dispositions of assets
constituting Eligible Equipment, each of the following conditions is satisfied:
(1) the consideration received by such Obligor in respect of the sale or other
Asset Disposition of such assets shall be not less than 100% of the Appraised
Value of such assets, (2) as of the date of such sale or other Asset Disposition
and after giving effect thereto, using the most recent calculation of the
Revolver Borrowing Base and Term Loan Borrowing Base prior to the date of any
such sale or other Asset Disposition, on a pro forma basis, Availability shall
be not less than twenty percent (20%) of the lesser of (A) the Revolver
Commitments (as defined in the Revolver Loan Agreement) or (B) the Revolver
Borrowing Base (calculated without giving effect to the Term Loan Push Down
Reserve), and Agent shall have received an updated Revolver Borrowing Base
Certificate and Term Loan Borrowing Base Certificate reflecting the Asset
Disposition of such assets, and (3) the Net Proceeds from any such sale or other
Asset Disposition, shall be applied to the Obligations (subject to the
Intercreditor Agreement) to the extent required herein; (x) in the case of
proposed sales, other Dispositions, or abandonment of assets constituting
Eligible Intellectual Property, (1) Borrower Agent shall have given not less
than ten (10) days’ prior written notice to the Agent and the Required Lenders
of such proposed sale, other Disposition or abandonment, and (2) Agent or the
Required Lenders shall have given Borrower Agent its/their written consent to
such sale, other Disposition or abandonment; (xi) the sale or disposition of
Cash Equivalents for fair market value in the ordinary course of business;
(xii) solely to the extent not otherwise permitted hereunder, sales, transfers
and other dispositions permitted by Section 10.2.9; (xiii) sales, transfers or
other dispositions of Investments to the extent not a Restricted Investment in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the parties set forth in joint venture arrangements and
similar binding agreements; or (xiv) approved in writing by Agent and Required
Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder or Acquisitions permitted
hereunder; (f) arising under the Loan Documents; or (g) in an aggregate amount
of $3,000,000 or less at any time.

 

26

--------------------------------------------------------------------------------


 

Permitted Discretion:  a determination made by Agent, in good faith, in the
exercise of reasonable business judgment (from the perspective of a secured,
asset-based lender), based upon Agent’s consideration of factors that in the
exercise of such reasonable business judgment Agent believes: (a) could be
expected to materially and adversely affect the quantity, quality, mix or value
of Collateral (including any Applicable Law that may inhibit collection of an
Account), the enforceability or priority of Agent’s Liens, or the amount that
Agent and Lenders could receive in liquidation of any Collateral; (b) that any
collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) could
materially increase the likelihood of any Insolvency Proceeding involving an
Obligor; (d) could increase the credit risk of lending to Borrowers on the
security of the Collateral; or (e) could reasonably be expected to result in a
Default or Event of Default.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $2,500,000 at any time when combined with
Capital Lease obligations permitted under Section 10.2.1(c).

 

Permitted Restricted Payments: (a) Upstream Payments and (b) other Distributions
made by any Obligor or Subsidiary; provided, that (i) at the time such
Distribution is made and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) on a pro forma basis
immediately after giving effect to such Distribution, the financing thereof and
the payment of reasonable costs and expenses related thereto (including, without
limitation, the funding of any Revolver Loans or incurrence of other Debt to
finance such Distribution or the payment of such costs and expenses), either
(A) both (1) Availability, calculated as of the day such Distribution is made
and for the period of 30 consecutive days ending on the day such Distribution is
made, shall equal or exceed 25% of the aggregate Revolver Commitments as of such
date and (2) the Fixed Charge Coverage Ratio, determined as if such Distribution
has been made, and all Debt related to such Distribution (including, without
limitation, any Revolver Loans made or other Debt incurred to finance such
Distribution) had been incurred, on the first day of the twelve consecutive
month period most recently ended prior to the date such Distribution is made for
which financial statements have been (or are required to have been) delivered to
Agent pursuant to Section 10.1.2(a) or (b), shall equal or exceed 1.00 to 1.00,
or (B) Availability, calculated as of the day such Distribution is made and for
the period of 30 consecutive days ending on the day such Distribution is made,
shall equal or exceed 30% of the aggregate Revolver Commitments as of such date,
and (iii) Agent shall have received a certificate of a Senior Officer of
Borrower Representative in form and substance reasonably satisfactory to Agent,
dated as of the date of such Distribution, certifying that the conditions set
forth in the foregoing clauses (b)(i) and (b)(ii) have been satisfied.

 

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Platform: as defined in Section 14.3.3.

 

PPSA:  the Personal Property Security Act (Ontario) and/or the Personal Property
Security Act (New Brunswick), as applicable, and the regulations thereunder;
provided, that, if validity, perfection and effect of perfection and
non-perfection of Agent’s security interest in any Collateral of any Canadian
Guarantor or any other Obligor are governed by the personal property security
laws of any jurisdiction other than Ontario or New Brunswick, PPSA shall mean
those personal property security laws and regulations thereunder (including the
Civil Code of Quebec in the case of the Province of Quebec) in such

 

27

--------------------------------------------------------------------------------


 

other jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

 

Prepayment Event means:

 

(i)                                     solely to the extent a Cash Dominion
Period then exists or would result therefrom, and subject to the Intercreditor
Agreement, any Asset Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of an Obligor (other than as set forth in
clause (ii) below);

 

(ii)                                  any Disposition of Term Priority
Collateral under clauses (viii), (ix) and/or (x) of the definition of Permitted
Asset Disposition;

 

(iii)                               solely to the extent a Cash Dominion Period
then exists or would result therefrom, any Casualty Event with respect to
Inventory (including the receipt of any Extraordinary Receipts with respect to
such Casualty Event);

 

(iv)                              solely to the extent a Cash Dominion Period
then exists, the issuance by an Obligor of any Equity Interests, other than any
such issuance of Equity Interests (i) to an Obligor, (ii) as consideration for a
Permitted Acquisition or other Investment permitted hereunder or (iii) as a
compensatory issuance to any employee, director, or consultant (including
pursuant to any employee stock or option plans approved by the board of
directors of such Obligor); or

 

(v)                                 solely to the extent a Cash Dominion Period
then exists, the incurrence by any Obligor, of any Indebtedness for borrowed
money issued by any Obligor (other than the incurrence of Permitted Indebtedness
described hereof).

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

 

Proceeds of Crime Act: means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP and
included in the calculation of the Term Loan Borrowing Base and properly
reflected in any Term Loan Borrowing Base Certificate (including, without
limitation, with regard to Priority Payables owing by the Canadian Guarantor);
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any material assets of the Obligor; (e) no Lien is imposed
on assets of the Obligor, unless (i) bonded and stayed to the satisfaction of
Agent or (ii) if such assets constitute Collateral, the fair market value of
such Collateral does not exceed $2,000,000; and (f) if the obligation results
from entry of a judgment or other order, such judgment or order is stayed
pending appeal or other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: as defined in Section 2.1.5(b).

 

28

--------------------------------------------------------------------------------


 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or the PPSA.

 

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Recipient: Agent, any Lender or any other recipient of a payment to be made by
an Obligor under a Loan Document or on account of an Obligation.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (i) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (ii) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (iii) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (iv) the representations, covenants and
defaults applicable to it are no less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (v) no additional
Lien is granted to secure it; (vi) no additional Person is obligated on such
Debt; and (v) upon giving effect to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

Reporting Frequency Increase Trigger Amount:  an amount equal to 12.5% of the
lesser of (A) the aggregate Revolver Commitments and (B) the Revolver Borrowing
Base (calculated without giving effect to the Term Loan Push Down Reserve).

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Term Loan
Commitments in excess of 50% of the aggregate Term Loan Commitments; and (b) if
the Term Loan Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that if at any time there

 

29

--------------------------------------------------------------------------------


 

shall be two or more Lenders, “Required Lenders” shall mean at least two Lenders
(subject to Section 4.2) having Term Loan Commitments in excess of 50% of the
aggregate Term Loan Commitments (or, if the Term Loan Commitments have
terminated, having Loans in excess of 50% of all outstanding Loans).

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

 

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) Permitted Acquisitions, (e) subject
to the restrictions on intercompany loans set forth in
Section 10.2.7(d), Investments in Obligors, (f) Investments in joint ventures
not to exceed $1,000,000, and (g) investments in (x) Foreign Subsidiaries (other
than SI Asia) in an aggregate amount not to exceed $500,000 per Fiscal Year and
(y) SI Asia is an aggregate amount not to exceed $2,000,000 per Fiscal Year.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolver Borrowing Base: the “Revolver Borrowing Base” as such term is defined
in the Revolver Loan Agreement or any equivalent term used to describe the
obligations arising thereunder and in connection therewith.

 

Revolver Borrowing Base Certificate: a certificate, in form and substance
reasonably satisfactory to Agent, by which Borrowers certify calculation of the
Revolver Borrowing Base.

 

Revolver Commitment: for any Revolving Lender, its obligation to make Revolver
Loans and to participate in LC Obligations (as defined in the Revolver Loan
Agreement).

 

Revolver Commitments: the aggregate Revolver Commitments of all Revolving
Lenders.

 

Revolver Debt:  Debt of the Borrowers in an aggregate principal amount not in
excess of $60,000,000 incurred on or after the Closing Date pursuant to the
Revolver Loan Agreement (and any Refinancing Debt replacing or refinancing such
Debt); provided, that (a) the stated maturity date of any such Refinancing Debt
shall not be earlier than the Revolver Termination Date (as defined in the
Revolver Loan Agreement), (b) the amortization of such Refinancing Debt is not
more frequent, and does not result in higher annual payments, than the
amortization of the refinanced Debt, (c) any Liens securing such Refinancing
Debt shall be subject to the terms of the Intercreditor Agreement, (d) such
Refinancing Debt shall not be secured by any assets not constituting Collateral,
(e) such Refinancing Debt shall not be guaranteed by any Person that does not
provide a Guaranty and (f) the holders of such Refinancing Debt shall have
entered into an intercreditor agreement substantially similar to the
Intercreditor Agreement.

 

Revolver Loan: a loan made pursuant to the Revolver Loan Agreement.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

 

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the

 

30

--------------------------------------------------------------------------------


 

Canadian Government, United Nations Security Council, European Union, Her
Majesty’s Treasury or other sanctions authority

 

Scheduled Unavailability Date: as defined in Section 3.6(b).

 

SDN List: means the list of the Specially Designated Nationals and Blocked
Persons.

 

Secured Parties: Agent and Lenders.

 

Security Documents: the Guaranties, IP Assignments, Deposit Account Control
Agreements, the Canadian Security Agreements, the UK Security Agreements and all
other documents, instruments and agreements now or hereafter securing (or given
with the intent to secure) any Obligations.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

 

Settlement Report: a report summarizing Term Loans outstanding as of a given
settlement date, allocated to Lenders in accordance with their Applicable
Percentages of the Term Loan Commitments.

 

SI Asia: means Summer Infant Asia, Ltd., a Hong Kong Private Limited Company.

 

SI Canada: means Summer Infant Canada, Limited, a corporation formed under the
laws of the Province of New Brunswick.

 

SI UK: means Summer Infant Europe Limited, a private company with limited
liability incorporated in and registered under the laws of England and Wales
with company number 4322137.

 

Solvent: as to any Person, such Person (a) owns Property whose Fair Salable
Value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present Fair Salable Value is greater than the probable total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Person as they become absolute and matured; (c) is able to
pay all of its debts as they mature; (d) has capital that is not unreasonably
small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the Bankruptcy
Code (for SI UK this subsection (e) shall not be applicable); (f) is not an
“insolvent person” within the meaning of the Bankruptcy and Insolvency Act
(Canada); and (g) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates.

 

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

 

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

 

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent in its exclusive discretion.

 

31

--------------------------------------------------------------------------------


 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act

 

Target Companies: collectively, Target Corporation and its Affiliates.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Termination Event:  (a) the whole or partial termination of a Canadian Defined
Benefit Pension Plan; or (b) the filing of a notice of intent to terminate in
whole or in part a Canadian Defined Benefit Pension Plan; or (c) the institution
of proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Canadian Defined Benefit Pension Plan;
or (d) any other event or condition provided for in, or prescribed pursuant to,
the PBA that would entitle any Governmental Authority to require the termination
or winding up or partial termination or winding up of any Canadian Defined
Benefit Pension Plan.

 

Term Loan Documents:  collectively, the Term Loan Agreement and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Agent and including, without limitation, all other
agreements whether heretofore, now or hereafter executed by or on behalf of any
Obligor, or any employee of any Obligor, and delivered to the Agent pursuant to
the this Agreement.  Any reference to the this Agreement or any other Term Loan
Document shall include all appendices, exhibits and schedules thereto, and all
amendments, restatements, replacements, refinancings, supplements or other
modifications thereto to the extent permitted hereby.

 

Term Loans: the “Term Loans” under and as defined in the Term Loan Agreement.

 

Term Loan Agent:  Pathlight Capital LLC, as administrative agent and collateral
agent for the lenders party to the Term Loan Agreement, together with its
successors and assigns.

 

Term Loan Agreement:  that certain Term Loan and Security Agreement dated as of
the Closing Date by and among the Borrowers, the guarantors named therein and
from time to time party thereto, the lenders named therein and from time to time
party thereto and the Agent, as the same may be amended, restated, replaced,
refinanced, refunded, supplemented or otherwise modified from time to time in
accordance with the terms of the Intercreditor Agreement.

 

Term Loan Borrowing Base: on any date of determination, an amount equal to the
sum of (a) the Accounts Formula Amount, plus (b) the Inventory Formula Amount,
plus (c) the IP Formula Amount, plus (d) the Equipment Formula Amount; provided,
that in no event shall the Equipment Formula Amount exceed $1,000,000 at any one
time, minus (e) the IP Reserve.  If any amount in this definition is stated in a
currency other than Dollars on any date, then such amount on such date shall be
equal to the Dollar Equivalent of such amount in such other currency.

 

Term Loan Borrowing Base Certificate:  a certificate, in form and substance
satisfactory to Agent, by which Borrowers certify the calculation of the Term
Loan Borrowing Base.

 

Term Loan Commitments: As of the Closing Date the aggregate amount of the Term
Loan Commitments is $17,500,000.

 

32

--------------------------------------------------------------------------------


 

Term Loan Exposure:  at any time, the sum of the outstanding principal amount of
Term Loans at such time.

 

Term Loan Push Down Reserve: a reserve implemented by the Revolver Agent against
the Revolver Borrowing Base in an amount equal to the amount by which, if any,
(a) the aggregate outstanding principal amount of the Term Loans exceeds (b) the
Term Loan Borrowing Base.  For purposes of the Term Loan Push Down Reserve,
Revolver Agent will be entitled to rely solely on the calculation made by
Borrowers unless the Revolver Agent is notified by Agent that such calculation
is inaccurate.  In such event, the Revolver Agent shall be entitled to rely
solely on the calculation of the Term Loan Push Down Reserve by the Agent.

 

Term Loan Termination Date: the earliest to occur of (a) June 28, 2023; (b) the
date on which Borrowers terminate the Term Loan Commitments pursuant to
Section 2.1.4 hereof; or (c) the date on which the Term Loan Commitments are
terminated pursuant to Section 11.2.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

UK Anti-Terrorism Laws: the Criminal Justice (Terrorism and Conspiracy) Act
1998, the Terrorism Act 2000, the Anti-Terrorism, Crime and Security Act 2001,
the Prevention of Terrorism Act 2005, the Terrorism Act 2006, the Money
Laundering Regulations 2007 and the Counter-Terrorism Act 2008.

 

UK Guarantor: collectively, SI UK and each other UK Subsidiary that guarantees
payment or performance of the Obligations.  The definition of “UK Guarantors”
means all of such entities collectively.

 

UK Guaranty: that certain Guarantee dated on or around the Closing Date made by
the UK Guarantor, as may be amended, restated or otherwise modified from time to
time.

 

UK Pension Scheme:  any pension, retirement benefits or employee benefit scheme
established by any UK Guarantor.

 

UK Priority Payables Reserve:  means (a) the prescribed part of the UK
Guarantors’ net property that would be made available for the satisfaction of
its unsecured debts pursuant to section 176A of the Insolvency Act 1986 together
with the UK Guarantors’ liabilities which constitute preferential debts pursuant
to section 386 of the Insolvency Act 1986 and any sums payable as administration
or liquidation expenses pursuant to rules 2.67(1) and 4.218(1) of the Insolvency
Rules 1986 plus (b) third party claims against the assets of the UK Guarantors
ranking or which may rank equal or prior to the claims of Agent (including by
way of retention of title); provided that such amounts shall be adjusted from
time to time hereafter upon delivery to the Agent of an acceptable waiver.

 

UK Security Agreements:  (a) the Debenture dated on or around the Closing Date,
in form and substance reasonably acceptable to Agent, executed by the UK
Guarantors in favor of Agent, as the same may be amended, restated or
supplemented from time to time, and (b) the charge over shares dated at or
around the Closing Date, in form and substance reasonably acceptable to Agent,
executed by Summer Infant, Inc. in favor of Agent, as the same may be amended,
restated or supplemented from time to time, and (c) any other UK security
agreement required to be executed by any Obligor in favor of Agent on, around or
after the Closing Date, in each case, as the same may be amended, restated or
supplemented from time to time.

 

33

--------------------------------------------------------------------------------


 

UK Subsidiaries: any Subsidiary of Company that is organized under the laws of
England and Wales.

 

UK ST Law: the Law of Property Act 1925.

 

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year (specifically excluding SI UK from this
definition).

 

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

 

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

 

Value: and all constituent definitions contained in such term as set forth in
the Revolver Loan Agreement shall have the meaning set forth in the Revolver
Loan Agreement.

 

Wal-Mart Companies: collectively, Wal-Mart Stores, Inc. and its Affiliates.

 

Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule

 

1.2.                            Accounting Terms.  Under the Loan Documents
(except as otherwise specified herein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change, the change is disclosed to Agent, and Section 10.3 is amended in
a manner satisfactory to Required Lenders to take into account the effects of
the change.

 

1.3.                            Uniform Commercial Code and PPSA.  As used
herein, the following terms are defined in accordance with the UCC in effect in
the State of New York from time to time (or, with respect to any such property
of Canadian Guarantor to which the PPSA is applicable, in accordance with the
PPSA in effect in the Province of Ontario from time to time if defined therein
or, if applicable, with respect to any such property of the UK Guarantor to
which the UK Security Agreements are applicable, in accordance with the UK
Security Agreements):  “Chattel Paper,” “Commercial Tort Claim,” “Commodities
Accounts,” “Commodities Contracts,” “Electronic Chattel Paper,” “Equipment,”
“Financial Assets,” “Fixtures,” “General Intangibles,” “Goods,” “Instruments,”
“Intangibles,” “Investment Property,” “Letter-of-Credit Right,” “Payment
Intangibles,” “Proceeds,” “Promissory Notes,” “Records,” “Securities Accounts,”
“Security,” “Security Entitlements,” “Supporting Obligations,” and “Tangible
Chattel Paper.”

 

1.4.                            Certain Matters of Construction.  The terms
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.”  The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. 
Section titles appear as a matter of convenience

 

34

--------------------------------------------------------------------------------


 

only and shall not affect the interpretation of any Loan Document.  All
references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent or any Lender mean the sole and absolute discretion of
such Person.  All determinations (including calculations of the Revolver
Borrowing Base, Term Loan Borrowing Base and financial covenants) made from time
to time under the Loan Documents shall be made in light of the circumstances
existing at such time.  Revolver Borrowing Base and Term Loan Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP).  Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent or any Lender
under any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  A reference to Borrowers’ “knowledge” or similar concept
means actual knowledge of a Senior Officer, or knowledge that a Senior Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.  To the
extent the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code or the PPSA,
such expanded definition will apply automatically as of the date of such
amendment, modification or revision.

 

Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the “Uniform Commercial Code” shall
also have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the Personal Property Security Act of Ontario and New
Brunswick, the Bills of Exchange Act (Canada) and the Depository Bills and Notes
Act (Canada)), in all cases for the extension, preservation or betterment of the
security and rights of the Collateral, (ii) all references in this Agreement to
“Article 7”, “Article 8” or “Article 9” shall be deemed to refer also to
applicable Canadian securities transfer laws, (iii) all references in this
Agreement to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under applicable Canadian personal property security laws, including,
without limitation, where applicable, financing change statements, (iv) all
references to the United States, or to any subdivision, department, agency or
instrumentality thereof shall be deemed to refer also to Canada, or to any
subdivision, department, agency or instrumentality thereof, and (v) all
references to federal or state securities law of the United States shall be
deemed to refer also to analogous federal and provincial securities laws in
Canada.

 

1.5.                            Certain Revolver Loan Agreement Provisions.  In
the event that the Revolver Documents shall terminate and be of no further force
and effect, the following defined terms and Sections shall be incorporated into
this Term Loan Agreement in the form existing in the Revolver Loan Agreement
immediately prior to such termination: “Eligible Inventory”, “Eligible
In-Transit Inventory”, “Eligible Accounts”.

 

1.6.                            Currency Equivalents.

 

1.6.1.                        Calculations.  All references in the Loan
Documents to Loans, Letters of Credit, Obligations, Revolver Borrowing Base
components, Term Loan Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise.  The “Dollar
Equivalent” of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate.  Borrowers shall report Value and

 

35

--------------------------------------------------------------------------------


 

other Revolver Borrowing Base and Term Loan Borrowing Base components to Agent
in the currency invoiced by Borrowers or shown in Borrowers’ financial records,
and unless expressly provided otherwise, shall deliver financial statements and
calculate financial covenants in Dollars.  Notwithstanding anything herein to
the contrary, if any Obligation is funded and expressly denominated in a
currency other than Dollars, Borrowers shall repay such Obligation in such other
currency.

 

1.6.2.                        Judgments.                             If, for
purposes of obtaining judgment in any court, it is necessary to convert a sum
from the currency provided under a Loan Document (“Agreement Currency”) into
another currency, the Spot Rate shall be used as the rate of exchange. 
Notwithstanding any judgment in a currency (“Judgment Currency”) other than the
Agreement Currency, a Borrower shall discharge its obligation in respect of any
sum due under a Loan Document only if, on the Business Day following receipt by
Agent of payment in the Judgment Currency, Agent can use the amount paid to
purchase the sum originally due in the Agreement Currency.  If the purchased
amount is less than the sum originally due, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Agent and Lenders
against such loss.  If the purchased amount is greater than the sum originally
due, Agent shall return the excess amount to such Borrower (or to the Person
legally entitled thereto).

 

SECTION 2.                                           CREDIT FACILITIES

 

2.1.                            Term Loan Commitments.

 

2.1.1.                        Term Loans; Reserves.

 

(a)                                 On the Closing Date, the Lenders agree, on
the terms and conditions hereinafter set forth, to make a term loan (the “Term
Loan”) to the Borrowers, in Dollars, in an aggregate amount equal to
$17,500,000. The Term Loan shall be made in a single draw in the Closing Date.

 

(b)                                 As of the Closing Date, (i) the Availability
Reserves are as set forth in the most recent Revolver Borrowing Base Certificate
delivered in connection with the Revolver Loan Agreement and (ii) the IP
Reserves are as set forth on the Term Loan Borrowing Base Certificate delivered
on the Closing Date.

 

(c)                                        The Agent shall have the right, at
any time and from time to time after the Closing Date in its discretion to
establish, modify or eliminate the IP Reserve against the Term Loan Borrowing
Base. The Agent shall give three (3) Business Days prior notice to the Borrower
Agent with respect to the establishment of any new IP Reserves or changes in the
methodology of the calculation of an existing category of IP Reserves (during
which period the Agent shall be available to discuss any such proposed changes
to methodology with Borrowers and Borrowers may take such action as may be
required so that the event, condition or matter that is the basis for such
reserve or change no longer exists in a manner and to the extent reasonably
satisfactory to Agent); provided, that no such prior notice shall be required
(i) at any time that an Event of Default is continuing, (ii) for changes to any
IP Reserves resulting solely by virtue of mathematical calculations of the
amount of the IP Reserves in accordance with the methodology of calculation
previously utilized, or (iii) for changes to IP Reserves or establishment of
additional IP Reserves if a Material Adverse Effect has occurred or it would be
reasonably likely that a Material Adverse Effect to the Lenders would occur were
such IP Reserves not changed or established prior to the expiration of such
three (3) Business Day period. The amount of any IP Reserves established by the
Agent shall have a reasonable relationship to the event, condition or other
matter which is the basis for such reserve as determined by the Agent in its
Permitted Discretion. The Agent shall not establish any IP Reserves that are
duplicative of any other Availability Reserves (as defined in the Revolver Loan
Agreement) or items that are otherwise addressed or excluded through eligibility
criteria.

 

36

--------------------------------------------------------------------------------


 

(d)                                       Each Lender agrees severally, up to
its Term Loan Commitment and on the terms set forth herein, to make Term Loans
to Borrowers on the Closing Date.  Term Loans may be repaid but shall not be
reborrowed.

 

(e)                                  If any Term Loan Borrowing Base Certificate
delivered to Agent shows that the then outstanding principal balance of the Term
Loans is in excess of the Term Loan Borrowing Base, then, pursuant to the terms
of the Intercreditor Agreement, the Term Loan Push Down Reserve in an amount
equal to such excess shall be implemented. Once implemented in accordance with
the terms of the Intercreditor Agreement, the Term Loan Push Down Reserve shall
not be released or adjusted except (i) in accordance with the terms of the
Intercreditor Agreement, or (ii) as may be agreed by the Agent in its exclusive
discretion.

 

2.1.2.                  Term Loan Notes.  The Term Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender.  At the request of any Lender, Borrowers shall deliver to such Lender a
promissory note evidencing such Lender’s Term Loans.

 

2.1.3.                  Use of Proceeds.  The proceeds of the Term Loans shall
be used by Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.  Borrowers shall not, directly
or indirectly, use any Loan proceeds, nor use, lend, contribute or otherwise
make available any Loan proceeds to any Subsidiary, joint venture partner or
other Person, (i) to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of funding of the Loan, is the
subject of any Sanction; or (ii) in any manner that would result in a violation
of a Sanction by any Person (including any Secured Party or other individual or
entity participating in a transaction).

 

2.1.4.                  [Reserved]

 

2.1.5.                  Prepayments.

 

(a)                                 Provided no Cash Dominion Period is then in
effect, the Borrowers may upon irrevocable notice from the Borrower Agent to the
Agent, at any time or from time to time voluntarily prepay the Term Loans in
whole or in part; provided, that any such voluntary prepayment shall also be
accompanied by Borrowers’ payment of any applicable Prepayment Premium
determined as set forth in the Fee Letter; provided, further, that (i) such
notice must be received by the Agent not later than 11:00 a.m. three Business
Days prior to any date of prepayment; and (ii) such notice shall specify the
amount of such prepayment of the Term Loans to be prepaid, which shall be in a
minimum amount of $2,500,000 or a whole multiple of $1,000,000 in excess
thereof. The Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment shall be
accompanied by all accrued interest on the amount prepaid together with any
applicable Prepayment Premium. Each such prepayment shall be applied to the Term
Loans of the Lenders in accordance with their respective Applicable Percentage,
and shall be applied to the scheduled principal installments on a pro rata
basis.

 

(b)                           Subject to the terms of the Intercreditor
Agreement, the Borrowers shall prepay the Term Loans in an amount equal to the
Net Proceeds received by an Obligor on account of a Prepayment Event, unless the
Net Proceeds therefrom are required to be paid to the holder of a Lien on such
property or asset having priority over the Lien of the Agent and no Net Proceeds
remain after such application; provided, that the application of proceeds of
certain transactions, including, without limitation, Asset Dispositions, shall
not be deemed to constitute consent of the Agent or any Lender to

 

37

--------------------------------------------------------------------------------


 

transactions that are not otherwise permitted by the terms hereof, the other
Loan Documents, or the Intercreditor Agreement.

 

(c)                                  The Borrower Agent shall cause any Foreign
Subsidiary which sells any licenses or otherwise makes any Disposition of
Intellectual Property (excluding the receipt of royalties in respect of the
lease or license of Intellectual Property) to pay 100% of the Net Proceeds of
such Disposition (excluding the receipt of royalties in respect of the lease or
license of Intellectual Property) to the Agent as a mandatory prepayment.

 

(d)                                 All amounts prepaid pursuant to Sections
2.1.5(b) and (c) shall be applied to scheduled principal installments of the
Obligations in the inverse order of maturity to reduce the outstanding principal
balance of the Term Loans and shall be accompanied by (x) the amount of the
Prepayment Premium (if any) required pursuant to Sections 3.2.3 and 3.4 and the
Fee Letter and (y) all accrued interest on the amount prepaid, and in the case
of a prepayment in full, all other Obligations then due and owing. Each such
prepayment shall be applied to the Term Loans of the Lenders in accordance with
their respective Applicable Percentage.

 

2.1.6.                  Repayment of Term Loans.

 

(a)                           On the first Business Day of each December, March,
June and September, Borrowers shall make quarterly principal reduction payments
in respect of the Term Loans to the Agent for the ratable account of the
Lenders, in the amount of $218,750.00. The first such quarterly principal
reduction payments shall be due on December 1, 2018.

 

(b)                                 On the Term Loan Termination Date, Borrowers
shall repay any remaining principal of the Term Loans outstanding on such date,
together with any other outstanding Obligations. In addition, the Borrowers
shall repay to the Agent all outstanding Permitted Agent Advances within three
(3) Business Days of written demand therefor.

 

2.1.7.                  Term Loan Overadvances; Protective Advances.

 

(a)                                 If the aggregate Term Loans exceed the Term
Loan Borrowing Base (a “Term Loan Overadvance”) at any time, the excess amount
shall be payable by Borrowers on demand by Agent, but all such Term Loan
Overadvance shall nevertheless constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents.

 

(b)                                 Agent shall be authorized, in its
discretion, notwithstanding that (i) a Term Loan Overadvance exists or thereby
would be created, (ii) a Default or Event of Default has occurred and is
continuing, and/or (iii) any conditions in Section 6.2 are not satisfied, to
knowingly and intentionally, continue to make Base Rate Term Loans if Agent, in
its Permitted Discretion, deems such Base Rate Term Loans necessary or desirable
(x) to preserve or protect Collateral, (y) to enhance the collectability or
repayment of the Obligations, or (z) to pay costs, fees and expenses then owing
to Agent or any other amount (other than principal) chargeable to Borrowers in
respect of the Obligations (such Loans, “Protective Advances”), so long as
(A) after giving effect to such Protective Advances, the Term Exposure does not
exceed the Term Loan Borrowing Base by more than ten percent (10%), and
(B) after giving effect to such Protective Advances, the Term Loan Exposure does
not exceed the aggregate Term Loan Commitments.  Each Lender shall participate
in each Protective Advance in accordance with such Lender’s Applicable
Percentage of the Term Loan Commitments.  Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances under this clause
(b) by written notice to Agent.  Absent such revocation, Agent’s determination
that funding of a Protective Advance is appropriate shall be conclusive.

 

38

--------------------------------------------------------------------------------


 

2.2.                            [Reserved].

 

2.3.                            [Reserved].

 

SECTION 3.                                           INTEREST, FEES AND CHARGES

 

3.1.                            Interest.

 

3.1.1.                  Rates and Payment of Interest.

 

(a)                                 Subject to the provisions of
Section 3.1.1(b), Section 3.6 and Section 3.7 below, the Term Loans shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the LIBOR (or the Successor LIBOR Rate, where
applicable) in effect from time to time plus the Applicable Margin..

 

(b)                                 During an Insolvency Proceeding with respect
to any Obligor, or during any other Event of Default if Agent or Required
Lenders in their discretion so elect, Obligations shall bear interest at the
Default Rate (whether before or after any judgment).  Each Obligor acknowledges
that the cost and expense to Agent and Lenders due to an Event of Default are
difficult to ascertain and that the Default Rate is fair and reasonable
compensation for this.

 

(c)                                  Interest shall accrue from the date a Loan
is advanced or Obligation is incurred or payable, until paid in full by
Borrowers.  Interest on each Term Loan shall be due and payable in arrears
(i) on each Interest Payment Date, and (ii) if not previously paid in full, on
the Termination Date, and at such other times as may be specified herein
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Insolvency Law.

 

3.2.                            Fees.

 

3.2.1.                  [Reserved].

 

3.2.2.                  [Reserved].

 

3.2.3.                  Fee Letters Borrowers shall pay all fees set forth in
any fee letter executed in connection with this Term Loan Agreement, including
the Fee Letter.

 

3.3.                            Computation of Interest, Fees, Yield
Protection.  All interest, as well as fees and other charges calculated on a per
annum basis, shall be computed for the actual days elapsed, based on a year of
365 days with respect to amounts denominated in GBP and 360 days with respect to
all other amounts.  For purposes of the Interest Act (Canada), if applicable,
(i) whenever any interest or fee under this Agreement is calculated using a rate
based on a year of 360 days, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days, multiplied by (y) the actual number of days in the
calendar year in which the period for which such interest or fee is payable (or
compounded) ends, and divided by (z) 360, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.  Each Obligor
confirms that it understands and is able to calculate the rate of interest
applicable to advances based on the methodology for calculating per annum rates
provided for herein.  Each Obligor irrevocably agrees not to plead or assert,
whether by way of defense or otherwise, in any proceeding relating to this
Agreement or any Loan Documents, that the interest payable hereunder and the
calculation thereof has not been adequately disclosed to the Obligors as
required pursuant to Section 4 of the Interest Act (Canada).  Each determination
by Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error.  All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the

 

39

--------------------------------------------------------------------------------


 

use, forbearance or detention of money.  A certificate as to amounts payable by
Borrowers under Section 3.4, 3.5, 3.6, 3.7, 3.9, 3.10 or 5.9, submitted to
Borrower Agent by Agent or the affected Lender, as applicable, shall be final,
conclusive and binding for all purposes, absent manifest error, and Borrowers
shall pay such amounts to the appropriate party within 10 days following receipt
of the certificate.

 

3.4.                            Prepayment Premium.  Without limiting the
generality of the foregoing or anything appearing in the Fee Letter, it is
understood and agreed that if the Obligations are accelerated for any reason,
including because of default, the commencement of any Insolvency Proceeding or
other proceeding pursuant to any Insolvency Law, sale, disposition or
encumbrance (including that by operation of law or otherwise), the Prepayment
Premium, if any, determined as provided in the Fee Letter and as of the date of
acceleration will also be due and payable as though said Debt was voluntarily
prepaid as of such date and shall constitute part of the Obligations, in view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of each
Lender’s lost profits as a result thereof. Any Prepayment Premium payable in
accordance with the immediately preceding sentence shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and the Borrowers agree that it is reasonable under the
circumstances currently existing. The Prepayment Premium, if any, shall also be
payable (i) in the event the Obligations (and/or this Agreement or the Notes
evidencing the Obligations) are satisfied or released by foreclosure or
sale/liquidation (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means and/or (ii) upon the satisfaction, release,
payment, restructuring, reorganization, replacement, reinstatement, defeasance
or compromise of any of the Obligations (and/or this Agreement or the Notes
evidencing the Obligations) in any Insolvency Proceeding or other proceeding
pursuant to any Insolvency Law, foreclosure or sale/liquidation (whether by
power of judicial proceeding or otherwise), deed in lieu of foreclosure or by
any other means or the making of a distribution of any kind in any Insolvency
Proceeding to the Agent, for the account of the Lenders, in full or partial
satisfaction of the Obligations. THE BORROWERS EXPRESSLY WAIVE THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY INSOLVENCY LAW OR PURSUANT TO A PLAN OF
REORGANIZATION. The Borrowers expressly agree that: (A) the Prepayment Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between Lenders and
the Borrowers giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium; and (D) the Borrowers shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrowers expressly acknowledge that their agreement to pay the Prepayment
Premium to Lenders as herein described is a material inducement to Lenders to
provide the Term Loan Commitments and make the Term Loans.

 

3.5.                            Reimbursement Obligations.  Borrowers shall
reimburse Agent and Lenders for all Extraordinary Expenses.  Borrowers shall
also reimburse Agent for all reasonable and documented legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to the term loan credit facility provided for herein generally,
including, without limitation, as concerns any Collateral, the Loan Documents
and transactions contemplated hereby and thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; (c) subject to the limits
of Section 10.1.1(b) and (c), each inspection, audit or appraisal with respect
to any Obligor or Collateral, whether prepared by Agent’s personnel or a third
party, and (d) and expenses incurred in connection with preparation for and
attendance at any Lender meeting(s) scheduled and held pursuant to
Section 10.1.16 (in the case of this clause (d) only, in an amount not in excess
of $1,000 per Fiscal Year).

 

40

--------------------------------------------------------------------------------


 

If, for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall promptly pay to Agent, for the pro
rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
on demand.

 

3.6.                            Illegality.  If any Lender determines that any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Term Loans that bear interest at LIBOR, or to determine
or charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Agent, any obligation of such Lender to make or
continue Term Loans that bear interest at LIBOR or to convert Term Loans that
bear interest at the Base Rate to Term Loans that bear interest at LIBOR shall
be suspended until such Lender notifies Agent that the circumstances giving rise
to such determination no longer exist.  Upon delivery of such notice, Borrowers
shall prepay or, if applicable, convert all Term Loans that bear interest at
LIBOR of such Lender to Term Loans that bear interest at the Base Rate, either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Term Loans that bear interest at LIBOR to such day, or
immediately, if such Lender may not lawfully continue to maintain such Term
Loans that bear interest at LIBOR.  Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.7.                            Inability to Determine Rates.(a)              
If Agent determines (which determination shall be conclusive absent manifest
error), or Borrower Agent or Required Lenders notify Agent (with, in the case of
the Required Lenders, a copy to Borrower Agent) that Borrower Agent or Required
Lenders (as applicable) have determined, that for any reason in connection with
a request for a Borrowing of, or conversion to or continuation of, a Term Loan
that bears interest at LIBOR that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender.  Thereafter, the obligation of Lenders to make or
maintain Term Loans that bear interest at LIBOR shall be suspended until Agent
(upon instruction by Required Lenders) revokes such notice.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if Agent determines (which
determination shall be conclusive absent manifest error), or Borrower Agent or
Required Lenders notify Agent (with, in the case of the Required Lenders, a copy
to Borrower Agent) that Borrower Agent or Required Lenders (as applicable) have
determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR,

 

41

--------------------------------------------------------------------------------


 

then, reasonably promptly after such determination by the Agent or receipt by
Agent of such notice, as applicable, Agent and the Borrowers may amend this
Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after Agent shall have posted such proposed
amendment to all Lenders and Borrower Agent unless, prior to such time, Lenders
comprising the Required Lenders have delivered to Agent written notice that such
Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify Borrower Agent and each Lender. 
Thereafter, (x) the obligation of Lenders to make or maintain Term Loans that
bear interest at LIBOR shall be suspended, (to the extent of the affected Term
Loans that bear interest at LIBOR or Interest Periods), and (y) the LIBOR
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of Term Loans that bear interest at
LIBOR (to the extent of the affected Term Loans that bear interest at LIBOR or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Term Loans that bear
interest at the Base Rate (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything to the contrary in this Agreement, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero for purposes of this Agreement.  For the avoidance of
doubt, implementation of a LIBOR Successor Rate shall not include a reduction of
the Applicable Margin.

 

3.8.                            Increased Costs; Capital Adequacy.

 

3.8.1.                  Change in Law.  If any Change in Law shall:

 

(a)                           impose, modify or deem applicable any reserve,
liquidity, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in LIBOR);

 

(b)                                 subject any Recipient to Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (iii) Connection Income Taxes) with respect to
any Loan, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(c)                                  impose on any Lender or interbank market
any other condition, cost or expense affecting any Loan, Loan Document or
Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

3.8.2.                  Capital Adequacy.  If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such

 

42

--------------------------------------------------------------------------------


 

Lender’s or holding company’s capital as a consequence of this Agreement, or
such Lender’s Commitments, or Loans to a level below that which such Lender or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s and holding company’s policies with respect to
capital adequacy), then from time to time Borrowers will pay to such Lender such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

 

3.8.3.                  LIBOR Loan Reserves.  If any Lender is required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits, Borrowers shall pay additional
interest to such Lender on each Term Loan that bears interest at LIBOR equal to
the costs of such reserves allocated to the Loan by the Lender (as determined by
it in good faith, which determination shall be conclusive).  The additional
interest shall be due and payable on each interest payment date for the Loan;
provided, however, that if the Lender notifies Borrowers (with a copy to Agent)
of the additional interest less than 10 days prior to the interest payment date,
then such interest shall be payable 10 days after Borrowers’ receipt of the
notice.

 

3.8.4.                  Compensation.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender for any increased costs incurred or reductions
suffered more than nine months prior to the date that the Lender notifies
Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.9.                            Mitigation.  If any Lender gives a notice under
Section 3.6 or requests compensation under Section 3.8, or if Borrowers are
required to pay any Indemnified Taxes or additional amounts with respect to a
Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it or unlawful.  Borrowers
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

3.10.                     Funding Losses.  If for any reason (other than default
by a Lender) (a) any repayment or conversion of a Term Loan that bears interest
at LIBOR occurs on a day other than the end of its Interest Period,
(b) Borrowers fail to repay a Term Loan that bears interest at LIBOR when
required hereunder, or (c) a Lender is required to assign a Term Loan that bears
interest at LIBOR prior to the end of its Interest Period pursuant to
Section 13.4, then Borrowers shall pay to Agent its customary administrative
charge and to each Lender all resulting losses and expenses, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds.  Lenders shall not be required to purchase Dollar deposits in any
interbank or offshore Dollar market to fund any Term Loan that bears interest at
LIBOR, but this Section shall apply as if each Lender had purchased such
deposits.

 

3.11.                     Maximum Interest.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (“maximum rate”).  If Agent or any Lender
shall receive interest in an amount that exceeds the maximum rate, the excess
interest shall be applied to the principal of the Obligations or, if it exceeds
such unpaid principal, refunded to Borrowers.  In determining whether the
interest contracted for, charged or received by Agent or a Lender exceeds the
maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any

 

43

--------------------------------------------------------------------------------


 

payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 4.                                           LOAN ADMINISTRATION

 

4.1.                            Manner of Borrowing and Funding of Term Loans.

 

4.1.1.                  [Reserved].

 

4.1.2.                  [Reserved].

 

4.1.3.                  [Reserved].

 

4.1.4.                  [Reserved].

 

4.2.                            [Reserved].

 

4.3.                            [Reserved].

 

4.4.                            Borrower Agent.  Each Borrower and Obligor
hereby designates SI USA (“Borrower Agent”) as its representative and agent for
all purposes under the Loan Documents, designation of interest rates, delivery
or receipt of communications, preparation and delivery of Term Loan Borrowing
Base Certificates and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent or any Lender.  Borrower Agent hereby accepts such
appointment.  Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower or
another Obligor.  Agent and Lenders may give any notice or communication with a
Borrower or another Obligor hereunder to Borrower Agent on behalf of such
Borrower or another Obligor.  Each of Agent and Lenders shall have the right, in
its discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower and Obligor agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

 

4.5.                            One Obligation.  The Loans and other Obligations
constitute one general obligation of Borrowers and are secured by Agent’s Lien
on all Collateral; provided, however, that Agent and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Obligations jointly or severally owed by such Borrower.

 

4.6.                            Effect of Termination.  On the effective date of
the termination of all Commitments, the Obligations shall be immediately due and
payable. Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan Documents. 
Agent shall not be required to terminate its Liens unless it receives Cash
Collateral or a written agreement, in each case satisfactory to it, protecting
Agent and Lenders from the dishonor or return of any Payment Items previously
applied to the Obligations.  Sections 2.3, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 5.5,
5.9, 5.10, 12, 14.2, this Section, and each indemnity or waiver given by an
Obligor or Lender in any Loan Document, shall survive Full Payment of the
Obligations.

 

SECTION 5.                                           PAYMENTS

 

5.1.                            General Payment Provisions.  All payments of
Obligations shall be made in Dollars, without offset, counterclaim or defense of
any kind, free of (and without deduction for) any Taxes, except

 

44

--------------------------------------------------------------------------------


 

as required by Applicable Law, and in immediately available funds, not later
than 12:00 noon on the due date.  Any payment after such time shall be deemed
made on the next Business Day.  Any payment of a Term Loan that bears interest
at LIBOR prior to the end of its Interest Period shall be accompanied by all
amounts due under Section 3.10.  Borrowers agree that Agent shall have the
continuing, exclusive right to apply and reapply payments and proceeds of
Collateral against the Obligations, in such manner as Agent deems advisable, but
whenever possible, any prepayment of Loans shall be applied first to Term Loans
that bear interest at the Base Rate and then to Term Loans that bear interest at
LIBOR.

 

5.2.                            [Reserved].

 

5.3                               [Reserved].

 

5.4.                            Payment of Other Obligations.  Obligations other
than Loans, including Extraordinary Expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.

 

5.5.                            Marshaling; Payments Set Aside.  None of Agent
or Lenders shall be under any obligation to marshal any assets in favor of any
Obligor or against any Obligations.  If any payment by or on behalf of Borrowers
is made to Agent or any Lender, or Agent or any Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

 

5.6.                            Application and Allocation of Payments.

 

5.6.1.                  Application.  Payments made by Borrowers hereunder shall
be applied (a) first, as specifically required hereby; (b) second, to
Obligations then due and owing; (b) third, to other Obligations specified by
Borrowers; and (c) fourth, as determined by Agent in its discretion.

 

5.6.2.                  Post-Default Allocation.

 

(a)                                 Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on the
Collateral, setoff or otherwise, shall be allocated as follows:

 

(i)                                     first, to all Extraordinary Expenses
owing to Agent and Lenders, and to all other costs and expenses owing to Agent;

 

(ii)                                  second, to all Obligations constituting
fees owing or related to the Term Loans;

 

(iii)                               third, to all Obligations constituting
interest in respect of the Term Loans;

 

(iv)                              fourth, to all Term Loans; and

 

(v)                                 last, to all remaining Obligations.

 

(b)                                 Subject to the priorities set forth in
clause (a) above, amounts shall be applied to payment of each category of
Obligations only after Full Payment of amounts payable from time to time under
all preceding categories.  If amounts are insufficient to satisfy a category,
they shall be paid ratably

 

45

--------------------------------------------------------------------------------


 

among outstanding Obligations in the category.  Monies and proceeds obtained
from an Obligor shall not be applied to its Excluded Swap Obligations, but
appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category.  If the
provider fails to deliver the calculation within five days following request,
Agent may assume the amount is zero.  The allocations set forth in this
Section 5.6.2 are solely to determine the rights and priorities among Secured
Parties, and may be changed by agreement of the affected Secured Parties,
without the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Obligor, and each Borrower irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section 5.6.2.

 

(c)                                  Notwithstanding the order of application of
proceeds of Collateral set forth in this Section 5.6.2, the Collateral shall
secure all Obligations.

 

5.6.3.                  Erroneous Application.  Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.                            Dominion Accounts.  Until the Discharge of ABL
Obligations (as defined in the Intercreditor Agreement), and subject to the
Intercreditor Agreement, during any Cash Dominion Period, and the ledger
balances in the Dominion Accounts as of the end of each Business Day shall be
applied to the Obligations arising under the Revolver Loan Agreement at the
beginning of the next Business Day; provided, that notwithstanding anything to
contrary set forth herein, at all times (regardless of whether a Cash Dominion
Period is in effect), the ledger balances in all Dominion Accounts maintained by
the UK Guarantor shall be applied to the Obligations arising under the Revolver
Loan Agreement at the beginning of the next Business Day.  If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.  If, at any time a Cash Dominion Period
shall not be in effect, the aggregate balance of all cash held in all Deposit
Accounts of Obligors (including all Dominion Accounts and all Excluded Deposit
Accounts (other than Deposit Accounts described in clause (a) of the definition
of “Excluded Deposit Accounts”), shall exceed $2,000,000 for more than five
Business Days, until the Discharge of ABL Obligations, and subject to the
Intercreditor Agreement, the Obligors shall remit to Revolver Agent to be
applied to the Obligations arising under the Revolver Loan Agreement an amount
sufficient to cause such aggregate balance in all Deposit Accounts to be less
than $2,000,000.  For the avoidance of doubt, the Agent hereby agrees that
except as may otherwise be provided in the Intercreditor Agreement, a notice
regarding the commencement of a Cash Dominion Period shall not be delivered to
the applicable depository bank under a Deposit Account Control Agreement until
such time as a Cash Dominion Period has occurred; provided, until the Discharge
of ABL Obligations, and subject to the Intercreditor Agreement, that Deposit
Accounts of the UK Guarantor shall be subject to the dominion and control of
Revolver Agent at all times as set forth in Section 8.2.4. The parties hereto
hereby acknowledge, confirm and agree that the implementation of the cash
management arrangements is a contractual right provided to the Agent and the
Lenders hereunder in order for the Agent and the Lenders to manage and monitor
their collateral position and not a proceeding for enforcement or recovery of a
claim, or pursuant to, or an enforcement of, any security or remedies
whatsoever, that the cash management arrangements contemplated herein are
critical to the structure of the lending arrangements contemplated herein, that
the Agent and the Lenders are relying on the Obligors’ acknowledgement,
confirmation and agreement with respect to such cash management arrangements in
making accommodations of credit available to the Borrowers and in particular
that any accommodations of credit are being provided by the Agent and the
Lenders to the Borrowers strictly on the basis of a borrowing base calculation
to fully support and collateralize any such accommodations of credit hereunder.

 

46

--------------------------------------------------------------------------------


 

5.8.                            Account Stated.  The Agent shall maintain in
accordance with its usual and customary practices account(s) evidencing the Debt
of Borrowers hereunder.  Any failure of Agent to record anything in a loan
account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder.  Entries made in a
loan account shall constitute presumptive evidence of the information contained
therein.  If any information contained in a loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

 

5.9.                            Taxes.

 

5.9.1.                  Payments Free of Taxes; Obligation to Withhold; Tax
Payment.

 

(a)                                 All payments of Obligations by Obligors
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If Applicable Law (as determined by Agent in its discretion)
requires the deduction or withholding of any Tax from any such payment by Agent
or an Obligor, then Agent or such Obligor shall be entitled to make such
deduction or withholding. The Agent or such Obligor, as applicable, may take
into account any applicable information and documentation provided pursuant to
Section 5.10.

 

(b)                                 If Agent or any Obligor is required by the
Code or the Income Tax Act (Canada) to withhold or deduct Taxes, including
backup withholding and withholding taxes, from any payment, then (i) Agent shall
pay the full amount that it determines is to be withheld or deducted to the
relevant Governmental Authority pursuant to the Code or the Income Tax Act
(Canada), and (ii) to the extent the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(c)                                  If Agent or any Obligor is required by any
Applicable Law other than the Code or the Income Tax Act (Canada) to withhold or
deduct Taxes from any payment, then (i) Agent or such Obligor, to the extent
required by Applicable Law, shall timely pay the full amount to be withheld or
deducted to the relevant Governmental Authority, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

5.9.2.                  Payment of Other Taxes.  Without limiting the foregoing,
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at Agent’s option, timely reimburse Agent for payment
of, any Other Taxes.

 

5.9.3.                  Tax Indemnification.

 

(a)                                 Each Obligor shall indemnify and hold
harmless, on a joint and several basis, each Recipient against any Indemnified
Taxes (including those imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by a Recipient or required to be withheld or
deducted from a payment to a Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Obligor shall indemnify and hold harmless
Agent against any amount that a Lender fails for any reason to pay indefeasibly
to Agent as required pursuant to this Section.  Each Obligor shall make payment
within 10 days after demand for any amount or liability payable under this
Section.  A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender (with a copy to Agent), or by Agent on its own behalf
or on behalf of any Recipient, shall be conclusive absent manifest error.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall indemnify and hold
harmless, on a several basis, (i) Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent Borrowers have not already
paid or reimbursed Agent therefor and without limiting Borrowers’ obligation to
do so), (ii) Agent and Obligors, as applicable, against any Taxes attributable
to such Lender’s failure to maintain a Participant register as required
hereunder, and (iii) Agent and Obligors, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by Agent or an
Obligor in connection with any Obligations, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender shall make payment within 10 days after demand for any
amount or liability payable under this Section.  A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error.

 

5.9.4.                  Evidence of Payments.  If Agent or an Obligor pays any
Taxes pursuant to this Section, then upon request, Agent shall deliver to
Borrower Agent or Borrower Agent shall deliver to Agent, respectively, a copy of
a receipt issued by the appropriate Governmental Authority evidencing the
payment, a copy of any return required by Applicable Law to report the payment,
or other evidence of payment reasonably satisfactory to Agent or Borrower Agent,
as applicable.

 

5.9.5.                  Treatment of Certain Refunds.  Unless required by
Applicable Law, at no time shall Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, nor have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of a Lender.  If a Recipient determines in its discretion that it has received a
refund of any Taxes as to which it has been indemnified by Obligors or with
respect to which an Obligor has paid additional amounts pursuant to this
Section, it shall pay such Obligor(s) an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Obligor(s) with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Obligor(s) agrees,
upon request by the Recipient, to repay the amount paid over to such
Obligor(s) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient if the Recipient is required
to repay such refund to the Governmental Authority.  Notwithstanding anything
herein to the contrary, no Recipient shall be required to pay any amount to such
Obligor(s) if such payment would place the Recipient in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  In no event shall Agent or any
Recipient be required to make its tax returns (or any other information relating
to its taxes that it deems confidential) available to any Obligor or other
Person.

 

5.9.6.                  Survival.  Each party’s obligations under Sections 5.9
and 5.10 shall survive the resignation or replacement of Agent or any assignment
of rights by or replacement of a Lender, the termination of the Commitments, and
the repayment, satisfaction, discharge or Full Payment of any Obligations.

 

5.10.                     Lender Tax Information.

 

5.10.1.           Status of Lenders.  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments of
Obligations shall deliver to Borrowers and Agent properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without or at a reduced rate of withholding.  In addition,
any Lender, if reasonably requested by Borrowers or Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrowers or Agent to enable them to determine whether such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d))

 

48

--------------------------------------------------------------------------------


 

shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

 

5.10.2.           Documentation.  Without limiting the foregoing, if any
Borrower is a U.S. Person,

 

(a)                                 Any Lender that is a U.S. Person shall
deliver to Borrowers and Agent on or prior to the date on which such Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), executed originals of IRS Form W-0, certifying
that such Lender is exempt from U.S. federal backup withholding Tax;

 

(b)                                 Any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrowers and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon reasonable request of Borrowers or Agent), whichever of the following is
applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E establishing an exemption from or reduction of
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to other payments under the Loan Documents, IRS
Form W-8BEN-E establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate in form satisfactory to Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN-E; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form
satisfactory to Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

 

(c)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrowers and Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender hereunder (and from time to time thereafter
upon the reasonable request of Borrowers or Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Agent to determine the withholding or deduction required to
be made; and

 

(d)                                 if payment of an Obligation to a Lender
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code), such

 

49

--------------------------------------------------------------------------------


 

Lender shall deliver to Borrowers and Agent at the time(s) prescribed by law and
otherwise as reasonably requested by Borrowers or Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or Agent as
may be necessary for them to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.

 

5.10.3.           Redelivery of Documentation.  If any form or certification
previously delivered by a Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, such Lender shall promptly update the
form or certification or notify Borrowers and Agent in writing of its inability
to do so.

 

5.11.                     Nature and Extent of Each Borrower’s Liability.

 

5.11.1.           Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, all Obligations,
except its Excluded Swap Obligations.  Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Obligor, as
debtor-in-possession under Section 364 of the Bankruptcy Code or any other
Insolvency Law or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or any other Insolvency Law or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.

 

5.11.2.           Waivers.

 

(a)                                 Each Obligor expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel Agent or Lenders to marshal assets or to proceed
against any Obligor, other Person or security for the payment or performance of
any Obligations before, or as a condition to, proceeding against such Obligor. 
Each Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Obligor.  It is agreed among each Obligor, Agent
and Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans.  Each Obligor
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(b)                                 Agent and Lenders may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon Collateral or any Real Estate by judicial foreclosure or nonjudicial sale
or enforcement, without affecting any rights and remedies under this
Section 5.11.  If, in

 

50

--------------------------------------------------------------------------------


 

taking any action in connection with the exercise of any rights or remedies,
Agent or any Lender shall forfeit any other rights or remedies, including the
right to enter a deficiency judgment against any Borrower or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may result in loss of any rights of subrogation that any
Borrower might otherwise have had.  Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations.  Each Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  Agent may bid all or a portion of the Obligations at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

 

5.11.3.           Extent of Liability; Contribution.

 

(a)                                 Notwithstanding anything herein to the
contrary, each Borrower’s liability under this Section 5.11 shall be limited to
the greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount.

 

(b)                                 If any Borrower makes a payment under this
Section 5.11 of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 5.11 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(c)                                  Nothing contained in this Section 5.11
shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.  Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans upon a separate calculation of
borrowing availability for each Borrower and to restrict the disbursement and
use of such Loans to such Borrower.

 

(d)                                 Each Obligor that is a Qualified ECP when
its guaranty of or grant of Lien as security for a Swap Obligation becomes
effective hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide funds or other support to each Specified
Obligor with respect to such Swap Obligation as may be needed by such Specified
Obligor from time to time to honor all of its obligations under the Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section 5.11
voidable under any applicable fraudulent

 

51

--------------------------------------------------------------------------------


 

transfer or conveyance act).  The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of all Obligations.  Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

 

5.11.4.           Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically. 
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group.  Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

 

5.11.5.           Subordination.  Each Obligor hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

SECTION 6.                                           CONDITIONS PRECEDENT

 

6.1.                            Conditions Precedent to Initial Loans. Lenders
shall not be required to fund any requested Loan or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:

 

(a)                                 Each Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

 

(b)                                 Each UK Security Agreement shall have been
duly executed and delivered to Agent by each of the signatories thereto, and
each Obligor shall be in compliance with all terms thereof.

 

(c)                                  Agent shall have received acknowledgments
of all filings or recordations necessary to perfect its Liens in the Collateral,
as well as UCC, PPSA and Lien searches and other evidence satisfactory to Agent
that such Liens are the only Liens upon the Collateral, except Permitted Liens.

 

(d)                                 Agent shall have received in respect of the
UK Guarantor, a clear search at the Companies Court at the Royal Court of
Justice in London and at Companies House.

 

(e)                                  Agent shall have received certificates, in
form and substance satisfactory to it, from a knowledgeable Senior Officer of
each Obligor certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Company and its Subsidiaries, taken as a whole,
are Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Obligor has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

 

(f)                                   Agent shall have received a certificate of
a duly authorized officer of each Obligor, certifying (i) that attached copies
of such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; (iii) to the title,
name and signature of each Person authorized to sign the Loan Documents.  Agent
may conclusively rely on this certificate until

 

52

--------------------------------------------------------------------------------


 

it is otherwise notified by the applicable Obligor in writing; (iv) with respect
to any UK Guarantor, (A) that the Company and each of its Subsidiaries has
complied within the relevant timeframe with any notice it has received pursuant
to Part 21A of the Companies Act 2006 from that UK Guarantor; and no “warning
notice” or “restrictions notice” (in each case as defined in Schedule 1B of the
Companies Act 2006) has been issued in respect of shares in that UK Guarantor
and (B) that the attached copy of its “PSC register” (within the meaning of
section 790C(10) of the Companies Act 2006) is true and complete, and in full
force and effect, without amendment except as shown; and (v) with respect to any
UK Guarantor, the solvency of such UK Guarantor and the ability of such UK
Guarantor to pay its debts as they fall due.

 

(g)                                  Agent shall have received a written opinion
of (i) Greenberg Traurig LLP, US counsel to the Obligors, (ii) Stewart McKelvey,
special New Brunswick counsel to the Canadian Guarantor, (iii) Stikeman Elliott
LLP, special Ontario counsel to the Canadian Guarantor, and (iv) FieldfisherLLP,
special UK counsel to Agent, as well as any local counsel to Borrowers or Agent,
in form and substance satisfactory to Agent.

 

(h)                                 Agent shall have received good standing
certificates (or their equivalents) for each Obligor, issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification.

 

(i)                                     (i) Agent shall have received copies of
all documents, instruments and agreements related to the Revolver Debt and shall
be reasonably satisfied with all of the terms and conditions of the Revolver
Debt, (ii) Agent shall have received evidence reasonably satisfactory to Agent
that Borrower, Revolving Lenders and Revolver Agent shall have consummated the
transactions contemplated by the Revolver Loan Agreement, and (iii) Agent and
the Revolver Agent shall have entered into the Intercreditor Agreement.

 

(j)                                    Agent shall have received copies of
policies or certificates of insurance for the insurance policies carried by each
Obligor, together with loss payable endorsements naming Agent as loss payee and
as additional insured (in the case of Canadian insurance policies, first
mortgagee (with respect to the Term Priority Collateral), and in the case of UK
Insurance policies, first loss payee), all in compliance with the Loan
Documents.

 

(k)                                 Agent shall have completed its business,
financial and legal due diligence of Obligors.  No material adverse change, in
the good faith opinion of Agent, in the business, assets, Properties,
liabilities, operations, condition (financial or otherwise) of the Borrowers and
the Guarantors, taken as a whole, financial condition of any Obligor or in the
quality, quantity or value of any Collateral has occurred since March 31, 2018.

 

(l)                                     Borrowers shall have paid all fees and
expenses to be paid to Agent and Lenders on the Closing Date.

 

(m)                             Agent shall have received appraisals (performed
under such methodologies as are acceptable to Agent in its discretion) by a
third party appraiser acceptable to the Agent of all Term Priority Collateral.

 

(n)                                 Agent shall have received a Revolver
Borrowing Base Certificate and a Term Loan Borrowing Base Certificate, each
prepared as of June 23, 2018.  Upon giving effect to the initial funding of Term
Loans and Revolver Loans, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Availability shall be at least $9,500,000.

 

53

--------------------------------------------------------------------------------


 

(o)                                 Agent shall have received reasonably
satisfactory evidence that all principal, interest, and other amounts owing in
respect of all indebtedness for borrowed money of Obligors (other than
indebtedness listed on Schedule 10.2.1 hereto) will be repaid in full on the
Closing Date with the proceeds of the initial Loans hereunder on the Closing
Date and the proceeds of the Revolver Debt funded on the Closing Date and any
and all Liens securing such indebtedness will be terminated and released on the
Closing Date.

 

(p)                                 With respect to each leased property or
warehouse of each Obligor, Agent shall have either (i) received a Lien Waiver
with respect to such leased property or warehouse or (ii) the Revolver Agent
shall have established a Rent and Charges Reserve with respect to such leased
property or warehouse; provided, that Agent agrees that all Lien Waivers entered
into prior to the date hereof in favor of the Revolver Agent (as agent or bailee
for the Agent and Lenders pursuant to the Intercreditor Agreement) are
reasonably satisfactory in form and substance to the Agent pending the Lead
Borrower’s delivery of new Lien Waivers among Agent, the relevant Obligor and
each applicable lessor, warehouseman, freight forwarder and/or customs broker.

 

(q)                                 Agent shall have received (i) audited
financial statements of the Company and its Subsidiaries for the fiscal year
ended December 30, 2017, (ii) the internally prepared monthly divisional
financial statements of the Company and its Subsidiaries for the months ended
January 31, 2018, February 28, 2018, March 31, 2018 and April 30, 2018, (iii) a
pro forma balance sheet of the Company and its Subsidiaries dated as of the
Closing Date after giving pro forma effect to the funding of the Term Debt, the
repayment in full of existing Debt on the Closing Date and (iv) projections of
the consolidated balance sheets, results of operations, cash flow and
Availability for the 2018 Fiscal Year on a Fiscal Month basis and for each other
Fiscal Year ending prior to the Term Loan Termination Date on a Fiscal Year
basis.

 

(r)                                    No action, suit, investigation,
litigation or proceeding shall be threatened or pending in any court or before
any arbitrator or governmental instrumentality that in Agent’s judgment could
reasonably be expected to have a Material Adverse Effect.

 

(s)                                   Agent shall have received satisfactory
evidence that the Obligors have received all governmental and third party
consents and approvals as may be appropriate in connection with the Loans and
the transactions contemplated by this Agreement.

 

(t)                                    Agent shall have received results of
searches or other evidence reasonably satisfactory to the Agent (in each case
dated as of a date reasonably satisfactory to the Agent) indicating the absence
of Liens on the assets of the Obligors, except for Permitted Liens and Liens for
which termination statements and releases, satisfactions and discharges of any
mortgages, and releases or subordination agreements reasonably satisfactory to
the Agent are being tendered concurrently with such extension of credit or other
arrangements reasonably satisfactory to the Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made.

 

(u)                                 KYC Information.

 

(i)                                     Upon the reasonable request of any
Lender, Obligors shall have provided to Lenders, and Lenders shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act and the
Canadian Anti-Money Laundering & Anti-Terrorism Legislation.

 

(ii)                                  At least five (5) days prior to the
Closing Date, any Obligor that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver, to each Lender that so requests,
a Beneficial Ownership Certification in relation to such Obligor.

 

54

--------------------------------------------------------------------------------


 

6.2.                            [Reserved].

 

SECTION 7.                                           COLLATERAL

 

7.1.                            Grant of Security Interest.  To secure the
prompt payment and performance of all Obligations, each Obligor (other than any
UK Guarantor) hereby grants to Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all Property of such Obligor,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper, including all Tangible
Chattel Paper and all Electronic Chattel Paper;

 

(c)                                  all Commercial Tort Claims, including those
shown on Schedule 9.1.16;

 

(d)                                 all Deposit Accounts, Securities Accounts
and Commodities Accounts (and all money, cash and Cash Equivalents, checks,
other negotiable instruments, funds, evidences of payment, Commodities
Contracts, Security Entitlements, Securities and other assets (including
Financial Assets) contained in, or credited to, such Deposit Accounts,
Securities Accounts and Commodities Accounts);

 

(e)                                  all Documents (including, if applicable,
electronic documents);

 

(f)                                   all General Intangibles and Intangibles,
including Intellectual Property, Payment Intangibles, intercompany Debt and
customer lists;

 

(g)                                  all Goods, including Inventory, Equipment
and Fixtures;

 

(h)                                 all Instruments, including Promissory Notes;

 

(i)                                     all Investment Property (including all
Securities and Equity Interests);

 

(j)                                    all Letters of Credit (which, for
purposes of this clause (j) only, shall have the meaning given to such term in
the UCC) and Letter-of-Credit Rights;

 

(k)                                 all Supporting Obligations;

 

(l)                                     all monies, cash and Cash Equivalents,
whether or not in the possession or under the control of Agent, a Lender, or a
bailee or Affiliate of Agent or a Lender, including any Cash Collateral;

 

(m)                             all books and records (including databases,
customer lists, files, correspondence, tapes, and other records, whether
tangible or electronic, computer programs, print-outs and computer records)
pertaining to the foregoing clauses (a) through (l) above; and

 

(n)                                 to the extent not covered by clauses
(a) through (m) above, (i) all other Property of such Obligor, whether tangible
or intangible and (ii) all Proceeds, Supporting Obligations and products of each
of the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of, each of the foregoing, any and all insurance
claims, proceeds of any insurance, indemnity, warranty or guaranty payable to
such Obligor from time to time with respect to any of the foregoing and any
other contract rights or rights to the payment of money or tort claims.

 

In no event shall the grant of the security interest in this Agreement or in any
other Loan Document attach to, or the term “Collateral” be deemed to include,
(a) any of the outstanding Equity Interests in (x) an

 

55

--------------------------------------------------------------------------------


 

Immaterial Foreign Subsidiary or (y) a Foreign Subsidiary (i) in excess of 65%
of the voting power of all classes of equity interests of such Foreign
Subsidiary entitled to vote in the election of directors or other similar body
of such Foreign Subsidiary or (ii) to the extent that the pledge thereof is
prohibited by the laws of the jurisdiction of such foreign subsidiary’s
organization; (b) any equity interest in any Foreign Subsidiary that is not a
first-tier subsidiary of an Borrower; (c) any lease, license, contract, property
rights or agreement to which Debtor is a party or any of such Debtor’s rights or
interests thereunder, if, and for so long as and to the extent that, the grant
of the security interest would constitute or result in (i) the abandonment,
invalidation or unenforceability of any material right, title or interest of
such Debtor therein or (ii) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, property rights or agreement
(other than to the extent that any such breach, termination or default would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of the applicable jurisdiction (or any successor
provision or provisions), any other applicable law or principles of equity),
provided, however, that the security interest (x) shall attach immediately when
the condition causing such abandonment, invalidation or unenforceability is
remedied, (y) shall attach immediately to any severable term of such lease,
license, contract, property rights or agreement to the extent that such
attachment does not result in any of the consequences specified in (i) or
(ii) above and (z) shall attach immediately to any such lease, license,
contract, property rights or agreement to which the account debtor or such
Obligor’s counterparty has consented to such attachment; (d) any equity interest
acquired after the date hereof that is an equity interest in an entity other
than a subsidiary of an Obligor, if the terms of the organizational documents of
the issuer of such equity interests do not permit the grant of the security
interest in such equity interests by the owner thereof or Obligor; (e) any
application to register any trademark or service mark prior to the filing under
applicable law of a verified statement of use (or the equivalent) for such
trademark or service mark to the extent the creation of a security interest
therein or the grant of a mortgage thereon would void or invalidate such
trademark or service mark; and (f) except as may be mutually agreed by the
Borrowers and Agent, any fee-owned Real Estate or leasehold interests in Real
Estate (other than, for the avoidance of doubt, Fixtures) (collectively, the
“Excluded Property”); provided, however, that any Collateral (or any portion
thereof) that ceases to satisfy the criteria for Excluded Property (whether as a
result of an Obligor obtaining any necessary consent, any change in any rule of
law, statute or regulation or otherwise) shall no longer be Excluded Property
and the security interest shall attach immediately to such Collateral (or
portion thereof) at such time.

 

7.2.                            Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.                  Deposit Accounts.  To further secure the prompt payment
and performance of all Obligations, each Obligor (other than a UK Guarantor)
hereby grants to Agent a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Obligor, including any sums in
any lockbox or Dominion Account.

 

7.2.2.                  Cash Collateral.  Cash Collateral may be invested, at
Agent’s discretion (and with the consent of Borrower Agent, as long as no Event
of Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss.  Each Obligor (other than a UK
Guarantor) hereby grants to Agent, as security for the Obligations, a security
interest in all Cash Collateral held from time to time and all proceeds thereof,
whether held in a Cash Collateral Account or otherwise.  Agent may apply Cash
Collateral to the payment of Obligations as they become due, in such order as
Agent may elect.  Each Cash Collateral Account and all Cash Collateral shall be
under the sole dominion and control of Agent, and no Obligor or other Person
shall have any right to any Cash Collateral, until Full Payment of all
Obligations.

 

7.3.                            [Reserved].

 

56

--------------------------------------------------------------------------------


 

7.4.                            Other Collateral.

 

7.4.1.                  Commercial Tort Claims.  Obligors shall promptly notify
Agent in writing if any Obligor has a Commercial Tort Claim (other than, as long
as no Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000), shall promptly amend Schedule 9.1.16 to include such claim, and shall
take such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent.

 

7.4.2.                  Certain After-Acquired Collateral.  Obligors shall
promptly notify Agent in writing if, after the Closing Date, any Obligor obtains
any interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien (subject to Permitted Liens) upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver.  If any
Collateral is in the possession of a third party, at Agent’s request, Obligors
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Agent.

 

7.5.                            No Assumption of Liability.  The Lien on
Collateral granted hereunder is given as security only and shall not subject
Agent or any Lender to, or in any way modify, any obligation or liability of
Obligors relating to any Collateral.  In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor.

 

7.6.                            Further Assurances.  All Liens granted to Agent
under the Loan Documents are for the benefit of Secured Parties.  Promptly upon
reasonable request, Obligors shall deliver such instruments and agreements, and
shall take such actions, as Agent reasonably deems necessary and appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement.  Each Obligor
authorizes Agent to file any financing statement that describes the Collateral
as “all assets” or “all personal property” of such Obligor, or words to similar
effect, and ratifies any action taken by Agent before the Closing Date to effect
or perfect its Lien on any Collateral.

 

SECTION 8.                                           COLLATERAL ADMINISTRATION

 

8.1.                            Borrowing Base Certificates.  Obligors shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) (i) by the
fifteenth (15th) day of each calendar month, and at such other times as Agent
may request, a Revolver Borrowing Base Certificate and a Term Loan Borrowing
Base Certificate setting forth the amounts of Accounts, Inventory, Eligible
Accounts, Eligible Inventory, the Accounts Formula Amount, the Inventory Formula
Amount, the IP Formula Amount, the Equipment Formula Amount, the Term Loan Push
Down Reserve, the Availability Reserve, the Revolver Borrowing Base, the Term
Loan Borrowing Base, the Revolver Exposure, the Term Loan Exposure, Availability
as of the most recently ended Fiscal Month, and the status of Priority Payables,
and (ii) at any time Availability falls below the Reporting Frequency Increase
Trigger Amount, by Wednesday of each week, an updated Revolver Borrowing Base
Certificate and Term Loan Borrowing Base Certificate (which updated Revolver
Borrowing Base Certificate and Term Loan Borrowing Base Certificate shall
include updated calculations of the Revolver Borrowing Base, Term Loan Borrowing
Base, the Term Loan Push Down Reserve, Availability as of the end of the most
recently ended week based solely upon sales, collections and Loan activity since
the last day of the Fiscal Month for which a monthly Revolver Borrowing Base
Certificate and a monthly Term Loan Borrowing Base shall have been prepared),
and the status of Priority Payables.  All calculations of Availability in any
Revolver Borrowing Base Certificate and/or Term Loan Borrowing Base Certificate
shall originally be made by Obligors and certified by a Senior Officer;
provided, that Agent may from time to time review and, in its Permitted
Discretion, adjust any such calculation (a) to reflect its estimate of declines
in value of any Collateral, due to collections received or otherwise; (b) to the
extent Agent believes that the calculation was not made in accordance with this
Agreement or does not accurately reflect the Availability Reserve; or (c) to the
extent the Agent has advised Borrower Agent and Revolver Agent that the
calculation does not accurately reflect the Term Loan Push Down Reserve.

 

57

--------------------------------------------------------------------------------


 

8.2.                            Administration of Accounts.

 

8.2.1.                  Records and Schedules of Accounts.  Each Obligor shall
keep accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request.  Each Obligor shall also provide to Agent, on or before the 15th
day of each month, a detailed aged trial balance of all Accounts as of the end
of the most recent Fiscal Month, specifying each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably
request.  If Accounts in an aggregate face amount of $250,000 or more cease to
be Eligible Accounts, Obligors shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Obligor has knowledge
thereof.

 

8.2.2.                  Taxes.  If an Account of any Obligor includes a charge
for any Taxes, Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Obligor and to charge
Obligors therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Obligors or with respect to any
Collateral.

 

8.2.3.                  Account Verification.  Whether or not a Default or Event
of Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Obligor, to verify the validity, amount or any
other matter relating to any Accounts of Obligors by mail, telephone or
otherwise.  Obligors shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.

 

8.2.4.                  Maintenance of Dominion Accounts.  Obligors shall
maintain Dominion Accounts pursuant to lockbox or other arrangements acceptable
to Agent.  On or prior to the Closing Date, Obligors shall have entered into
agreements (in form and substance reasonably satisfactory to Agent) with Bank of
America, in its capacity as lockbox servicer and Dominion Account bank,
establishing Agent’s Lien on and dominion and control over all lockboxes and
Dominion Accounts and which provide (i) in case of lockboxes and Dominion
Accounts of the UK Guarantor, following the Discharge of ABL Obligations, and
subject to the Intercreditor Agreement, that Agent have exclusive dominion and
control at all times (regardless of whether a Cash Dominion Period is in
effect), and (ii) in the case of lockboxes and Dominion Accounts of any Obligor
other than the UK Guarantor, that subject to the Intercreditor Agreement Agent
may exercise dominion and control at any time during a Cash Dominion Period and
that during a Cash Dominion Period all remittances received in a lockbox be
immediately deposited to a Dominion Account.  Agent and Lenders assume no
responsibility to Obligors for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

 

8.2.5.                  Proceeds of Collateral.  Borrowers shall request in
writing and otherwise take all necessary steps to ensure that at all times from
and after the Closing Date, all payments on Accounts or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account).  If any Obligor or Subsidiary receives cash or Payment Items
with respect to any Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account (or a lockbox which is swept into a Dominion Account).

 

8.3.                            Administration of Inventory.

 

8.3.1.                  Records and Reports of Inventory.  Each Obligor shall
keep accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and, prior to the 15th day after the end of each
month, shall submit to Agent inventory and reconciliation reports for the most
recently ended Fiscal Month in form satisfactory to Agent.  Each Obligor shall
conduct a physical

 

58

--------------------------------------------------------------------------------


 

inventory at least once per calendar year (and on a more frequent basis if
requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may request.  Agent may participate in and
observe each physical count.

 

8.3.2.                  Returns of Inventory.  No Obligor shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default, Event of Default or Revolver Overadvance exists or would result
therefrom; (c) Agent is promptly notified if the aggregate Value of all
Inventory returned in any month exceeds $375,000; and (d) any payment received
by an Obligor for a return is promptly remitted to Agent for application to the
Obligations.

 

8.3.3.                  Acquisition, Sale and Maintenance.  No Obligor shall
acquire or accept any Inventory on consignment or approval, and shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA.  No Obligor shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory.  Obligors shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

8.4.                            Administration of Equipment.

 

8.4.1.                  Records and Schedules of Equipment.  Each Obligor shall
keep accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and shall submit to
Agent, on such periodic basis as Agent may request, a current schedule thereof,
in form satisfactory to Agent.  Promptly upon request, Obligors shall deliver to
Agent evidence of their ownership or interests in any Equipment.

 

8.4.2.                  Dispositions of Equipment.  No Obligor shall sell, lease
or otherwise dispose of any Equipment, without the prior written consent of
Agent, other than (a) a Permitted Asset Disposition; and (b) replacement of
Equipment that is worn, damaged or obsolete with Equipment of like function and
value, if the replacement Equipment is acquired substantially contemporaneously
with such disposition and is free of Liens (other than Permitted Liens).

 

8.4.3.                  Condition of Equipment.  The Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear and tear excepted.  Each Obligor shall
ensure that the Equipment is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications.  No Obligor shall permit any Equipment to become
affixed to real Property unless any landlord or mortgagee delivers a Lien
Waiver.

 

8.5.                            Administration of Deposit Accounts.  Schedule
8.5 sets forth all Deposit Accounts maintained by Obligors, including all
Dominion Accounts.  Each Obligor shall take all actions necessary to establish
Agent’s control over each such Deposit Account (other than Excluded Deposit
Accounts).  Each Obligor shall be the sole account holder of each Deposit
Account and shall not allow any Person (other than Agent) to have control over a
Deposit Account or any Property deposited therein.  Each Obligor shall promptly
notify Agent of any opening or closing of a Deposit Account and, with the
consent of Agent, will amend Schedule 8.5 to reflect same.

 

59

--------------------------------------------------------------------------------


 

8.6.                            Administration of Intellectual Property.

 

8.6.1.                  Records and Schedules of Intellectual Property.  Each
Obligor shall keep accurate and complete records of its Intellectual Property,
including registrations, terminations, licenses, acquisitions and dispositions
thereof, and shall submit to Agent, on such periodic basis as Agent may request,
a current schedule thereof, in form reasonably satisfactory to Agent.  Promptly
upon request (and in any event within three (3) Business Days), Obligors shall
deliver to Agent evidence of their ownership or interests in any Intellectual
Property, including proof of registrations thereof.

 

8.6.2.                  Dispositions of Intellectual Property.  No Obligor or
Subsidiary (including any Foreign Subsidiary) shall sell, lease or otherwise
dispose of any Intellectual Property, without the prior written consent of
Agent, other than a Permitted Asset Disposition.

 

8.7.                            General Provisions.

 

8.7.1.                  Location of Collateral.  All tangible items of
Collateral, other than Inventory in transit, shall at all times be kept by
Obligors at the business locations set forth in Schedule 8.7.1, except that
Obligors may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; and (b) move Collateral to another location in the United
States or Canada, as applicable, upon 30 Business Days prior written notice to
Agent.

 

8.7.2.                  Insurance of Collateral; Condemnation Proceeds.

 

(a)                                 Each Obligor shall maintain insurance with
respect to the Collateral, covering casualty, hazard, theft, malicious mischief,
flood and other risks, in amounts, with endorsements and with insurers (with a
Best’s Financial Strength Rating of at least A_, unless otherwise approved by
Agent) satisfactory to Agent.  All proceeds under each policy shall be payable
to Agent.  From time to time upon request, Obligors shall deliver to Agent the
originals or certified copies of its insurance policies and updated flood plain
searches.  Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as loss payee; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy.  If any Obligor fails to provide and
pay for any insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Obligors therefor.  Each Obligor agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies.  While no Event of Default exists, Obligors may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent. 
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise such claims.

 

(b)                                 Any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Revolver Agent or to Agent
in accordance with the Intercreditor Agreement.

 

(c)                                  If requested by Obligors in writing within
15 days after Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Term Priority Collateral (as such term is
defined in the Intercreditor Agreement), Obligors may use such proceeds or
awards to repair or replace such Term Priority Collateral (and until so used,
the proceeds shall be held by Revolver Agent or Agent as Cash Collateral) as
long as (i) no Event of Default exists; (ii) such repair or replacement is
undertaken and concluded within 180 days, in accordance with plans reasonably
satisfactory to Agent; (iii) replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens;
(v) Borrowers comply with disbursement procedures for such repair or replacement
as Agent may reasonably require;

 

60

--------------------------------------------------------------------------------


 

and (vi) the aggregate amount of such proceeds or awards from any single
Casualty Event or condemnation does not exceed $250,000.

 

8.7.3.                  Protection of Collateral.  All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral, all Priority Payables and Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by Agent to any Person to realize upon any Collateral, shall be borne and
paid by Obligors.  Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk.

 

8.7.4.                  Defense of Title.  Each Obligor shall defend its title
to Collateral and Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

 

8.8.                            Power of Attorney.  Each Obligor hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Obligor’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section.  Agent, or Agent’s designee, may, without notice and
in either its or an Obligor’s name, but at the cost and expense of Obligors:

 

(a)                                 Endorse an Obligor’s name on any Payment
Item remitted to or deposited in any lockbox or Dominion Account; and

 

(b)                                 During an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to an Obligor, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use an
Obligor’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which an Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Borrower’s obligations under
the Loan Documents.

 

SECTION 9.                                           REPRESENTATIONS AND
WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement and to make available the
Commitments and Loans, each Obligor represents and warrants that:

 

9.1.1.                  Organization and Qualification.  Each Obligor and
Subsidiary (other than any Immaterial Foreign Subsidiary) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation.  Each Obligor and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

9.1.2.                  Power and Authority.  Each Obligor is duly authorized to
execute, deliver and perform its obligations under the Loan Documents.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, except those already
obtained; (b) contravene the Organic Documents of any Obligor; (c) violate or
cause a default under any Applicable Law or Material Contract; or (d) result in
or require the imposition of any Lien (other than Permitted Liens) on any
Obligor’s Property.

 

9.1.3.                  Enforceability.  Each Loan Document is a legal, valid
and binding obligation of each Obligor party thereto, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

9.1.4.                  Capital Structure.  Schedule 9.1.4 shows (a) for each
Obligor and Subsidiary, its name, jurisdiction of organization or formation and
any agreement binding on the holders of its Equity Interests with respect to
such Equity Interests, and (b) for each Subsidiary of the Company, its
authorized and issued Equity Interests and the names of the holders of its
Equity Interests.  Except as disclosed on Schedule 9.1.4, in the five years
preceding the Closing Date, no Obligor or Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination.  Each Obligor has good title to its Equity Interests in
its Subsidiaries, subject only to Permitted Liens, and all such Equity Interests
are duly issued, fully paid and non-assessable.  Except for the Equity Interests
issued under the Company’s 2006 Performance Equity Plan, the Company’s 2012
Incentive Compensation Plan, and inducement grants to new employees approved by
the Compensation Committee of the Company’s Board of Directors, there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary.

 

9.1.5.                  Title to Properties; Priority of Liens.  Each Obligor
and Subsidiary has good and marketable title to (or valid leasehold interests
in) all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens.  Except as
otherwise indicated on Schedule 9.1.5, each Obligor and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  The provisions of the Security
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Security Documents (including the delivery to the
Agent of any pledged securities (as may be required to be delivered pursuant to
the applicable Security Documents together with stock powers or other
appropriate instruments of transfer executed in blank form), are effective to
create in favor of the Agent, for the benefit of the Secured Parties referred to
therein, a legal, valid and enforceable security interest in and first priority
Lien (except for those Permitted Liens that have priority in such Collateral by
operation of law and except as to the ABL Priority Collateral, for the Liens of
the Revolver Agent to the extent provided in the Intercreditor Agreement) on all
right title and interest of the respective Obligors in the Collateral described
therein, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, except (a) as otherwise contemplated hereby or under any
other Loan Documents, and (b) except as to specific items of Collateral as to
which Agent may determine, in consultation with the Borrower Agent, not to
perfect its security interest therein based on the value thereof relative to the
costs of such perfection.

 

9.1.6.                  Accounts.  Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Obligors
with respect thereto.  Obligors warrant, with respect to each Account at the
time it is shown as an Eligible Account in a Revolver Borrowing Base Certificate
and Term Loan Borrowing Base Certificate, that:

 

62

--------------------------------------------------------------------------------


 

(a)                                 it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale, a copy of which has been furnished or is
available to Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Agent’s Lien), defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to Agent and
is not subject to any discount or deduction except discounts and deductions
arising in the Ordinary Course of Business consistent with past practices or
otherwise disclosed in writing to Agent; and it is absolutely owing by the
Account Debtor, without contingency in any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC and/or PPSA, as applicable, the restriction is
ineffective), and the applicable Obligor is the sole payee or remittance party
shown on the invoice;

 

(f)                                   no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Agent hereunder; and

 

(g)                                  to the best of Obligors’ knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Obligor’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

9.1.7.                  Financial Statements.  The consolidated and
consolidating balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Company and Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP
(or in the case of the Canadian Guarantor, GAAP as in effect in Canada, as and
to the extent applicable)(except as otherwise noted therein and, in the case of
unaudited financial statements, subject to the absence of footnotes and normal
year-end adjustments), and fairly present the financial positions and results of
operations of Company and Subsidiaries at the dates and for the periods
indicated.  All projections delivered from time to time to Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time provided, that, with respect to projected
financial information, it being understood and agreed that (a) any financial or
business projections furnished by the Borrowers are subject to significant
uncertainties and contingencies, which may be beyond the control of the
Borrowers, (b) no assurance is given by the Borrowers that the results of such
projections will be realized and (c) the actual results may differ from the
results of such projections and such differences may be material.  Except as
otherwise disclosed by the Company in its filings with the Securities and
Exchange Commission, or any other similar applicable Governmental Authority in
any other applicable jurisdiction, since December 30, 2017, there has been no
change in the business, assets, Properties, liabilities, operations or financial
condition of the Obligors, taken as a whole, that could reasonably be expected
to have a Material Adverse Effect.  No financial statement delivered to Agent or
Lenders at any

 

63

--------------------------------------------------------------------------------


 

time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  The
Obligors, taken as a whole, are Solvent.

 

9.1.8.                  Surety Obligations.  Except as disclosed on Schedule
9.1.8, no Obligor or Subsidiary is obligated as surety or indemnitor under any
bond or other Material Contract that assures payment or performance of any
obligation of any Person, except as permitted hereunder.

 

9.1.9.                  Taxes.  Each Obligor and Subsidiary (other than any
Immaterial Foreign Subsidiary) has filed all federal, state, provincial,
territorial, and other material tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes and Priority Payables upon it, its income and its Properties that
are due and payable, except to the extent being Properly Contested.  The
provision for Taxes on the books of each Obligor and Subsidiary is adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.

 

9.1.10.           Brokers.  Except as disclosed on Schedule 9.1.10, there are no
brokerage commissions, finder’s fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

 

9.1.11.           Intellectual Property. Each Obligor and Subsidiary owns or has
the lawful right to use all Intellectual Property, licenses, permits and other
authorizations reasonably necessary for the conduct of its business as currently
conducted, and does not infringe upon misuse, misappropriate or violate any
rights held by any other Person except for such infringements, misuses,
misappropriations or violations that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Except as disclosed on Schedule 9.1.11, there is no pending or, to any Obligor’s
or Subsidiary’s knowledge, threatened Intellectual Property Claim with respect
to any Obligor, any Subsidiary or any of their Property (including any
Intellectual Property) that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.  Except as disclosed on Schedule
9.1.11, no Obligor or Subsidiary pays or owes any Royalty or other compensation
to any Person with respect to any Intellectual Property.  All Intellectual
Property owned, licensed by, or otherwise subject to any interests of, any
Obligor or Subsidiary is shown on Schedule 9.1.11.

 

9.1.12.           Governmental Approvals.  Each Obligor and Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.  All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Obligors and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

9.1.13.           Compliance with Laws.

 

(a)                                 Each Obligor and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  There have been
(i) no citations, notices of noncompliance or requests for information issued to
any Obligor by the CPSC within the immediately preceding three years other than
those described on Schedule 9.1.13, and (ii) no notices or orders of material
noncompliance issued to any Obligor by any other Governmental
Authority under any Applicable Law.  To the best knowledge of the Obligors, no
Inventory has been produced by Obligors in violation of the FLSA or in violation
of any CPSC Regulations.  The Obligors have current and effective certificates
of compliance for each children’s product and each children’s toy that the
Obligors sell, manufacture or distribute.  The Obligors conduct current testing
of all children’s products and children’s toys that the Obligors sell,
manufacture or distribute in accordance with

 

64

--------------------------------------------------------------------------------


 

Applicable Law.  Except as described on Schedule 9.1.13, there are no pending
or, to the knowledge of the Obligors, threatened (in writing), recalls, or
regulatory actions or investigations by the CPSC with respect to the Obligors or
any of the products or toys that the Obligors sell, manufacture or distribute. 
To the best knowledge of the Obligors, none of the products or toys that the
Obligors sell, manufacture or distribute contains a defect that could create a
substantial product hazard or could create an unreasonable risk of serious
injury or death.  The Obligors have complied in a timely manner with all
reporting requirements under the CPSC Regulations.  To the best knowledge of the
Obligors, the Obligors have not materially misrepresented in any report filed by
the Obligors with the CPSC, the scope of the hazards posed by any toys or
products that the Obligors sell, manufacture or distribute or the numbers of
incidents or injuries that have been caused by or that have been alleged to have
been caused by such toys and products.

 

(b)                           Anti-Terrorism Laws, Etc. Without limiting the
foregoing, no Obligor or, to the knowledge of the Borrowers, any of their
respective Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, any of the prohibitions set forth in
any Anti-Terrorism Law, or (iii) is a Blocked Person. No Obligor or, to the
knowledge of the Borrowers, any of their respective Affiliates (x) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti- Terrorism Law.

 

(c)                            Anti-Corruption Laws, Etc. No Obligor or, to the
knowledge of the Borrowers, any of their respective Affiliates or any officer,
director, or employee, or agent, representative, sales intermediary of such
Person, in each case, acting on behalf of any Obligor or any of its Restricted
Subsidiaries in violation of any applicable Anti-Corruption Law. None of the
Obligors or any of their Affiliates has been convicted of violating any
Anti-Corruption Laws or subjected to any investigation by a Governmental
Authority for violation of any applicable Anti-Corruption Laws. There is no
material suit, litigation, arbitration, claim, audit, action, proceeding or
investigation pending or, to the knowledge of any executive officer of the
Borrowers, threatened (in writing) against or affecting the Obligors or any of
their Affiliates related to any applicable Anti-Corruption Law, before or by any
Governmental Authority. None of the Obligors has conducted or initiated any
internal investigation or made a voluntary, directed, or involuntary disclosure
to any Governmental Authority with respect to any alleged act or omission
arising under or relating to any noncompliance with any Anti-Corruption Law. In
the three (3) years prior to the Closing Date, none of the Obligors has received
any written notice, request or citation for any actual or potential
noncompliance with any of the foregoing.

 

9.1.14.           Compliance with Environmental Laws.  Except with respect to
any matters that, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect and disclosed on Schedule
9.1.14, no Obligor’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state, provincial, municipal or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  No Obligor or Subsidiary has received any Environmental Notice.  No
Obligor or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, except where such
liability could not reasonably be expected to result in a Material Adverse
Effect.

 

9.1.15.           Burdensome Contracts.  No Obligor or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15.  No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

 

65

--------------------------------------------------------------------------------


 

9.1.16.           Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
in writing against any Obligor or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Obligor or Subsidiary.  Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000).  No Obligor or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.

 

9.1.17.           No Defaults.  No event or circumstance has occurred or exists
that constitutes a Default or Event of Default.  No Obligor or Subsidiary is in
default, and, to the knowledge of the Obligors and each of their Subsidiaries,
no event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a material default, under any Material
Contract or in the payment of any Borrowed Money in excess of $500,000.  To the
best knowledge of the Obligors, there is no basis upon which any party (other
than an Obligor or Subsidiary) could terminate a Material Contract prior to its
scheduled termination date.

 

9.1.18.           ERISA.  Except as disclosed on Schedule 9.1.18:

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal
and state laws.  Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of, such qualification.  Each Obligor and ERISA
Affiliate has met all applicable requirements under the Code, ERISA and the
Pension Protection Act of 2006, and no application for a waiver of the minimum
funding standards or an extension of any amortization period has been made with
respect to any Plan.

 

(b)                                 There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
in or could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Obligor or ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation date
for any Pension Plan or Multiemployer Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%, and no
Obligor or ERISA Affiliate knows of any fact or circumstance that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of such date.

 

(d)                                 With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such

 

66

--------------------------------------------------------------------------------


 

Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and (iii) it has been registered as required and
has been maintained in good standing with applicable regulatory authorities.

 

(e)                                  (i) each Obligor is in compliance with the
requirements of the PBA and other Applicable Laws with respect to each Canadian
Pension Plan, except where the failure to so comply would not have a Material
Adverse Effect, (ii) to the knowledge of the Obligors, no fact or situation
exists that may reasonably be expected to adversely affect the registered status
any Canadian Pension Plan which could reasonably be expected to result in a
Material Adverse Effect, (iii) no Obligor maintains, sponsors or contributes to
any Canadian Defined Benefit Pension Plan other than those consented to pursuant
to Section 10.2.18 hereof, (iv) no Termination Event has occurred in respect of
which a Canadian Priority Payables Reserve has not been taken; (v) no Lien has
arisen in respect of Obligors or their property in connection with any Canadian
Pension Plan (save for contribution amounts not yet due) which could reasonably
be expected to result in a Material Adverse Effect; and (vi) all required
contributions of any Obligor to each Canadian Pension Plan have been made when
due under Applicable Laws (except for contributions, the outstanding status of
which cannot be reasonably expected to result in a Material Adverse Effect).

 

(f)                                   Neither SI UK nor any of its Subsidiaries
is or has at any time been (i) an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Schemes Act 1993);
or (ii) “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the Pensions Act 2004) such an employer.

 

9.1.19.           Trade Relations.  Except as set forth on the Company’s filings
with the Securities and Exchange Commission, there exists no actual or
threatened (in writing) termination, limitation or modification of any business
relationship between any Obligor or Subsidiary and any customer or supplier, or
any group of customers or suppliers, who individually or in the aggregate are
material to the business of such Obligor or Subsidiary.  There exists no
condition or circumstance that could reasonably be expected to materially impair
the ability of any Obligor or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Closing Date.

 

9.1.20.           Labor Relations.  Except as described on Schedule 9.1.20, no
Obligor or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement (other than design
services consulting agreements and other consulting agreements that have been
disclosed to Agent).  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, there
are no material grievances, disputes or controversies with any union or other
organization of any Obligor’s or Subsidiary’s employees, or, to any Obligor’s
knowledge, any asserted or threatened strikes, work stoppages or demands for
collective bargaining.

 

9.1.21.           Payable Practices.  No Obligor or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

 

9.1.22.           Not a Regulated Entity.  No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

 

9.1.23.           Margin Stock.  No Obligor or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Loan
proceeds or Letters of Credit will be used by Obligors to purchase or carry, or
to

 

67

--------------------------------------------------------------------------------


 

reduce or refinance any Debt incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U or X of the Board of
Governors.

 

9.1.24.           OFAC.  None of (i) Borrower, Subsidiary or any director,
officer, or employee, or (ii) to the knowledge of the Borrower, any agent,
affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction.

 

9.1.25.           Beneficial Ownership Certification.  As of the Closing Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

9.1.26.           Centre of Main Interests and Establishments.  For the purposes
of regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast)
(the “Regulation”), each of the UK Guarantors’ centre of main interest (as that
term is used in Article 3(l) of the Regulation) is situated in its jurisdiction
of incorporation and none of them have an “establishment” (as that term is used
in Article 2(10) of the Regulation) in any other jurisdiction.

 

9.1.27.           EEA Financial Institutions.  No Obligor is an EEA Financial
Institution.

 

9.2.                            Complete Disclosure.  No Loan Document contains
any untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not materially misleading.  There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10.                                    COVENANTS AND CONTINUING
AGREEMENTS

 

10.1.                     Affirmative Covenants.  As long as any Commitments or
Obligations are outstanding, each Obligor shall, and shall cause each Subsidiary
to:

 

10.1.1.           Inspections; Appraisals.

 

(a)                                 Permit Agent from time to time, subject
(except when an Event of Default exists) to reasonable notice and normal
business hours, to visit and inspect the Properties of any Obligor or
Subsidiary, inspect, audit and make extracts from any Obligor’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Obligor’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations.  Lenders may participate
in any such visit or inspection, at their own expense.  Neither Agent nor any
Lender shall have any duty to any Obligor to make any inspection, nor to share
any results of any inspection, appraisal or report with any Obligor.  Obligors
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Obligors shall not be entitled to rely upon
them.  This Section 10.1.1(a) shall not apply to Immaterial Foreign Subsidiaries
unless an Event of Default has occurred and is continuing.

 

(b)                                 Upon the request of the Agent after
reasonable prior notice, permit the Agent or professionals (including investment
bankers, consultants, accountants and lawyers) retained by the Agent to conduct
field examinations and other evaluations, including, without limitation, of
(1) the Borrower Agent’s practices in the computation of the Revolver Borrowing
Base and Term Loan Borrowing Base, (2) the assets included in the Revolver
Borrowing Base and Term Loan Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (3) the Obligors’ business plan and cash flows; provided, that so
long as Revolver Agent conducts field examinations and Inventory appraisals at
the times and with the frequency provided in the Revolver Loan Agreement, and
thereafter promptly provides Agent with copies of such examinations and
appraisals, then Agent shall not conduct its own field examinations and/or
appraisals of Inventory (it being understood

 

68

--------------------------------------------------------------------------------


 

and agreed that the Agent and Lenders shall receive and may rely on any such
appraisals conducted pursuant to the Revolver Loan Agreement); provided, further
in the event Revolver Agent fails to conduct field examinations and Inventory
appraisals at the times and with the frequency provided in the Revolver Loan
Agreement, and/or fails to promptly provide Agent with copies of such
examinations and appraisals, then Agent shall be permitted to conduct its own
field examinations and/or appraisals of Inventory (in each case subject to the
Intercreditor Agreement).  Borrowers further agree to pay Agent’s then standard
charges for examination activities, including the standard charges of Agent’s
internal examination and appraisal groups, as well as the reasonable and
documented charges of any third party used for such purposes. Borrowers shall
also reimburse Agent for all reasonable charges, costs and expenses of Agent in
connection with the conduct of independent third party appraisals of Term
Priority Collateral, as follows: two (2) Intellectual Property appraisals per
Loan Year, and two (2) Equipment appraisals per Loan Year; provided, however,
that during any Increased Field Exam/Appraisal Period, the Borrowers shall
reimburse Agent for up to: three (3) appraisals of Intellectual Property, and
three (3) appraisals of Equipment per Loan Year, and (ii) if a field examination
or appraisal is initiated during an Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to any such
limits.  Notwithstanding the foregoing, in addition to the field examinations
and appraisals described above, the Agent may have additional field examinations
and appraisals conducted (x) as it in its discretion deems necessary or
appropriate at its own expense, and (y) if required by Law or if an Event of
Default shall have occurred and be continuing, at the Borrowers’ expense. No
calculation of the Revolver Borrowing Base shall include Collateral acquired in
a Permitted Acquisition or otherwise outside the Ordinary Course of Business
until completion of applicable field examinations and appraisals reasonably
satisfactory to Agent.

 

10.1.2.           Financial and Other Information.  Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Agent and Lenders:

 

(a)                                 as soon as available, and in any event
within 90 days after the close of each Fiscal Year, balance sheets as of the end
of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on consolidated and consolidating
bases for Obligors and Subsidiaries, which consolidated statements shall be
audited and certified (without qualification except to the extent any
qualification results solely from a current maturity of any Indebtedness) by a
firm of independent certified public accountants of recognized standing selected
by Borrowers and reasonably acceptable to Agent, it being agreed that RSM US,
LLP is acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
reasonably acceptable to Agent;

 

(b)                                 as soon as available, and in any event
within 45 days after the end of each Fiscal Quarter ending thereafter, unaudited
balance sheets as of the end of such quarter and the related statements of
income and cash flow for such Fiscal Quarter and for the portion of the Fiscal
Year then elapsed, on consolidated and, to the extent applicable, consolidating
bases for Obligors and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by a Senior
Officer of Obligors as prepared in accordance with GAAP and fairly presenting in
all material respects the financial position and results of operations for such
Fiscal Quarter and period, subject to normal year-end adjustments and the
absence of footnotes;

 

(c)                                  as soon as available, and in any event
within 30 days after the end of each month, unaudited balance sheets as of the
end of the most recent Fiscal Month and the related statements of income and
cash flow for such Fiscal Month and for the portion of the Fiscal Year then
elapsed, on consolidated and, to the extent applicable, consolidating bases for
Obligors and Subsidiaries, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections (i) delivered to Agent
in the course of its pre-Closing Date underwriting, and (ii) delivered following
the Closing Date pursuant to Section 10.1.2(f) of this Agreement, (B) the
corresponding Fiscal Month of the previous

 

69

--------------------------------------------------------------------------------


 

Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a Senior
Officer of the Borrower Agent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower Agent
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(d)                                 concurrently with delivery of financial
statements under clauses (a), (b) and (c) above, or more frequently if requested
by Agent while a Default or Event of Default exists, a Compliance Certificate
executed by the chief financial officer of Borrower Agent (for the avoidance of
doubt, regardless of whether a Financial Covenant Testing Period shall be in
effect, Obligors shall be required to deliver a Compliance Certificate
concurrently with the delivery of all financial statements under clauses (a),
(b) and (c) above, which Compliance Certificate shall contain a detailed
calculation of the EBITDA and the Fixed Charge Coverage Ratio as of the Fiscal
Month most recently ended, which calculation shall be deemed to have been
provided solely for informational purposes if a Financial Covenant Testing
Period shall not be in effect at such time);

 

(e)                                  concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to any Obligor(s) by their accountants in connection
with such financial statements;

 

(f)                                   as soon as available, but in any event no
later than thirty (30) days after the last day of each Fiscal Year, projections
of Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for such Fiscal Year, on a Fiscal Month by Fiscal Month basis;

 

(g)                                  at Agent’s request, a listing of each
Obligor’s trade payables, specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form reasonably satisfactory to Agent;

 

(h)                                 promptly after the sending or filing
thereof, copies of any proxy statements, financial statements or reports that
any Borrower has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by a Borrower to the public
concerning material changes to or developments in the business of such Borrower;

 

(i)                                     promptly after the sending or filing
thereof, copies of any annual report to be filed in connection with each Plan
and, on the request of the Agent, the most recently filed actuarial valuation
report in respect of a Canadian Defined Benefit Pension Plan;

 

(j)                                    as soon as available an in any event with
30 days after the end of each month, a written report containing an analysis by
management of the financial results of most recent Fiscal Month;

 

(k)                                 as soon as available, but in any event
within thirty (30) days after the end of each Fiscal Year, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Obligor and containing such additional information as the Agent, or any Lender
through the Agent, may reasonably specify;

 

(l)                                     promptly upon receipt, copies of any
notices and documents received in connection with the Revolver Debt Documents;
and

 

(m)                             such other reports and information (financial or
otherwise) as Agent may reasonably request from time to time in connection with
any Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.

 

70

--------------------------------------------------------------------------------


 

10.1.3.           Notices.  Notify Agent and Lenders in writing, promptly, and
in any event within two Business Days, after an Obligor’s obtaining knowledge
thereof, of any of the following that affects an Obligor:  (a) the threat in
writing or commencement of any proceeding or investigation, whether or not
covered by insurance, if an adverse determination could have a Material Adverse
Effect; (b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; (c) any material default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $1,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation (in writing) of
any Applicable Law (including ERISA, OSHA, FLSA or any Environmental Laws), if
an adverse resolution could have a Material Adverse Effect; (h) any
Environmental Release which could reasonably be expected to have a Material
Adverse Effect, by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the occurrence of any ERISA
Event or Termination Event; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; (k) any opening of a new
office or place of business, at least 30 days prior to such opening; (l) the
threat (in writing) or commencement of any regulatory action or investigation by
the CPSC with respect to any Obligor or with respect to any product or toy sold,
manufactured or distributed by any Obligor; (m) the receipt by any Obligor of
any Epidemiological Report, the posting of any notice on SaferProducts.gov, or
request for information issued to any Obligor by the CPSC, all with respect to
any product or toy sold, manufactured or distributed by any Obligor; (n) the
commencement of any voluntary or involuntary recall of any product or toy that
the Obligors sell, manufacture or distribute; (o) of any material change in
accounting policies or financial reporting practices by any Obligor(s); (p) the
filing and/or the enforcement against the Obligors of any Lien for unpaid Taxes
or Priority Payables that in the aggregate for all such occurrences exceed
$1,000,000; (q) any sale, disposition, or abandonment of any Intellectual
Property and/or Equipment, including any such sale, disposition, or abandonment
that constitutes a Permitted Asset Disposition hereunder; (r) any sale or
transfer of Equity Interest that would constitute a Change of Control under
clause (a), (c), (d) or (e) of the definition of Change of Control not less than
thirty (30) days prior to the consummation of such sale or transfer, (s) any
sale or transfer of a material portion of the assets of any Subsidiary that
would constitute a Change of Control under clause (f) of the definition of
Change of Control not less than thirty (30) days prior to the consummation of
such sale or transfer, (t) any loss, theft, damage or destruction of any Term
Priority Collateral in the amount of $50,000 in any single occurrence or
$200,000 in the aggregate until the Term Loan Closing Date.

 

Each notice pursuant to this Section 10.1.3 shall be accompanied by a statement
of a Senior Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrower Agent has
taken and proposes to take with respect thereto. Each notice pursuant to this
Section 10.1.3 shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

10.1.4.           Landlord and Storage Agreements.  Upon request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral.

 

10.1.5.           Compliance with Laws.  Comply with all Applicable Laws,
including ERISA, PBA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws,
Anti-Corruption Laws, OFAC, CPSC Regulations and laws regarding collection and
payment of Taxes, and maintain all Governmental Approvals necessary to the
ownership of its Properties or conduct of its business, unless failure to comply
(other than failure to comply with Anti-Terrorism Laws, Anti-Corruption Laws, or
OFAC) or maintain could not reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, if any Environmental
Release, which could reasonably be expected to have a Material Adverse Effect,
occurs at or on any Properties of any Obligor or Subsidiary, it shall act
promptly and

 

71

--------------------------------------------------------------------------------


 

diligently to investigate and report to Agent and all appropriate Governmental
Authorities the extent of, and to make appropriate remedial action to eliminate,
such Environmental Release, whether or not directed to do so by any Governmental
Authority.  Maintain adequate testing and other procedures to ensure the safety
of all products and toys that the Obligors sell, manufacture or distribute.

 

10.1.6.           Taxes.  Pay and discharge all Priority Payables and Taxes
prior to the date on which they become delinquent or penalties attach, unless
such Taxes are being Properly Contested.

 

10.1.7.           Insurance.  In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A-, unless otherwise approved by Agent) reasonably satisfactory to
Agent, (a) with respect to the Properties and business of Obligors and
Subsidiaries (other than the Immaterial Foreign Subsidiaries) of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $20,000,000, with
deductibles and subject to an insurance assignment reasonably satisfactory to
Agent, which shall provide for the proceeds of business interruption insurance
to be payable to Agent for application to the Obligations.

 

10.1.8.           Licenses.  Keep each License which constitutes a Material
Contract affecting any Collateral (including the manufacture, distribution or
disposition of Inventory) or any other material Property of Obligors and
Subsidiaries, including any Intellectual Property, in full force and effect;
promptly notify Agent of any proposed modification to any such License, or entry
into any new License which constitutes a Material Contract, in each case at
least 30 days prior to its effective date; pay all Royalties when due; and
notify Agent of any material default or breach asserted in writing by any Person
to have occurred under any License which constitutes a Material Contract.

 

10.1.9.           Future Subsidiaries.  Promptly (not later than 5 Business
Days) notify Agent upon any Person becoming a Subsidiary and, if such Person is
not a Foreign Subsidiary (other than a Foreign Subsidiary that is no longer
designated a Immaterial Foreign Subsidiary), cause it to guaranty the
Obligations in a manner satisfactory to Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent on all assets of
such Person, including delivery of such legal opinions, in form and substance
reasonably satisfactory to Agent, as it shall deem appropriate.

 

10.1.10.    UK Pension Schemes.  Ensure that neither SI UK nor any of its
Subsidiaries is or has been at any time an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in sections 38 or 43 of the Pensions Act 2004) such an employer.

 

10.1.11.    Ongoing Obligation. Promptly following any request therefor, provide
information and documentation reasonably requested by the Agent or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

 

10.1.12.    People with Significant Control regime.  The Company and its
Subsidiaries shall (a) within the relevant timeframe, comply with any notice it
receives pursuant to Part 21A of the Companies Act 2005 from any company
incorporated in the United Kingdom whose shares are subject of a Lien in favor
of the Agent, and (b) promptly (not later than 5 Business Days) provide the
Agent with a copy of that notice.

 

10.1.13.    Centre of Main Interests.  Each UK Guarantor shall maintain its
centre of main interests in England and Wales for the purposes of the
Regulation.

 

72

--------------------------------------------------------------------------------


 

10.1.14.    Actions Regarding Intellectual Property. If any Event of Default
shall have occurred and be continuing, within five (5) Business Days of written
notice thereafter from Agent, each Obligor shall make available to Agent, to the
extent within such Obligor’s power and authority, such personnel in such
Obligor’s employ on the date of the Event of Default as Agent may reasonably
designate to permit such Obligor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Obligor under
the registered Patents, Trademarks and/or Copyrights, and such Persons shall be
available to perform their prior functions on Agent’s behalf.

 

10.1.15.    Maintenance of Term Loan Push Down Reserve. At any time the
aggregate principal balance of the Term Loans exceeds the Term Loan Borrowing
Base, the Borrowers shall take such steps as shall be required under Section 3.9
of the Intercreditor Agreement, including, without limitation, delivery of such
Revolver Borrowing Base Certificate(s) and Term Loan Borrowing Base
Certificate(s) as may be required by the Revolver Agent and the Agent, to enable
the Revolver Agent to implement and maintain the Term Loan Push Down Reserve.

 

10.1.16.    Lender Meetings.  At the request of Agent or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of the Required Lenders, by conference call;
including conduct a meeting within sixty (60) days after the receipt by Agent of
the audited financial statements pursuant to Section 10.1.2 for the then most
recently ended Fiscal Year of Borrower Agent or on such other date as the
Required Lenders and Borrower Agent may agree) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed the financial results of
the previous Fiscal Year and the financial condition of the Borrower Agent and
its Subsidiaries and the projections presented for the current Fiscal Year of
Borrower Agent and its Subsidiaries.

 

10.2.                     Negative Covenants.  As long as any Commitments or
Obligations are outstanding, each Obligor shall not and shall not permit any
Subsidiary (other than Foreign Subsidiaries) to:

 

10.2.1.           Permitted Debt.  Create, incur, guarantee or suffer to exist
any Debt, except:

 

(a)                                 the Obligations;

 

(b)                                 the Revolver Debt so long as the principal
amount thereunder does not exceed the Maximum ABL Facility Amount (as defined in
the Intercreditor Agreement), subject to the limitations set forth in the
Intercreditor Agreement;

 

(c)                                  Permitted Purchase Money Debt and
obligations with respect to Capital Leases so long as the aggregate amount
outstanding under this clause (c) does not exceed $2,500,000 at any time;

 

(d)                                 Borrowed Money listed on Schedule 10.2.1
(other than the Obligations, Subordinated Debt and Permitted Purchase Money
Debt), but only to the extent outstanding on the Closing Date and not satisfied
with proceeds of Loans funded on the Closing Date;

 

(e)                                  Debt with respect to Bank Products incurred
in the ordinary course of business;

 

(f)                                   Debt that is in existence when a Person
becomes a Subsidiary or that is secured by an asset when acquired by a Borrower
or Subsidiary, as long as such Debt was not incurred in contemplation of such
Person becoming a Subsidiary or such acquisition, and does not exceed $1,000,000
in the aggregate at any time;

 

(g)                                  Permitted Contingent Obligations;

 

(h)                                 Refinancing Debt as long as each Refinancing
Condition is satisfied;

 

73

--------------------------------------------------------------------------------


 

(i)                                     Subordinated Debt;

 

(j)                                    Debt of the Obligors owing to any
Subsidiary and of any Subsidiary owing to an Obligor or any other Subsidiary;
provided, that any such Debt that is owed by a Subsidiary that is not an Obligor
shall be subject to Sections 10.2.5 and 10.2.7;

 

(k)                                 Debt owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person)
providing workers’ compensation, health, disability or other employee benefits
or property, casualty, liability insurance, self-insurance, pursuant to
reimbursement or indemnification obligations to such Person or to finance
insurance premiums, in each case incurred in the Ordinary Course of Business;

 

(l)                                     Debt consisting of cash earnout
obligations owed to the seller of any business or assets acquired in a Permitted
Acquisition; provided that the aggregate amount of Debt outstanding at any one
time permitted under this Section 10.2.1(l) shall not exceed $1,500,000; and

 

(m)                             Debt that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
$1,000,000 in the aggregate at any time.

 

For purposes of determining compliance with this Section 10.2.1, in the event
that an item of Debt (or any portion thereof, but excluding any Indebtedness
incurred pursuant to Section 10.2.1(a) at any time meets the criteria of more
than one of the categories described above in Section 10.2.1, the Borrower, in
its sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such item of Debt (or any portion thereof) and shall only be
required to include the amount and type of such Debt in one of the above
clauses.  Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
interest, premium, fees or expenses, in the form of additional Debt (in each
case so long as such additional Debt is in the same form and on the same terms
as the Debt to which such payment relates) shall not be deemed to be an
incurrence of Debt for purposes of this Section 10.2.1.

 

10.2.2.           Permitted Liens.  Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):

 

(a)                                 Liens in favor of Agent;

 

(b)                                 Liens in favor of the Revolver Loan Agent
securing the Revolver Debt to the extent such Liens are subject to the
Intercreditor Agreement;

 

(c)                                  Purchase Money Liens securing Permitted
Purchase Money Debt;

 

(d)                                 Liens for Taxes not yet overdue or being
Properly Contested;

 

(e)                                  inchoate statutory Liens (other than Liens
for Priority Payables, Taxes or imposed under ERISA) arising in the Ordinary
Course of Business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary;

 

(f)                                   Liens incurred or deposits made in the
Ordinary Course of Business to secure the performance of tenders, bids, leases,
contracts (except those relating to Borrowed Money), statutory obligations and
other similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to Agent’s
Liens;

 

74

--------------------------------------------------------------------------------


 

(g)                                  Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(h)                                 Liens arising by virtue of a judgment or
judicial order against any Borrower or Subsidiary, or any Property of a Borrower
or Subsidiary, as long as such Liens do not give rise to a Default or an Event
of Default hereunder and are being Properly Contested;

 

(i)                                     easements, rights-of-way, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on Real Estate, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business;

 

(j)                                    normal and customary rights of setoff
upon deposits in favor of depository institutions, and Liens of a collecting
bank on Payment Items in the course of collection;

 

(k)                                 Liens securing Debt permitted by
Section 10.2.1(c) so long as such Lien does not cover more than the property
subject to such Capital Lease;

 

(l)                                     with respect to any Collateral covered
by the UK Security Agreements, any Security (as such term is defined in the UK
Security Agreements) arising solely by operation of law or in the ordinary
course of trading securing amounts not more than 30 days overdue and not arising
as a result of any default or omission of an Obligor or its Subsidiaries;

 

(m)                             statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by Applicable Law
in the Ordinary Course of Business for amounts not yet due or which are being
Properly Contested;

 

(n)                                 pledges and deposits made in the Ordinary
Course of Business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(o)                                 any Lien existing on any property or asset
(other than Accounts or Inventory in favor of the Revolver Agent) prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that became or becomes a Subsidiary after the
Closing Date prior to the time such Person became or becomes a Subsidiary;
provided, that (i) such Lien is not created in contemplation of such acquisition
or such Person becoming a Subsidiary as the case may be, (ii) such Lien shall
not apply to any other property or asset of the Borrower or any Obligor (other
than any replacements of such property or assets and additions and accessions
thereto, after-acquired property subject to a Lien securing Debt and other
obligations incurred prior to such time and which Debt and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired property, and the proceeds and the products thereof and
customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender), (iii) such Lien shall secure only those obligations and unused
commitments (and to the extent such obligations and commitments constitute Debt,
such Debt is permitted hereunder) that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof so long as the principal
amount of such extensions, renewals and replacements does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such extended, renewed or replaced Debt)
and premium payable by the terms of such obligations thereon and fees and
expenses associated therewith) and (iv) the Debt secured by such Lien is
incurred pursuant to and in accordance with the terms of Section 10.2.1(f);

 

(p)                                 Liens representing (i) any interest or title
of a licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement, (ii) any Lien or restriction that the

 

75

--------------------------------------------------------------------------------


 

interest or title of such lessor, licensor, sublessor or sublicensor may be
subject to, or (iii) the interest of a licensee, lessee, sublicensee or
sublessee arising by virtue of being granted a license or lease permitted by
this Agreement, in each case not interfering in any material respect with the
ordinary conduct of the business of the Borrowers and the Subsidiaries, taken as
a whole;

 

(q)                                 any Lien in connection with debt permitted
under Section 10.2.1(h);

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into in the Ordinary Course of Business;

 

(s)                                   the filing of UCC financing statements
solely as a precautionary measure or required notice in connection with
operating leases or consignment of goods;

 

(t)                                    Liens not otherwise permitted by this
Section10.2.2 to the extent that the aggregate outstanding amount of the
obligations secured thereby at any time outstanding does not exceed $500,000;

 

(u)                                 Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods;

 

(v)                                 Liens of bailees in the Ordinary Course of
Business;

 

(w)                               utility and similar deposits in the Ordinary
Course of Business;

 

(x)                                 non-exclusive licenses and sublicenses
granted by a Borrower or any of its Subsidiaries and leases and subleases by a
Borrower or any Subsidiary to third parties in the Ordinary Course of Business
not interfering with the business of a Borrower or any of its Subsidiaries; and

 

(y)                                 existing Liens shown on Schedule 10.2.2.

 

For purposes of determining compliance with this Section 10.2.2, (x) a Lien need
not be incurred solely by reference to one category of Liens described above but
may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category) and (y) in
the event that a Lien (or any portion thereof) meets the criteria of one or more
of such categories of Liens described above, the Borrowers, in their sole
discretion, may classify or may subsequently reclassify at any time such Lien
(or any portion thereof) in any manner that complies with this covenant.

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document (including any provision for, reference to, or
acknowledgement of, any Lien or Permitted Lien), nothing herein and no approval
by the Agent or any Lender of any Lien or Permitted Lien (whether such approval
is oral or in writing) shall be construed as or deemed to constitute a
subordination by the Agent or such Lender of any security interest or other
right, interest or Lien in or to the Collateral or any part thereof in favor of
any Lien or Permitted Lien or any holder of any Lien or Permitted Lien.

 

10.2.3.           [Intentionally Deleted].

 

10.2.4.           Distributions; Upstream Payments.  Other than with respect to
Upstream Payments, (a) prior to the third anniversary of the Closing Date,
declare or make, directly or indirectly, any Permitted Restricted Payment (or
enter into any agreement which obligates any Borrower or Subsidiary to make any
Permitted Restricted Payment unless such agreement is conditioned upon either
obtaining the consent of the Agent and Required Lenders to such transaction or
the payment in full of the Obligations upon the making of such Permitted
Restricted Payment); or create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, or (b) following
the third anniversary of the Closing Date, declare or make any Distributions,
except Permitted Restricted

 

76

--------------------------------------------------------------------------------


 

Payments; or create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment, except for restrictions
under the Loan Documents, under Applicable Law or in effect on the Closing Date
as shown on Schedule 9.1.15.

 

10.2.5.           Restricted Investments.  Make any Restricted Investment.

 

10.2.6.           Disposition of Assets.  Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to a Borrower.

 

10.2.7.           Loans.  Make any loans or advances, except (a) to officers,
directors, partners and employees of the Obligors in the Ordinary Course of
Business in an amount greater than $200,000 to any individual at any time or in
an aggregate amount greater than $500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) as long as no
Default or Event of Default exists, intercompany loans by an Obligor to another
Obligor, provided that intercompany loans from the US Borrowers (i) to the
Canadian Guarantors shall not exceed $500,000 in the aggregate at any time and
(ii) to the UK Guarantors shall not exceed $1,000,000 in the aggregate at any
time.

 

10.2.8.           Restrictions on Payment of Certain Debt.  Except in connection
with any Refinancing permitted under Section 10.2.1, make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations or the
Revolver Debt, subject in all respects tot eh terms of the Intercreditor
Agreement) prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date (or as amended thereafter with the consent of Agent).

 

10.2.9.           Fundamental Changes.  (a) Change its name or conduct business
under any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization, without, in the
case of any such change described in this clause (a), providing not less than
ten (10) days prior written notice to Agent, (b) liquidate, wind up its affairs
or dissolve itself; or (c) merge, combine or consolidate with any Person,
whether in a single transaction or in a series of related transactions, except
for (i) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into a Borrower; or (ii) Permitted Acquisitions.

 

10.2.10.    Subsidiaries.  Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit
any existing Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.

 

10.2.11.    Organic Documents.  Amend, modify or otherwise change any of its
Organic Documents in any manner adverse to the Lenders, except in connection
with either a rights distribution by the Company or a transaction permitted
under Section 10.2.9.

 

10.2.12.    Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Obligors and
Subsidiaries.

 

10.2.13.    Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

77

--------------------------------------------------------------------------------


 

10.2.14.    Restrictive Agreements.  Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; and
(b) following the Closing Date, subject to Agent’s prior consent.

 

10.2.15.    Hedging Agreements.  Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

10.2.16.    Conduct of Business.  Engage in any business, other than (i) the
businesses conducted by the Obligors on the Closing Date and activities
incidental or supplemental thereto, and (ii) businesses similar to the business
conducted by the Obligors on the Closing Date or other businesses approved by
Agent in its Permitted Discretion.  This Section 10.2.16 shall not apply to
Immaterial Foreign Subsidiaries.

 

10.2.17.    Affiliate Transactions.  Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and payment of customary directors’ fees and
indemnities; (c) transactions solely among Obligors; (d) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on Schedule
10.2.17; and (e) intercompany loans permitted under Section 10.2.7, and
(f) subject to Agent’s prior consent (such consent not to be unreasonably
withheld, denied delayed, or conditioned), transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms and which are no
less favorable than would be obtained in a comparable arm’s length transaction
with a non-Affiliate.

 

10.2.18.    Plans.  Become party to (including by way of acquisition of any
Person), without the consent of the Agent (acting reasonably), any Multiemployer
Plan, Canadian Defined Benefit Pension Plan or Foreign Plan, other than any in
existence on the Closing Date.

 

10.2.19.    Amendments to Revolver Debt and Subordinated Debt.  (a) Amend,
restate, supplement or otherwise modify the Revolver Loan Agreement (or any
document or instrument executed in connection therewith)  if such amendment,
restatement, supplement or other modification would not be permitted under the
Intercreditor Agreement or (b) amend, restate, supplement or otherwise modify
any document, instrument or agreement relating to the Subordinated Debt, if such
modification (i) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (ii) accelerates the date on which
any installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (iii) shortens the final maturity date
or otherwise accelerates amortization; (iv) increases the interest rate;
(v) materially increases or adds any fees or charges; (vi) modifies any covenant
in a manner or adds any representation, covenant or default that is more onerous
or restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders; or
(vii) results in the Obligations not being fully benefited by the subordination
provisions thereof.

 

10.3.                     Financial Covenants.

 

10.3.1.           Fixed Charge Coverage Ratio.  If a Financial Covenant Testing
Period shall be continuing, Obligors and their Subsidiaries shall maintain a
Fixed Charge Coverage Ratio as of the last day of each Fiscal Month, commencing
on the first day of such Financial Covenant Testing Period and continuing until
such Financial Covenant Testing Period shall no longer be continuing, for each
period of twelve consecutive Fiscal Months then most recently ended, of at least
1.00 to 1.00.

 

10.4.                     Restrictions on Activities of Company.  Obligors
covenant and agree that Company shall not (i) hold any assets other than the
Equity Interests of SI USA, SI UK or SI Asia and cash and Cash Equivalents,
(ii) have any material liabilities other than liabilities under the Loan
Documents, tax liabilities in the Ordinary Course of Business, liabilities under
employment agreements and written

 

78

--------------------------------------------------------------------------------


 

employment arrangements, and corporate, administrative and operating expenses in
the Ordinary Course of Business, or (iii) engage in any business other than
owning the Equity Interests of SI USA and activities incidental to such
ownership, acting as a co-borrower in respect of the Obligations hereunder, and
granting to Agent for the benefit of Lenders, security interests in and Liens
upon its assets pursuant to the Security Documents to which it is a party.

 

10.5.                     Restrictions on Activities of Foreign Subsidiaries. 
Obligors covenant and agree that (a) no Obligor shall guaranty any liabilities
or obligations of any Foreign Subsidiary; (b) no Obligor shall make any
Investment in, or transfer any properties or assets to, any Foreign Subsidiary,
other than as permitted under Sections 10.2.5 and 10.2.17; (c) no Foreign
Subsidiary shall create or suffer to exist any encumbrance or restriction on the
ability of a Subsidiary to make any Upstream Payment, except for restrictions
under the Loan Documents, under Applicable Law or in effect on the Closing Date
as shown on Schedule 9.1.15 and (d) the aggregate outstanding Debt owed by
Foreign Subsidiaries (excluding Debt owed to Obligors that is permitted under
Section 10.2.7) shall not at any time exceed the foreign currency equivalent of
$250,000. Obligors further agree if the total gross revenues of Born Free
Holdings Ltd. shall at any time exceed $250,000, then the Borrowers shall
promptly re-designate such Foreign Subsidiary as no longer constituting an
Immaterial Foreign Subsidiary by written notice to Agent (following such
re-designation the provisions of Sections 7 and 10.1.9 shall thereafter be
applicable to such Foreign Subsidiary).

 

SECTION 11.                                    EVENTS OF DEFAULT; REMEDIES ON
DEFAULT

 

11.1.                     Events of Default.  Each of the following shall be an
“Event of Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

 

(a)                                 Any Obligor fails to pay (i) its Obligations
under the Loan Documents constituting principal, interest, or any fees payable
under Section 3.2.3 when due (whether at stated maturity, on demand, upon
acceleration or otherwise) or (ii) solely with respect to any Obligations not
constituting principal, interest, or any fees payable under Section 3.2.3;

 

(b)                                 Any representation, warranty or other
written statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given;

 

(c)                                  An Obligor breaches or fail to perform any
covenant contained in Section 7.4, 8.1, 8.2.4, 8.2.5, 8.5, 8.6, 8.7.2,
10.1.1(a) or (b), 10.1.2, 10.1.3, 10.1.6, 10.2 or 10.3;

 

(d)                                 An Obligor breaches or fails to perform any
other covenant contained in any Loan Documents, and such breach or failure is
not cured within 20 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor;

 

(e)                                  A Guarantor repudiates, revokes or attempts
to revoke in writing its Guaranty; an Obligor or third party denies or contests
the validity or enforceability of any Loan Documents or Obligations, or the
perfection or priority of any Lien granted to Agent; or any Loan Document ceases
to be in full force or effect for any reason (other than a waiver or release by
Agent and Lenders);

 

(f)                                   Any (i) breach or default of an Obligor
occurs under any Hedging Agreement, (ii) any “Event of Default” (as defined in
the Revolver Loan Agreement) occurs under the Revolver Loan Agreement, or
(iii) any breach or default of an Obligor occurs under any instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations or the Revolver Debt) in
excess of $2,000,000 (if, with respect to this clause (iii), the maturity

 

79

--------------------------------------------------------------------------------


 

of or any payment with respect to such Debt may be accelerated or demanded due
to such breach); provided, that so long as the Agent has not exercised any
remedies under this Section 11, any Default or Event of Default under this
Section 11.1(f) shall be immediately cured and no longer continuing (without any
action on the part of the Agent, any Lender or otherwise) as and when any such
failure (x) is remedied by the Borrowers or applicable Subsidiary or (y) is
waived (including in the form of amendment) by the requisite holders of the
applicable foregoing;

 

(g)                                  Any final non-appealable judgment or order
for the payment of money is entered against an Obligor in an amount that
exceeds, individually or cumulatively with all unsatisfied judgments or orders
against all Obligors, $1,000,000 (net of insurance coverage therefor that has
not been denied by the insurer) and has not been paid, satisfied, discharged, or
vacated and there is a period of 30 calendar days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

 

(h)                                 A loss, theft, damage or destruction occurs
with respect to any Term Priority Collateral if the amount not covered by
insurance exceeds $2,000,000;

 

(i)                                     An Obligor is enjoined, restrained or in
any way prevented by any Governmental Authority from conducting any material
part of its business; an Obligor suffers the loss, revocation or termination of
any material license, permit, lease or agreement necessary to its business;
there is a cessation of any material part of an Obligor’s business for a
material period of time; any material Collateral or Property of an Obligor is
taken or impaired through condemnation; an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs; or an Obligor is not
Solvent;

 

(j)                                    An Insolvency Proceeding is commenced by
an Obligor; an Obligor makes an offer of settlement, extension or composition to
its unsecured creditors generally; any Obligor becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due in
the Ordinary Course of Business; a trustee, a receiver, an interim receiver,
monitor, liquidator or similar official is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; or an
Insolvency Proceeding or proceeding applicable to bankruptcy or insolvency is
commenced against an Obligor and:  the Obligor consents to institution of the
proceeding, the petition or notice commencing the proceeding is not timely
contested by the Obligor, the petition or notice is not, in respect of an
Obligor (other than a UK Guarantor, dismissed within 45 days after filing, an
order for relief is entered in the proceeding, or in respect of a UK Guarantor,
the petition is a winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 14 days of commencement;

 

(k)                                 (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan that has resulted or could reasonably be
expected to result in liability of an Obligor to a Pension Plan, Multiemployer
Plan or PBGC or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
(ii) a Termination Event occurs with respect to a Canadian Defined Benefit
Pension Plan in respect of which a Canadian Priority Payables Reserve has not
been taken or any Lien arises in respect of Obligors (save for contribution
amounts not yet due) in connection with any Canadian Pension Plan which Lien
would reasonably be expected to result in a Material Adverse Effect; (iii) an
event occurs which constitutes grounds for the termination of any UK Pension
Scheme or for the appointment of a receiver, liquidator, administrator or
trustee in bankruptcy of any UK Pension Scheme or if any Obligor is in default
with respect to the terms of payment or the performance of its obligations under
any UK Pension Scheme or any Lien arises in respect of any Obligor in connection
with any UK Pension Scheme; or (iv) any event similar to the foregoing occurs or
exists with respect to a Foreign Plan;

 

(l)                                     An Obligor or any of its Senior Officers
is criminally indicted or convicted for (i) a felony committed in the conduct of
the Obligor’s business, or (ii) violating any state, provincial or

 

80

--------------------------------------------------------------------------------


 

federal law (including the Controlled Substances Act, Money Laundering Control
Act of 1986, Proceeds of Crime Act and Illegal Exportation of War Materials Act)
that could lead to forfeiture of any material Property or any Collateral;

 

(m)                             A Change of Control, or a “Change of Control” or
similar event occurs under the Term Loan Agreement, occurs;

 

(n)                                 A Change of Control, or a “Change of
Control” or similar event occurs under the Revolver Loan Agreement, occurs;

 

(o)                                 Any fine is issued against any Obligors by
the CPSC in an amount that exceeds, individually or cumulatively with all other
fines issued by the CPSC against the Obligors within the prior 12 months,
$1,500,000;

 

(p)                                 Obligors institute a recall of products or
toys constituting Inventory which: (i) is unsaleable or unable to be repaired
and has an aggregate Value in excess of $2,000,000, (ii) results in, or could
reasonably be expected to result in, the Obligors expending in excess of
$2,000,000 in connection with the recall, repair, remediation or replacement of
such Inventory, or (iii) results in, or could reasonably be expected to result
in, the Obligors incurring claims, losses, liabilities or damages in excess of
$5,000,000 in the aggregate (net of insurance coverage therefor that has not
been denied by the insurer);

 

(q)                                 (i) the Intercreditor Agreement shall for
any reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any party to such Intercreditor Agreement shall contest in writing,
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, or the Liens securing the Obligations, for any reason
shall not have the priority contemplated by the Intercreditor Agreement; or
(ii) the subordination provisions of any agreement or instrument relating to any
Subordinated Debt shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect, or any Person party thereto (other than
Agent or the Lenders) shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions;

 

(r)                                    (i) Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Obligor or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Obligor denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or seeks to avoid, limit
or otherwise adversely affect any Lien purported to be created under any
Security Document; or (ii) any Lien purported to be created under any Security
Document shall cease to be, or shall be asserted by any Obligor or any other
Person not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document and/or the Intercreditor
Agreement; or

 

(s)                                   Except as otherwise expressly permitted
hereunder, an Obligor shall take any action to either: (i) suspend the operation
of all or a material portion of its business in the ordinary course,
(ii) suspend the payment of any material obligations in the ordinary course or
suspend the performance under Material Contracts in the ordinary course,
(iii) solicit proposals for the liquidation of, or undertake to liquidate, all
or a material portion of its assets, or (iv) solicit proposals for the
employment of, or employ, an agent or other third party to conduct a program of
liquidation sales of any material portion of its business, taken as a whole.

 

81

--------------------------------------------------------------------------------


 

11.2.                     Remedies upon Default.  If an Event of Default
described in Section 11.1(j) occurs with respect to any Borrower, then to the
extent permitted by Applicable Law, shall become automatically due and payable
and all Commitments shall terminate, without any action by Agent or notice of
any kind.  In addition, or if any other Event of Default exists, Agent may in
its discretion (and shall upon written direction of Required Lenders) do any one
or more of the following from time to time:

 

(a)                                 declare any Obligations immediately due and
payable, whereupon they shall be due and payable without diligence, presentment,
demand, protest or notice of any kind, all of which are hereby waived by
Borrowers to the fullest extent permitted by law;

 

(b)                                 terminate, reduce or condition any
Commitment, or make any adjustment to the Term Loan Borrowing Base;

 

(c)                                  require Obligors to Cash Collateralize
Obligations that are contingent or not yet due and payable, and, if Obligors
fail promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as
additional Term Loans (whether or not a Term Loan Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied); and

 

(d)                                 exercise any other rights or remedies
afforded under any agreement, by law, at equity or otherwise, including the
rights and remedies of a secured party under the UCC, PPSA or UK ST Law.  Such
rights and remedies include the rights to (i) take possession of any Collateral;
(ii) require Obligors to assemble Collateral, at Obligors’ expense, and make it
available to Agent at a place designated by Agent; (iii) enter any premises
where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by an Obligor, Obligors agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its discretion,
deems advisable.  Each Obligor agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable, and that any
sale conducted on the internet or to a licensor of Intellectual Property shall
be commercially reasonable.  Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law.  Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.

 

11.3.                     License.  Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral.  Each Obligor’s rights and interests
under Intellectual Property shall inure to Agent’s benefit.

 

11.4.                     Setoff.  At any time during an Event of Default,
Agent, Lenders, and any of their Affiliates are authorized, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by Agent, such Lender or such Affiliate to or for the credit or the account of
an Obligor against any Obligations, irrespective of whether or not Agent, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of Agent, such Lender or such Affiliate
different from the branch or office holding such

 

82

--------------------------------------------------------------------------------


 

deposit or obligated on such indebtedness.  The rights of Agent, each Lender and
each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.

 

11.5.                     Remedies Cumulative; No Waiver.

 

11.5.1.           Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Agent and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.  All such
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.

 

11.5.2.           Waivers.  No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by Obligors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan
during a Default, Event of Default or other failure to satisfy any conditions
precedent; or (c) acceptance by Agent or any Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein.  It is expressly acknowledged by Obligors that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.

 

SECTION 12.                                    AGENT

 

12.1.                     Appointment, Authority and Duties of Agent.

 

12.1.1.           Appointment and Authority.  Each Secured Party appoints and
designates Pathlight Capital LLC as Agent under all Loan Documents and to hold
the security interests constituted by the UK Security Agreements on trust for
the Secured Parties in accordance with their terms and the Agent accepts that
appointment.  Agent may, and each Secured Party authorizes Agent to, enter into
all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties.  Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties.  Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise.  The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto.  Agent alone shall be authorized
to determine whether any Account or Inventory constitutes an Eligible Account,
Eligible In-Transit Inventory or Eligible Inventory, whether to impose or
release any reserve, or whether any conditions to funding have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment.

 

12.1.2.           Duties.  Agent shall not have any duties except those
expressly set forth in the Loan Documents.  The conferral upon Agent of any
right shall not imply a duty to exercise such right, unless instructed to do so
by Lenders in accordance with this Agreement.

 

83

--------------------------------------------------------------------------------


 

12.1.3.           Agent Professionals.  Agent may perform its duties through
agents and employees.  Agent may consult with and employ Agent Professionals,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by an Agent Professional. 
Agent shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.           Instructions of Required Lenders.  The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, Agent may presume that the condition
is satisfactory to a Secured Party unless Agent has received notice to the
contrary from such Secured Party before Agent takes the action.  Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against Claims that could be incurred by
Agent.  Agent may refrain from any act until it has received such instructions
or assurances, and shall not incur liability to any Person by reason of so
refraining.  Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders.  Notwithstanding the foregoing, instructions
by and consent of specific parties shall be required to the extent provided in
Section 14.1.1.  In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.

 

12.2.                     Agreements Regarding Collateral and Borrower
Materials.

 

12.2.1.           Lien Releases; Care of Collateral.  Secured Parties authorize
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Obligations; (b) that is the subject of a disposition or Lien that
Borrowers certify in writing is a Permitted Asset Disposition or a Permitted
Lien entitled to priority over Agent’s Liens (and Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 14.1, with the
consent of Required Lenders.  Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder. 
Agent shall have no obligation to assure that any Collateral exists or is owned
by an Obligor, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

 

12.2.2.           Possession of Collateral.  Agent and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control.  If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.

 

12.2.3.           Reports.  Agent shall promptly provide to Lenders, when
complete, any field audit, examination or appraisal report prepared for Agent
with respect to any Obligor or Collateral (“Report”).  Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time.  Each Lender agrees (a) that
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing an audit or examination will inspect only
specific information regarding the Obligations or Collateral and will rely
significantly upon Obligors’ books, records and representations; (b) that Agent
makes no representation or warranty as to the accuracy or completeness of any
Borrower Materials and shall not be liable for any information contained in or
omitted from any Borrower Materials, including any Report; and (c) to keep all
Borrower Materials confidential and strictly for such Lender’s internal use, not
to distribute any Report or other Borrower

 

84

--------------------------------------------------------------------------------


 

Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations.  Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.

 

12.3.                     Reliance By Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person.  Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

 

12.4.                     Action Upon Default.  Agent shall not be deemed to
have knowledge of any Default or Event of Default, or of any failure to satisfy
any conditions in Section 6, unless it has received written notice from a
Borrower or Required Lenders specifying the occurrence and nature thereof.  If
any Lender acquires knowledge of a Default, Event of Default or failure of such
conditions, it shall promptly notify Agent and the other Lenders thereof in
writing.  Each Secured Party agrees that, except as otherwise provided in any
Loan Documents or with the written consent of Agent and Required Lenders, it
will not take any Enforcement Action, accelerate Obligations, or exercise any
right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or PPSA sales other dispositions of Collateral, or
to assert any rights relating to any Collateral.

 

12.5.                     Ratable Sharing.  If any Lender obtains any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined in accordance with each Lender’s
Applicable Percentage of such Obligation (or in accordance with Section 5.6.2,
as applicable), such Lender shall forthwith purchase from Agent, and the other
Lenders such participations in the affected Obligation as are necessary to share
the excess payment or reduction in accordance with each Lender’s Applicable
Percentage thereof (or in accordance with Section 5.6.2, as applicable).  If any
of such payment or reduction is thereafter recovered from the purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.  No Lender shall set off against any
Dominion Account without Agent’s prior consent.

 

12.6.                     Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS,
ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE
RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF
AGENT).  In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee, and may satisfy any judgment, order or settlement relating
thereto, from proceeds of Collateral prior to making any distribution of
Collateral proceeds to Secured Parties.  If Agent is sued by any receiver,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by each
Lender to the extent of its Applicable Percentage.  Notwithstanding anything to
the contrary set forth herein, no Indemnitee shall be entitled to
indemnification from any Lender for a claim that is directly and solely
attributable to the gross negligence or willful misconduct of such Indemnitee.

 

12.7.                     Limitation on Responsibilities of Agent.  Agent shall
not be liable to any Secured Party for any action taken or omitted to be taken
under the Loan Documents, except for losses directly and solely caused by
Agent’s gross negligence or willful misconduct.  Agent does not assume any

 

85

--------------------------------------------------------------------------------


 

responsibility for any failure or delay in performance or any breach by any
Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  Agent does not make any express or implied representation, warranty
or guarantee to Secured Parties with respect to any Obligations, Collateral,
Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.  Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor the list or identities of, or enforce,
compliance with the provisions hereof relating to Competitors.  Without limiting
the generality of the foregoing, Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender (other than a Lender which is an
Affiliate of Agent) or Participant (other than a Participant which is an
Affiliate of Agent) or prospective Lender or Participant (other than a
prospective Lender or a Participant which is an Affiliate of Agent) is a
Competitor or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Competitor.

 

12.8.                     Successor Agent and Co-Agents.

 

12.8.1.           Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrower
Agent.  Upon receipt of such notice, Required Lenders shall have the right to
appoint a successor Agent which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrower Agent.  If no
successor agent is appointed prior to the effective date of Agent’s resignation,
then Agent may appoint a successor agent that is a financial institution
acceptable to it, which shall be a Lender unless no Lender accepts the role. 
Upon acceptance by a successor Agent of its appointment hereunder, such
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act, and the retiring Agent
shall be discharged from its duties and obligations hereunder but shall continue
to have the benefits of the indemnification set forth in Sections 12.6 and
14.2.  Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent.  Any successor to Pathlight
Capital LLC by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of any Secured Party or Obligor.

 

12.8.2.           Co-Collateral Agent.  If necessary or appropriate under
Applicable Law, Agent may appoint a Person to serve as a co-collateral agent or
separate collateral agent under any Loan Document.  Each right and remedy
intended to be available to Agent under the Loan Document shall also be vested
in such agent.  Secured Parties shall execute and deliver any instrument or
agreement that Agent may request to effect such appointment.  If the agent shall
die, dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by Agent until appointment of a new agent.

 

12.9.                     Due Diligence and Non-Reliance.  Each Lender
acknowledges and agrees that it has, independently and without reliance upon
Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans
hereunder.  Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors.  Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or

 

86

--------------------------------------------------------------------------------


 

warranties concerning any Obligor, any Collateral or the legality, validity,
sufficiency or enforceability of any Loan Documents or Obligations.  Each
Secured Party will, independently and without reliance upon any other Secured
Party, and based upon such financial statements, documents and information as it
deems appropriate at the time, continue to make and rely upon its own credit
decisions in making Loans, and in taking or refraining from any action under any
Loan Documents.  Except for notices, reports and other information expressly
requested by a Lender, Agent shall have no duty or responsibility to provide any
Secured Party with any notices, reports or certificates furnished to Agent by
any Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.

 

12.10.              Remittance of Payments and Collections.

 

12.10.1.          Remittances Generally.  All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds.  If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00
a.m. on a Business Day, payment shall be made by Lender not later than 2:00
p.m. on such day, and if request is made after 11:00 a.m., then payment shall be
made by 11:00 a.m. on the next Business Day.  Payment by Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by Agent. 
Any such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.

 

12.10.2.          Failure to Pay.  If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by Agent
as customary for interbank compensation for two Business Days and thereafter at
the Default Rate for Term Loans that bear interest at the Base Rate.  In no
event shall Borrowers be entitled to receive credit for any interest paid by a
Secured Party to Agent.

 

12.10.3.          Recovery of Payments.  If Agent pays an amount to a Secured
Party in the expectation that a related payment will be received by Agent from
an Obligor and such related payment is not received, then Agent may recover such
amount from the Secured Party.  If Agent determines that an amount received by
it must be returned or paid to an Obligor or other Person pursuant to Applicable
Law or otherwise, then, notwithstanding any other term of any Loan Document,
Agent shall not be required to distribute such amount to any Secured Party.  If
any amounts received and applied by Agent to any Obligations are later required
to be returned by Agent pursuant to Applicable Law, each Lender shall pay to
Agent, on demand, such Lender’s Applicable Percentage of the amounts required to
be returned.

 

12.11.              Individual Capacities.  As a Lender, Pathlight Capital LLC
shall have the same rights and remedies under the Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders,” or any similar term shall
include Pathlight Capital LLC in its capacity as a Lender.  Agent, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. 
In their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

 

12.12.              Titles.  Each Lender, other than Pathlight Capital LLC, that
is designated (on the cover page of this Agreement or otherwise) by Pathlight
Capital LLC as an “Arranger,” “Bookrunner” or “Agent” of any type shall have no
right, power or duty under any Loan Documents other than those applicable to all
Lenders, and shall in no event have any fiduciary duty to any Secured Party.

 

12.13.              [Reserved].

 

87

--------------------------------------------------------------------------------


 

12.14.              No Third Party Beneficiaries.  This Section 12 is an
agreement solely among Secured Parties and Agent, and shall survive Full Payment
of the Obligations.  This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person.  As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

 

SECTION 13.                                    BENEFIT OF AGREEMENT; ASSIGNMENTS

 

13.1.                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Obligors, Agent, Lenders, Secured
Parties, and their respective successors and assigns, except that (a) no Obligor
shall have the right to assign its rights or delegate its obligations under any
Loan Documents; (b) any assignment by a Lender must be made in compliance with
Section 13.3.  Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3; and (c) no Lender may assign any Term Loans or any portion of
its Term Loan Commitments to any Competitor without the prior written consent of
Borrower Agent.  Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

13.2.                     Participations.

 

13.2.1.           Permitted Participants; Effect.  Subject to Section 13.3.3,
any Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents;
provided, that no Lender shall sell any participating interest to any Competitor
without the prior written consent of Borrower Agent.  Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, it shall remain solely
responsible to the other parties hereto for performance of such obligations, it
shall remain the holder of its Loans and Commitments for all purposes, all
amounts payable by Obligors shall be determined as if it had not sold such
participating interests, and Obligors and Agent shall continue to deal solely
and directly with such Lender in connection with the Loan Documents.  Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant.  A Participant shall not be
entitled to the benefits of Section 5.9 unless Borrower Agent agrees otherwise
in writing and such Participant shall not be entitled to receive any greater
payment under Section 5.9 than its participating Lender would have been entitled
to receive.

 

13.2.2.           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Term Loan Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

 

13.2.3.           Participant Register.  Each Lender that sells a participation
shall, acting as a non-fiduciary agent of Borrowers (solely for tax purposes),
maintain a register in which it enters the Participant’s name, address and
interest in Commitments and Loans (and stated interest).  Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary.  No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

 

13.2.4.           Benefit of Set-Off.  Obligors agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests

 

88

--------------------------------------------------------------------------------


 

sold by it.  By exercising any right of set-off, a Participant agrees to share
with Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

 

13.3.                     Assignments.

 

13.3.1.           Permitted Assignments.  A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$500,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $7,500,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance.  Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.

 

13.3.2.           Effect; Effective Date.  Upon delivery to Agent of an
assignment notice in the form of Exhibit B and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3.  From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder.  Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable.  The transferee Lender
shall comply with Section 5.10 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

 

13.3.3.           Certain Assignees.  No assignment or participation may be made
to an Obligor, Affiliate of an Obligor, or natural person. Agent shall have no
obligation to determine whether any assignee is permitted under the Loan
Documents.

 

13.3.4.           Register.  Agent, acting as a non-fiduciary agent of Obligors
(solely for tax purposes), shall maintain (a) a copy of each Assignment and
Acceptance delivered to it, and (b) a register for recordation of the names,
addresses and Commitments of, the Loans, and interest owing to, each Lender. 
Entries in the register shall be conclusive, absent manifest error, and
Obligors, Agent and Lenders shall treat each lender recorded in such register as
a Lender for all purposes under the Loan Documents, notwithstanding any notice
to the contrary.  Agent may choose to show only one Borrower as the borrower in
the register, without any effect on the liability of any Obligor with respect to
the Obligations.  The register shall be available for inspection by Obligors or
any Lender, from time to time upon reasonable notice.

 

13.4.                     Replacement of Certain Lenders.  If a Lender fails to
give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders consented, then, in addition to any
other rights and remedies that any Person may have, Agent or Borrower Agent may,
by notice to such Lender within 120 days after such event, require such Lender
to assign all of its rights and obligations under the Loan Documents to Eligible
Assignee(s), pursuant to appropriate Assignment and Acceptance(s), within 20
days after the notice.  Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if the Lender fails to execute it. 
Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents through the date of
assignment.

 

89

--------------------------------------------------------------------------------


 

SECTION 14.                                    THE GUARANTEE

 

14.1.                     Guarantee.  The Guarantors hereby guarantee to each
Lender and Agent, and their respective successors and permitted assigns, the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations.  The Guarantors hereby further agree that if the
Borrowers shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the obligations, the Guarantors will promptly
pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

14.2.                     Obligations Unconditional.  The obligations of the
Guarantors under Section 14.1 are absolute and unconditional irrespective of the
value, genuineness, validity, regularity or enforceability of this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
or security for any of the obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 14.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

 

(I)                                   AT ANY TIME OR FROM TIME TO TIME, WITHOUT
NOTICE TO SUCH GUARANTORS, THE TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH
ANY OF THE OBLIGATIONS SHALL BE EXTENDED, OR SUCH PERFORMANCE OR COMPLIANCE
SHALL BE WAIVED;

 

(II)                              ANY OF THE ACTS MENTIONED IN ANY OF THE
PROVISIONS HEREOF OR OF THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE DONE OR OMITTED;

 

(III)                         THE MATURITY OF ANY OF THE OBLIGATIONS SHALL BE
ACCELERATED, OR ANY OF THE OBLIGATIONS SHALL BE MODIFIED, SUPPLEMENTED OR
AMENDED IN ANY RESPECT, OR ANY RIGHT HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE
WAIVED OR ANY OTHER GUARANTEE OF ANY OF THE OBLIGATIONS OR ANY SECURITY THEREFOR
SHALL BE RELEASED OR EXCHANGED IN WHOLE OR IN PART OR OTHERWISE DEALT WITH; OR

 

(IV)                          ANY LIEN OR SECURITY INTEREST GRANTED TO, OR IN
FAVOR OF, AGENT OR ANY LENDER OR LENDERS AS SECURITY FOR ANY OF THE OBLIGATIONS
SHALL FAIL TO BE PERFECTED.

 

EACH GUARANTOR HEREBY EXPRESSLY WAIVES DILIGENCE, PRESENTMENT, DEMAND OF
PAYMENT, PROTEST AND ALL NOTICES WHATSOEVER, AND ANY REQUIREMENT THAT AGENT OR
ANY LENDER EXHAUST ANY RIGHT, POWER OR REMEDY OR PROCEED AGAINST BORROWERS OR
ANY OTHER GUARANTOR HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR ANY OTHER
AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN, OR AGAINST ANY OTHER
PERSON UNDER ANY OTHER GUARANTEE OF, OR SECURITY FOR, ANY

 

90

--------------------------------------------------------------------------------


 

OF THE OBLIGATIONS, AND HEREBY WAIVE THE BENEFITS OF DIVISION AND DISCUSSION.

 

14.3.                     Reinstatement.  The obligations of the Guarantors
under this Section 14 shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Borrower in respect of
the Obligations is rescinded or must be otherwise restored by any holder of any
of the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
Agent and each Lender on demand for all reasonable costs and expenses (including
fees and expenses of counsel) incurred by Agent or any Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

14.4.                     Subrogation.  Until Full Payment of the Obligations,
each of the Guarantors hereby waives all rights of subrogation or contribution,
whether arising by contract or operation of law (including, without limitation,
any such right arising under the Bankruptcy Code, or any other Insolvency Law,
as amended) or otherwise by reason of any payment by it pursuant to the
provisions of this Section 14 and further agrees with each Borrower for the
benefit of each creditor of such Borrower (including Agent and each Lender) that
any such payment by it shall constitute a contribution of capital by such
Guarantor to such Borrower.

 

14.5.                     Remedies.  The Guarantors agree that, as between the
Guarantors and the Lenders, the Obligations of Borrowers hereunder may be
declared to be forthwith due and payable as provided in Section 11.2 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 11.2) for purposes of Section 14.1 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against Borrowers and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by Borrowers) shall forthwith become due and payable by the Guarantor for
purposes of, and, in the case of the Canadian Guarantors, subject to the
limitations set forth in, Section 14.1.

 

14.6.                     Instrument for the Payment of Money.  Each of the
Guarantors hereby acknowledges that the guarantee in this Section 14 constitutes
an instrument for the payment of money only, and consents and agrees that Agent
or any Lender, at its sole option, in the event of a dispute by such Guarantor
in the payment of any moneys due hereunder, shall have the right to summary
judgment or such other expedited procedure as may be available for a suit on a
note or other instrument for the payment of money only.

 

14.7.                     Continuing Guarantee.  The guarantee in this
Section 14 is a continuing guarantee and shall apply to all Obligations whenever
arising.

 

14.8.                     General Limitation on Amount of Obligations
Guaranteed.   In any action or proceeding involving any state or non-U.S.
corporate law, or any state or federal or non-U.S. bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Guarantors under Section 14.1 would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 14.1, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by the
Guarantors, any Lender, Agent or other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

 

14.9.                     Joint Enterprise.  Each Guarantor acknowledges that
(a) the Obligors’ business is a mutual and collective enterprise, and the
successful operation of each Obligor is dependent upon the

 

91

--------------------------------------------------------------------------------


 

successful performance of the integrated group and (b) such Guarantor shall
derive direct and indirect economic and other benefits from the establishment by
the Secured Parties of the credit facility under this Agreement in favor of
Borrowers.

 

14.10.              Subordination.  Each Borrower and each Guarantor hereby
subordinates any claims, including any right of payment, subrogation,
contribution and indemnity that it may have at any time against any other
Obligor, howsoever arising, to the Full Payment of the Obligations.

 

14.11.              Conflicts with Canadian Guaranty or UK Guaranty.  In the
event that any of the terms of this Section 14 conflict with (i) the Canadian
Guaranty as they relate to the Canadian Guarantors and/or (ii) the UK Guaranty
as they relate to the UK Guarantors, the terms of the Canadian Guaranty and/or
the UK Guaranty (as applicable) shall control.

 

SECTION 15.                                    MISCELLANEOUS

 

15.1.                     Consents, Amendments and Waivers.

 

15.1.1.           Amendment.  No modification of any Loan Document, including
any extension or amendment of a Loan Document or any waiver of a Default or
Event of Default, shall be effective without the prior written agreement of
Agent (with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that

 

(a)                                 without the prior written consent of Agent,
no modification shall be effective with respect to any provision in a Loan
Document that relates to any rights, duties or discretion of Agent;

 

(b)                                 [reserved];

 

(c)                                  without the prior written consent of each
affected Lender, no modification shall be effective that would (i) increase the
Commitment of such Lender; (ii) reduce the amount of, or waive or delay payment
of, any principal, interest or fees payable to such Lender (except as provided
in Section 4.2); (iii) extend the Term Loan Termination Date applicable to such
Lender’s Obligations; or (iv) amend this clause (c);

 

(d)                                 without the prior written consent of all
Lenders having Term Loan Commitments (or if the Term Loan Commitments have
terminated, all Lenders having outstanding Term Loans), amend the definition of
the term “Term Loan Borrowing Base” (or any defined term used in the definition
of “Term Loan Borrowing Base”, provided that the Agent may in its Permitted
Discretion, without the necessity of obtaining the consent of any Lender,
increase or decrease the amount of the IP Reserve, or increase, decrease, add or
eliminate any of the components thereof, or reduce the percentages used in the
definitions of Accounts Formula Amount, Inventory Formula Amount, Equipment
Formula Amount, and IP Formula Amount);

 

(e)                                  [Reserved];

 

(f)                                   without the prior written consent of all
Lenders, no modification shall be effective that would (i) alter Sections 5.6.2,
7.1 (except to add Collateral) or 15.1.1; (ii) amend the definitions of the
terms “Applicable Percentage” or “Required Lenders”; (iii) release all or
substantially all of the Collateral; (iv) subordinate the Liens in favor of
Agent securing the Obligations to Liens in favor of any other Person (other than
(x) Purchase Money Liens securing Permitted Purchase Money Debt, and (y) Liens
securing obligations with respect to Capital Leases permitted by
Section 10.2.1(b), which Liens do not cover more than the property subject to
the applicable Capital Leases);  or (v) except in connection with a merger,
disposition or similar transaction expressly permitted hereby, release any
Obligor from liability for any Obligations; and

 

92

--------------------------------------------------------------------------------


 

(g)                                  [Reserved].

 

15.1.2.           Limitations.  The agreement of Obligors shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders and/or Agent as among themselves.  Only
the consent of the parties to any agreement relating to fees or a Bank Product
shall be required for modification of such agreement, and no Bank Product
provider (in such capacity) shall have any right to consent to modification of
any Loan Document other than its Bank Product agreement.  Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing and
only for the matter specified.

 

15.1.3.           Payment for Consents.  No Obligor will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, to all Lenders providing their consent, in
accordance with each such Lender’s Applicable Percentage.

 

15.2.                     Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OTHER OBLIGOR OR OTHER
PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any
party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.

 

15.3.                     Notices and Communications.

 

(a)                                 Notice Address.  Subject to Section 4.1.4,
all notices and other communications by or to a party hereto shall be in writing
and shall be given to any Obligor, at Borrower Agent’s address shown on the
signature pages hereof, and to any other Person at its address shown on the
signature pages hereof (or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 15.3.  Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged.  Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 3.1.2, or 4.1.1 shall
be effective until actually received by the individual to whose attention at
Agent such notice is required to be sent.  Any written communication that is not
sent in conformity with the foregoing provisions shall nevertheless be effective
on the date actually received by the noticed party.  Any notice received by
Borrower Agent shall be deemed received by all Obligors.

 

(b)                                 Electronic Communications; Voice Mail. 
Electronic mail and internet websites may be used only for routine
communications, such as delivery of Borrower Materials, administrative matters,
distribution of Loan Documents, and matters permitted under Section 4.1.4. 
Agent and Lenders make no assurances as to the privacy and security of
electronic communications.  Electronic and voice mail may not be used as
effective notice under the Loan Documents.

 

(c)                                  Platform.  Borrower Materials shall be
delivered pursuant to procedures approved by Agent, including electronic
delivery (if possible) upon request by Agent to an electronic system maintained
by Agent (“Platform”).  Borrowers shall notify Agent of each posting of Borrower
Materials on the Platform and the materials shall be deemed received by Agent
only upon its receipt of

 

93

--------------------------------------------------------------------------------


 

such notice.  Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform.  The Platform
is provided “as is” and “as available.”  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Lenders acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities.  No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

 

(d)                                 Non-Conforming Communications.  Agent and
Lenders may rely upon any communications purportedly given by or on behalf of
any Obligor even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation.  Each Obligor shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of an Obligor.

 

15.4.                     Performance of Obligors’ Obligations.  Agent may, in
its discretion at any time and from time to time, at Obligors’ expense, pay any
amount or do any act required of an Obligor under any Loan Documents or
otherwise lawfully requested by Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate applicable to Term Loans that bear interest at the Base Rate.  Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

 

15.5.                     Credit Inquiries.  Agent and Lenders may (but shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Obligor or Subsidiary.

 

15.6.                     Severability.  Wherever possible, each provision of
the Loan Documents shall be interpreted in such manner as to be valid under
Applicable Law.  If any provision is found to be invalid under Applicable Law,
it shall be ineffective only to the extent of such invalidity and the remaining
provisions of the Loan Documents shall remain in full force and effect.

 

15.7.                     Cumulative Effect; Conflict of Terms.  The provisions
of the Loan Documents are cumulative.  The parties acknowledge that the Loan
Documents may use several limitations or measurements to regulate similar
matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise provided in another Loan Document
(by specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

 

15.8.                     Counterparts.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all

 

94

--------------------------------------------------------------------------------


 

parties hereto.  Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

 

15.9.                     Entire Agreement.  Time is of the essence with respect
to all Loan Documents and Obligations.  The Loan Documents constitute the entire
agreement, and supersede all prior understandings and agreements, among the
parties relating to the subject matter thereof.

 

15.10.              Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

 

15.11.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated by any Loan Document, Obligors
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Obligors and such Person;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. 
To the fullest extent permitted by Applicable Law, each Obligor hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.

 

15.12.              Confidentiality.  Each of Agent and Lenders shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, or any of their Affiliates on a nonconfidential
basis from a source other than Borrowers; (h) on a confidential basis to a
provider of a Platform; or (i) with the consent of Borrower Agent. 
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials.  As used herein, “Information” means all
information received from

 

95

--------------------------------------------------------------------------------


 

an Obligor or Subsidiary relating to it or its business that is identified as
confidential when delivered.  Any Person required to maintain the
confidentiality of Information pursuant to this Section shall be deemed to have
complied with this Section if such Person exercises a degree of care similar to
that which such Person accords its own confidential information.  Each of Agent
and Lenders acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law.

 

15.13.              GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT
TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

15.14.              Consent to Forum.                                       
EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR
DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.  EACH OBLIGOR
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1.  Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law.  Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.

 

15.15.              Waivers by Obligors.  To the fullest extent permitted by
Applicable Law, each Obligor waives (a) the right to trial by jury (which Agent
and each Lender hereby also waives) in any proceeding or dispute of any kind
relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Agent and Lenders entering into this Agreement and that they are
relying upon the foregoing in their dealings with Obligors.  Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

15.16.              Patriot Act Notice.  Agent and Lenders hereby notify
Obligors that pursuant to the Patriot Act, Agent and Lenders are required to
obtain, verify and record information that identifies each Obligor, including
its legal name, address, tax ID number and other information that will allow
Agent and Lenders to identify it in accordance with the Patriot Act.  Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Obligors’ management and owners, such as
legal name, address, social security number and date of birth.  Borrowers shall,

 

96

--------------------------------------------------------------------------------


 

promptly upon request, provide all documentation and other information as Agent
or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

 

15.17.              Canadian Anti-Money Laundering Legislation.

 

(a)                                 Each Obligor acknowledges that, pursuant to
the Proceeds of Crime Act and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Obligors and their respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
the Obligors, and the transactions contemplated hereby. Each Obligor shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender or any Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence.

 

(b)                                 If the Agent has ascertained the identity of
any Obligor or any authorized signatories of the Obligors for the purposes of
applicable AML Legislation, then the Agent:

 

(i)                                     shall be deemed to have done so as an
agent for each Lender, and this Agreement shall constitute a “written agreement”
in such regard between each Lender and the Agent within the meaning of the
applicable AML Legislation; and

 

(ii)                                  shall provide to each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Agent nor any other Agent
has any obligation to ascertain the identity of the Obligors or any authorized
signatories of the Obligors on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Obligor or any
such authorized signatory in doing so.

 

15.18.              Publicity.  Subject to Obligors’ consent (such consent not
to be unreasonably withheld, denied, delayed or conditioned), Agent and/or any
Lender shall be permitted to publish advertising material relating to the
financing transactions contemplated by this Agreement using any Obligor’s name,
product photographs, logo or trademark.  Agent or such Lender shall provide a
draft reasonably in advance of any advertising material to the Borrower Agent
for review and comment prior to the publication thereof.  The Borrower Agent
shall be deemed to have granted its approval of the use of such photographs,
logos, trademarks or other insignia upon the passage of three (3) Business Days
from receipt of written notice to the Borrower Agent from Agent or such Lender
without the Borrower Agent giving Agent or such Lender written notice of the
Borrower Agent’s objection.  Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

15.19.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding any provision to the contrary set forth in this
Agreement, in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

97

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document.

 

15.20.              Intercreditor Agreement.

 

(a)                                 Each Lender party hereto (i) understands,
acknowledges and agrees that it (and each of its successors and assigns) and
each other Lender (and each of their successors and assigns) shall be bound by
the Intercreditor Agreement, (ii) authorizes and directs Agent to enter into the
Intercreditor Agreement on its behalf, and (iii) agrees that any action taken by
Agent pursuant to the Intercreditor Agreement shall be binding upon such Lender.

 

(b)                                 The provisions of this Section 15.20 are not
intended to summarize or fully describe the provisions of the Intercreditor
Agreement.  Reference must be made to the Intercreditor Agreement itself to
understand all terms and conditions thereof.  Each Lender is responsible for
making its own analysis and review of the Intercreditor Agreement and the terms
and provisions thereof, and neither Agent nor any of its Affiliates makes any
representation to any Lender as to the sufficiency or advisability of the
provisions contained in the Intercreditor Agreement. A copy of the Intercreditor
Agreement may be obtained from Agent.

 

(c)                                  The Intercreditor Agreement is an agreement
solely amongst the Secured Parties (as defined in the Intercreditor Agreement)
and their respective agents (including their successors and assigns) and is
acknowledged and agreed to by the Obligors as party thereto.  As more fully
provided therein, the Intercreditor Agreement can only be amended by the parties
thereto in accordance with the provisions thereof.

 

(d)                                 In the event of any conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
govern.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

SUMMER INFANT, INC.

 

 

 

By:

/s/ William E. Mote, Jr.

 

Title:

Chief Financial Officer

 

Address:

 

 

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: William E. Mote, Jr.

 

 

Telecopy: 401-671-6572

 

 

Telephone: 401-671-6550

 

 

Email: wmote@summerinfant.com

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

By:

/s/ William E. Mote, Jr.

 

Title:

Chief Financial Officer

 

Address:

 

 

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: William E. Mote, Jr.

 

 

Telecopy: 401-671-6572

 

 

Telephone: 401-671-6550

 

 

Email: wmote@summerinfant.com

 

[Signature Page to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

By:

/s/ William E. Mote, Jr.

 

Title:

Chief Financial Officer

 

Address:

 

 

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: William E. Mote, Jr.

 

 

Telecopy: 401-671-6572

 

 

Telephone: 401-671-6550

 

 

Email: wmote@summerinfant.com

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

By:

/s/ William E. Mote, Jr.

 

Title:

Chief Financial Officer

 

Address:

 

 

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: William E. Mote, Jr.

 

 

Telecopy: 401-671-6572

 

 

Telephone: 401-671-6550

 

 

Email: wmote@summerinfant.com

 

[Signature Page to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

PATHLIGHT CAPITAL LLC, as Agent

 

 

 

By:

/s/ Katie Hendricks

 

Title:

Managing Director

 

Address:

 

 

18 Shipyard Drive, Suite 2C

 

 

Hingham, Massachusetts 02043

 

 

Attn: Katie Hendricks, Managing Director

 

 

Telecopy:

 

 

Telephone: 617-830-7052

 

 

Email: khendricks@pathlightcapital.com

 

 

 

LENDER:

 

 

 

PATHLIGHT CAPITAL LLC, as a Lender

 

 

 

By:

/s/ Katie Hendricks

 

Title:

Managing Director

 

Address:

 

 

18 Shipyard Drive, Suite 2C

 

 

Hingham, Massachusetts 02043

 

 

Attn: Katie Hendricks, Managing Director

 

 

Telecopy:

 

 

Telephone: 617-830-7052

 

 

Email: khendricks@pathlightcapital.com

 

[Signature Page to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

to

Term Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Term Loan and Security Agreement dated as of June 28,
2018, as amended (“Loan Agreement”), among SUMMER INFANT, INC., and SUMMER
INFANT (USA), INC. (collectively, “Borrowers”), the Guarantors party thereto
from time to time, PATHLIGHT CAPITAL LLC, as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders.  Terms are used herein as defined in the Loan Agreement.

 

(“Assignor”) and                                         (“Assignee”) agree as
follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $         of Assignor’s
outstanding Term Loans, and (b) the amount of $           of Assignor’s Term
Loan Commitment (which represents     % of the total Term Loan Commitments) (the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest.  This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and Borrower Agent, if
applicable.  From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.

 

2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, its Term Loan Commitment is $           and
the outstanding balance of its Term Loans is $          ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents.  [Assignor is attaching the Note[s] held by it and requests that
Agent exchange such Note[s] for new Notes payable to Assignee [and Assignor].]

 

3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(d) confirms that it is an Eligible Assignee; (e) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to Agent by the terms thereof, together with
such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.

 

4.             This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

A-1

--------------------------------------------------------------------------------


 

(a)                                 If to Assignee, to the following address (or
to such other address as Assignee may designate from time to time):

 

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
             .

 

 

 

 

(“Assignee”)

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

(“Assignor”)

 

 

 

By

 

 

 

Title:

 

A-3

--------------------------------------------------------------------------------

 


 

EXHIBIT B

to

Term Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Term Loan and Security Agreement dated as of
June 28, 2018, as amended (“Loan Agreement”), among SUMMER INFANT, INC., and
SUMMER INFANT (USA), INC. (collectively, “Borrowers”), the Guarantors party
thereto from time to time, PATHLIGHT CAPITAL LLC, as agent (“Agent”) for the
financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as of
            , 20   (“Assignment Agreement”), between                   
(“Assignor”) and                      (“Assignee”).  Terms are used herein as
defined in the Loan Agreement.

 

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$         of Assignor’s outstanding Term Loans and (b) the amount of $          
of Assignor’s Term Loan Commitment (which represents     % of the total Term
Loan Commitments) (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest.  This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable.  Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Term Loan
Commitment to be reduced by $         , and Assignee’s Term Loan Commitment to
be increased by $         .

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment Notice is executed as of              .

 

 

 

 

(“Assignee”)

 

 

 

By

 

 

 

Title:

 

 

 

 

 

(“Assignor”)

 

 

 

By

 

 

 

Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

SUMMER INFANT (USA), INC.

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

PATHLIGHT CAPITAL LLC,

as Agent

 

By

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

to

Term Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender

 

Term Loan 
Commitment

 

Applicable 
Percentage

 

PATHLIGHT CAPITAL LLC

 

$

17,500,000

 

100

%

 

 

 

 

 

 

TOTALS:

 

$

17,500,000

 

100

%

 

--------------------------------------------------------------------------------